Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 1 of 133 Page ID
                                 #:1384




        EXHIBIT 1
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 2 of 133 Page ID
                                      #:1385



 1    THE WAGNER FIRM
      Avi Wagner (Cal Bar. No. 226688)
 2    1925 Century Park East, Suite 2100
 3    Los Angeles, CA 90067
      Telephone: 310-491-7949
 4
      Facsimile: 310-694-3967
 5    Email: avi@thewagnerfirm.com
 6
      Liaison Counsel for Randy Marker

 7    (Additional Counsel on signature page)
 8
                                 UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11    MICHAEL CHUPA, Individually and                    Case No. 2:19-cv-09840-CAS-MRW
      on behalf of all others similarly situated,
12                                                       Judge: Hon. Christina A. Snyder
                   Plaintiff,                            Courtroom 8D – 8th Floor
13
            v.                                           CLASS ACTION
14
15    ARMSTRONG FLOORING, INC., et
      al.,
16
                   Defendants.
17
18
                    STIPULATION AND AGREEMENT OF SETTLEMENT
19
20          This Stipulation and Agreement of Settlement, dated January 15, 2021 (the
21
      “Stipulation”) is entered into between (a) Lead Plaintiff Randy Marker (“Lead Plaintiff”),
22
23    on behalf of himself and the Settlement Class (defined below); and (b) defendant
24    Armstrong Flooring, Inc. (“Armstrong Flooring”), by and through their counsel of record,
25
      and embodies the terms and conditions of the settlement of the above-captioned action
26
27
28


                                STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                        0
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 3 of 133 Page ID
                                      #:1386



 1    (the “Action”). 1 Subject to the approval of the Court and the terms and conditions

 2    expressly provided herein, this Stipulation is intended to fully, finally and forever
 3
      compromise, settle, release, resolve, discharge and dismiss with prejudice the Action, in
 4
 5    its entirety as against all Defendants, and all Released Plaintiffs’ Claims.
 6
                 WHEREAS:
 7
 8               A.       On November 15, 2019, Plaintiff Michael Chupa filed a class action
 9    complaint in the United States District Court for the Central District of California (the
10
      “Court”) styled Chupa v. Armstrong Flooring, Inc.
11
12               B.       On January 14, 2020, Randy Marker and two other purported Armstrong
13
      Flooring shareholders moved for appointment as Lead Plaintiff for the proposed class. On
14
15    March 2, 2020, after full briefing on the motions and hearing oral argument, the Court
16
      appointed Randy Marker as Lead Plaintiff and approved Lead Plaintiff’s selection of
17
18    Bernstein Liebhard LLP as Lead Counsel for the proposed class.

19               C.       On July 2, 2020 Lead Plaintiff filed and served the Complaint, alleging
20
      violations of the Securities Exchange Act of 1934 against Defendants.
21
22               D.       On August 17, 2020, Armstrong Flooring, and Individual Defendants
23
      McWilliams, Rice, and Vermette filed a joint motion to dismiss the Complaint. On the
24
25    same date, the other three Individual Defendants each filed separate motions to dismiss
26    the Complaint.
27
28
      1
          All terms with initial capitalization not otherwise defined herein shall have the meanings ascribed to them in ¶ 1.

                                        STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                                1
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 4 of 133 Page ID
                                      #:1387



 1          E.     On October 1, 2020, Lead Plaintiff filed an omnibus memorandum in

 2    opposition to the four motions to dismiss the Complaint.
 3
            F.     While the motion to dismiss briefing was ongoing, the Parties agreed to
 4
 5    engage in a confidential mediation with mediator Robert Meyer of JAMS in an attempt to
 6
      resolve the Action.
 7
 8          G.     The Parties exchanged confidential mediation statements and expert
 9    damages analyses. The mediation session was held on October 19, 2020. After a full day
10
      of arm’s-length negotiations, the Parties did not reach an agreement.
11
12          H.     On November 2, 2020, Armstrong Flooring and Individual Defendants
13
      Vermette, Rice, and Williams filed a reply brief in support of their motion to dismiss. On
14
15    that same date, the other three Individual Defendants each filed reply briefs in support of
16
      their respective motions to dismiss.
17
18          I.     During the weeks that followed, the Parties continued to engage in

19    settlement negotiations through Mr. Meyer. On November 30, 2020, the Parties agreed to
20
      a settlement in principle to settle the Action and release all claims against Defendants in
21
22    return for a cash payment of three million, seven hundred fifty thousand dollars
23
      ($3,750,000) for the benefit of the Settlement Class.
24
25          J.     This Stipulation (together with the exhibits hereto) reflects the final and
26    binding agreements between the Parties.
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     2
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 5 of 133 Page ID
                                      #:1388



 1          K.     Based upon their investigation, prosecution, and mediation of the case, Lead

 2    Plaintiff and Lead Counsel have concluded that the terms and conditions of this
 3
      Stipulation are fair, reasonable, and adequate to Lead Plaintiff and the other members of
 4
 5    the Settlement Class, and in their best interests. Accordingly, Lead Plaintiff has agreed to
 6
      settle and release the Released Plaintiffs’ Claims pursuant to the terms and provisions of
 7
 8    this Stipulation, after considering, among other things: (a) the financial benefit that Lead
 9    Plaintiff and the other members of the Settlement Class will receive under the proposed
10
      Settlement; and (b) the significant risks and costs of continued litigation and trial.
11
12          L.     Armstrong Flooring is entering into this Stipulation solely to eliminate the
13
      uncertainty, burden, and expense of further protracted litigation. As set forth in ¶ 38
14
15    below, each of the Defendants denies any wrongdoing, and this Stipulation shall in no
16
      event be construed or deemed to be evidence of or an admission or concession on the part
17
18    of any of the Defendants with respect to any claim or allegation of any fault or liability or

19    wrongdoing or damage whatsoever, or any infirmity in the defenses that Defendants
20
      have, or could have, asserted. Defendants expressly deny that Lead Plaintiff has asserted
21
22    any valid claims as to any of them, and expressly deny any and all allegations of fault,
23
      liability, wrongdoing, or damages whatsoever. Defendants have determined that it is
24
25    desirable and beneficial to them that the Action be settled in the manner and upon the
26    terms and conditions set forth in this Stipulation. Further, this Stipulation shall in no
27
      event be construed or deemed to be evidence of or an admission or concession on the part
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     3
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 6 of 133 Page ID
                                      #:1389



 1    of Lead Plaintiff of any infirmity in any of the claims asserted in the Action, or an

 2    admission or concession that any of the Defendants’ defenses to liability had any merit.
 3
            M.     This Stipulation constitutes a compromise of all matters that are in dispute
 4
 5    between the Parties.
 6
 7          NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among
 8    Lead Plaintiff (on behalf of himself and all other members of the Settlement Class) and
 9
      Armstrong Flooring, by and through their respective undersigned attorneys and subject to
10
11    the approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,
12
      that, in consideration of the benefits flowing to the Parties from the Settlement, all
13
14    Released Plaintiffs’ Claims as against the Defendants’ Releasees shall be settled and
15
      released, and the Action shall be dismissed with prejudice upon and subject to the terms
16
      and conditions set forth below.
17
18                                            DEFINITIONS
19
            1.     As used in this Stipulation and any exhibits attached hereto and made a part
20
21    hereof, the following capitalized terms shall have the following meanings:
22
                   a. “Action” means the securities class action lawsuit in the matter styled
23
24    Chupa v. Armstrong Flooring, Inc., No. 2:19-cv-09840-CAS-MRW, filed in the U.S.

25    District Court for the Central District of California.
26
                   b. “Armstrong Flooring” or the “Company” means Armstrong Flooring, Inc.
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     4
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 7 of 133 Page ID
                                      #:1390



 1                 c. “Authorized Claimant” means a Settlement Class Member who submits a

 2    Claim to the Claims Administrator that is approved by the Court for payment from the
 3
      Net Settlement Fund.
 4
 5                 d. “Claim” means a Claim Form or Proof of Claim Form on paper or in an
 6
      electronic format that is submitted to the Claims Administrator.
 7
 8                 e. “Claim Form” or “Proof of Claim Form” means the Proof of Claim to be
 9    submitted by Claimants, substantially in the form attached hereto as Exhibit A-2, that a
10
      Claimant must complete and submit should that Claimant seek to share in a distribution
11
12    of the Net Settlement Fund.
13
                   f. “Claimant” means a person or entity that submits a Claim to the Claims
14
15    Administrator seeking to be eligible to share in the proceeds of the Net Settlement Fund.
16
                   g. “Claims Administrator” means Strategic Claims Services, which shall
17
18    administer the Settlement.

19                 h. “Class Distribution Order” means an order entered by the Court
20
      authorizing and directing that the Net Settlement Fund be distributed, in whole or in part,
21
22    to Authorized Claimants.
23
                   i. “Class Period” means the period from March 6, 2018 through March 3,
24
25    2020.
26                 j. “Complaint” means the Amended Complaint for Violations of the Federal
27
      Securities Laws, filed on July 2, 2020, in the Action.
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     5
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 8 of 133 Page ID
                                      #:1391



 1                  k. “Court” means the United States District court for the Central District of

 2    California.
 3
                    l. “Defendants” means Armstrong Flooring and the Individual Defendants.
 4
 5                  m. “Defendant’s Counsel” means Skadden, Arps, Slate, Meagher & Flom
 6
      LLP.
 7
 8                  n. “Defendants’ Releasees” means Defendants and their current and former
 9    parents, affiliates, subsidiaries, controlling person, associates, related or affiliated entities,
10
      and each and all of their respective past or present officers, directors, employees,
11
12    partners, members, principals, agents, representatives, attorneys, financial or investment
13
      advisors, consultants, underwriters, investment bankers, commercial bankers, advisors,
14
15    insurers, reinsurers, heirs, spouses, executors, trustees, general or limited partners or
16
      partnerships, limited liability companies, members, joint ventures, personal or legal
17
18    representatives, estates, administrators, predecessors, successors or assigns, or any

19    member of the Immediate Family, marital communities, or any trusts for which any of
20
      them are trustees, settlors or beneficiaries or anyone acting or purporting to act for or on
21
22    behalf of them or their successors or collectively.
23
                    o. “Effective Date” with respect to the Settlement means the date on which
24
25    all of the events and conditions specified in ¶ 32 of this Stipulation have been met and
26    have occurred or have been waived.
27
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                      6
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 9 of 133 Page ID
                                      #:1392



 1                  p. “ERISA” means the Employee Retirement Income Security Act of 1974,

 2    as amended.
 3
                    q. “Escrow Account” means an account maintained at Signature Bank
 4
 5    wherein the Settlement Amount shall be deposited and held in escrow under the control
 6
      of Lead Counsel.
 7
 8                  r. “Escrow Agent” means Lead Counsel.
 9                  s. “Escrow Agreement” means the agreement between Lead Counsel and
10
      Signature Bank setting forth the terms under which the Escrow Agent shall maintain the
11
12    Escrow Account.
13
                    t. “Final” with respect to the Judgment, means: (i) if no appeal is filed, the
14
15    expiration date of the time provided for filing or noticing any appeal under any applicable
16
      rule, including the Federal Rules of Appellate Procedure; or (ii) if there is an appeal from
17
18    the judgment of an order, (a) the date of final dismissal of all such appeals, or the final

19    dismissal of any proceeding on certiorari or otherwise, or (b) the date the judgment or
20
      order is finally affirmed on an appeal, the expiration of the time to file a motion for a writ
21
22    of certiorari or other form of review, or the denial of a writ of certiorari or other form of
23
      review, and, if certiorari or other form of review is granted, the date of final affirmance
24
25    following review pursuant to that grant. However, any appeal or proceeding seeking
26    subsequent judicial review pertaining solely to an order issued with respect to (i)
27
      attorneys’ fees, costs or expenses, (ii) the plan of allocation of Settlement proceeds (as
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     7
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 10 of 133 Page ID
                                      #:1393



 1    submitted or subsequently modified), or (iii) the procedure for determining Authorized

 2    Claimants Claims, shall not in any way delay or preclude a judgment from becoming
 3
      Final.
 4
 5                   u. “Immediate Family” means heirs, children, stepchildren, parents,
 6
      stepparents, spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-
 7
 8    law, brothers-in-law, and sisters-in-law. As used in this paragraph, “spouse” shall mean a
 9    husband, a wife, or partner in a state-recognized domestic relationship or civil union.
10
                     v. “Individual Defendants” means Donald Maier, Ronald Ford, Douglas
11
12    Bingham, Dominic Rice, Michel Vermette, and Larry McWilliams.
13
                     w. “Internet Notice” means the “Internet Notice of Pendency and Proposed
14
15    Settlement of Class Action,” to be published substantially in the form attached hereto as
16
      Exhibit A-1.
17
18                   x. “Judgment” means the judgment and order of dismissal, substantially in

19    the forma attached hereto as Exhibit B, to be entered by the Court approving the
20
      Settlement.
21
22                   y. “Lead Counsel” means the law firm of Bernstein Liebhard LLP.
23
                     z. “Lead Plaintiff” means Randy Marker.
24
25                   aa. “Litigation Expenses” means costs and expenses incurred in connection
26     with commencing, prosecuting and settling the Action (which may include the costs and
27
       expenses of Lead Plaintiff directly related to his representation of the Settlement Class),
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                      8
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 11 of 133 Page ID
                                      #:1394



 1    for which Lead Counsel intends to apply to the Court for payment or reimbursement from

 2    the Settlement Fund.
 3
                   bb. “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes;
 4
 5    (ii) any Notice and Administration costs; (iii) any Litigation Expenses awarded by the
 6
      Court; (iv) any attorneys’ fees awarded by the Court; and (v) any other costs or fees
 7
 8    approved by the Court.
 9                 cc. “Notice” means the publication of the Internet Notice, the publication of
10
      the Summary Notice, and the mailing of the Postcard Notice.
11
12                 dd. “Notice and Administration Costs” means the costs, fees, and expenses
13
      that are incurred by the Claims Administrator and/or Lead Counsel in connection with: (i)
14
15    providing Notice to the Settlement Class; and (ii) administering the Settlement, including
16
      but not limited to the Claims process, as well as the costs, fees, and expenses incurred in
17
18    connection with the Escrow Account.

19                 ee. “Officer” means any officer as that term is defined in the Securities and
20
      Exchange Act Rule 16a-1(f).
21
22                 ff. “Parties” means Armstrong Flooring and Lead Plaintiff, on behalf of
23
      itself and the Settlement Class.
24
25                 gg. “Plaintiffs’ Counsel” means (i) Lead Counsel, and (ii) liaison counsel
26    The Wagner Law Firm.
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     9
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 12 of 133 Page ID
                                      #:1395



 1                   hh. “Plaintiffs’ Releasees” means Lead Plaintiff, all other plaintiffs in the

 2    Action, and all other Settlement Class Members, and their respective current and former
 3
      parents, affiliates, subsidiaries, controlling persons, associates, related or affiliated
 4
 5    entities, and each and all of their respective past or present officers, directors, employees,
 6
      partners, members, principals, agents, representatives, attorneys, financial or investment
 7
 8    advisors, consultants, underwriters, investment bankers, commercial bankers, advisors,
 9    insurers, reinsurers, heirs, spouses, executors, trustees, general or limited partners or
10
      partnerships, limited liability companies, members, joint ventures, personal or legal
11
12    representatives, estates, administrators, predecessors, successors or assigns, or any
13
      member of their Immediate Family, marital communities, or any trusts for which any of
14
15    them are trustees, settlors or beneficiaries or anyone acting or purporting to act for or on
16
      behalf of them or their successors or collectively.
17
18                   ii. “Plan of Allocation” means the proposed plan of allocation of the Net

19    Settlement Fund set forth in the Internet Notice.
20
                     jj. “Postcard Notice” means the “Postcard Notice of Proposed Settlement of
21
22    Class Action and Settlement Fairness Hearing, and Motion for Attorneys’ Fees and
23
      Reimbursement of Expenses,” to be mailed substantially in the form attached hereto as
24
25    Exhibit A-4.
26
27
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     10
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 13 of 133 Page ID
                                      #:1396



 1                 kk. “Preliminary Approval Order” means the order, substantially in the

 2    form attached hereto as Exhibit A, to be entered by the Court preliminarily approving the
 3
      Settlement and directing that notice of the Settlement be provided to the Settlement Class.
 4
 5                 ll. “PSLRA” means the Private Securities Litigation Reform Act of 1995,
 6
      15 U.S.C. § 78u-4, as amended.
 7
 8                 mm. “Released Claims” means all Released Defendants’ Claims and all
 9    Released Plaintiffs’ Claims.
10
                   nn. “Released Defendants’ Claims” means, to the fullest extent that the law
11
12    permits their release, all claims and causes of action against Lead Plaintiff and Plaintiffs’
13
      Releasees of every nature and description, whether known or unknown, whether arising
14
15    under federal, state, common or foreign law, that arise out of or relate in any way to the
16
      institution, prosecution, or settlement of the claims against the Defendants, except for (i)
17
18    claims relating to the enforcement of the Settlement or this Stipulation, or (ii) any claims

19    against any person or entity who or which submits a request for exclusion from the
20
      Settlement Class that is accepted by the Court. “Released Defendants’ Claims” include
21
22    “Unknown Claims,” as defined herein.
23
                   oo. “Released Plaintiffs’ Claims” means, to the fullest extent that the law
24
25    permits their release, all claims, suits, actions, appeals, causes of action, damages
26    (including, without limitation, compensatory, punitive, exemplary, rescissory, direct,
27
      consequential, or special damages, and restitution and disgorgement), demands, rights,
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    11
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 14 of 133 Page ID
                                      #:1397



 1    debts, penalties, costs, expenses, fees, injunctive relief, attorneys’ fees, expert or

 2    consulting fees, prejudgment interest, indemnities, duties, liabilities, losses, or obligations
 3
      of every nature and description whatsoever, whether known or unknown, whether or not
 4
 5    concealed or hidden, fixed or contingent, direct or indirect, anticipated or unanticipated,
 6
      whether legal, contractual, rescissory, statutory, or equitable in nature, whether arising
 7
 8    under federal, state, common, or foreign law, that Lead Plaintiff or any member of the
 9    Settlement Class asserted or could have asserted in any forum that are based upon, arise
10
      from, or relate to: (i) the allegations, transactions, facts, matters, events, disclosures,
11
12    public filings, acts, occurrences, representations, statements, omissions or failures to act
13
      that were alleged in the Complaint or any other filing in this Action; and (ii) the purchase
14
15    of Armstrong Flooring common stock during the Class Period. This release does not
16
      release or impair any claims relating to the enforcement of the Settlement. “Released
17
18    Plaintiffs’ Claims” include “Unknown Claims,” as defined herein.

19                  pp. “Releasee(s)” means each and any of the Defendants’ Releasees and
20
      each and any of the Plaintiffs’ Releasees.
21
22                  qq. “Releases” means the releases set forth in ¶¶ 5-6 of this Stipulation.
23
                    rr. “Settlement” means the settlement between Lead Plaintiff and Armstrong
24
25    Flooring on the terms and conditions set forth in this Stipulation.
26                  ss. “Settlement Amount” means three million, seven hundred fifty thousand
27
       dollars ($3,750,000) in cash.
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     12
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 15 of 133 Page ID
                                      #:1398



 1                  tt. “Settlement Class” means all persons and entities who purchased the

 2    common stock of Armstrong Flooring on the open market during the Class Period and
 3
      who were damaged thereby. Excluded from the Settlement Class are: (i) Defendants; (ii)
 4
 5    members of the Immediate Family of each Individual Defendant; (iii) any person who
 6
      was an Officer or director of Armstrong Flooring; (iv) any firm or entity in which any
 7
 8    Defendant has or had a controlling interest; (v) any person who participated in the
 9    wrongdoing alleged; (vi) Defendants’ liability insurance carriers; (vii) any affiliates,
10
      parents, or subsidiaries of Armstrong Flooring; (viii) all Armstrong Flooring plans that
11
12    are covered by ERISA; and (ix) the legal representatives, agents, affiliates, heirs,
13
      beneficiaries, successors-in-interests, or assigns of any excluded person or entity in their
14
15    respective capacity as such. Also excluded from the Settlement Class are any persons or
16
      entities who or which exclude themselves by submitting a request exclusion that is
17
18    accepted by the Court.

19                  uu. “Settlement Class Member” means each person or entity that is a
20
      member of the Settlement Class.
21
22                  vv. “Settlement Fund” means the Settlement Amount plus any and all
23
      interest earned thereon.
24
25                  ww. “Settlement Hearing” means the hearing set by the Court under Rule
26    23(e)(2) of the Federal Rules of Civil Procedure to consider the final approval of the
27
      Settlement.
28


                               STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                      13
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 16 of 133 Page ID
                                      #:1399



 1                   xx. “Summary Notice” means the “Summary Notice of Pendency of Class

 2    Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses,” which shall
 3
      be published in Investors’ Business Daily substantially in the form attached hereto as
 4
 5    Exhibit A-3.
 6
                     yy. “Taxes” means: (i) all federal, state and/or local taxes of any kind
 7
 8    (including any interest or penalties thereon) on any income earned by the Settlement
 9    Fund; and (ii) the expenses and costs incurred by Lead Counsel in connection with
10
      determining the amount of, and paying, any taxes owed by the Settlement Fund
11
12    (including, without limitation, expenses of tax attorneys and accountants).
13
                     zz. “Unknown Claims” means any Released Plaintiffs’ Claims which Lead
14
15    Plaintiff or any other Settlement Class Member does not know or suspect to exist in his,
16
      her or its favor at the time of the release of such claims, and any Released Defendants’
17
18    Claims which any Defendant does not know or suspect to exist in his or its favor at the

19    time of the release of such claims which if known by him, her, or it might have affected
20
      his, her, or its decision(s) with respect to this Settlement. With respect to any and all
21
22    Released Claims, the Parties stipulate and agree that, upon the Effective Date of the
23
      Settlement, Lead Plaintiff and Armstrong Flooring shall expressly waive, and each of the
24
25    other Settlement Class Members shall be deemed to have waived, and by operation of the
26    Judgment, shall have expressly waived, any and all provisions, rights and benefits
27
      conferred by any law of any state or territory of the United States, or principle of
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     14
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 17 of 133 Page ID
                                      #:1400



 1    common law or foreign law, which is similar comparable or equivalent to California Civil

 2    Code §1542, which provides: “A general release does not extend to claims that the
 3
      creditor or releasing party does not know or suspect to exist in his or her favor at
 4
 5    the time of executing the release and that, if known by him or her, would have
 6
      materially affected his or her settlement with the debtor or released party.” Lead
 7
 8    Plaintiff, any Settlement Class Member, or any Defendant may hereafter discover facts,
 9    legal theories, or authorities in addition to or different from those which any of them now
10
      knows or believes to be true with respect to the subject matter of the Released Plaintiffs’
11
12    Claims and the Released Defendants’ Claims, but the Parties shall expressly, fully,
13
      finally, and forever waive, compromise, settle, discharge, extinguish, and release, and
14
15    each Settlement Class Member shall be deemed to have waived, compromised, settled,
16
      discharged, extinguished, and released, and upon the Effective Date and by operation of
17
18    the Judgment shall have waived, compromised, settled, discharged, extinguished, and

19    released, fully, finally, and forever, any and all Released Plaintiffs’ Claims and Released
20
      Defendants’ Claims, as applicable, known or unknown, suspected or unsuspected,
21
22    contingent or absolute, accrued or unaccrued, apparent or unapparent, which now exist,
23
      or heretofore existed, or may hereafter exist, without regard to the subsequent discovery
24
25    or existence of such different or additional facts, legal theories, or authorities. The Parties
26    acknowledge, and each of the other Settlement Class Members shall be deemed by
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    15
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 18 of 133 Page ID
                                      #:1401



 1    operation of law to have acknowledged, that the foregoing waiver was separately

 2    bargained for and a key element of the Settlement.
 3
                                      CLASS CERTIFICATION
 4
 5          2.     Solely for the purposes of the Settlement and for no other purpose, the
 6
      Parties stipulate and agree to: (a) certification of the Action as a class action pursuant to
 7
 8    Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of the
 9    Settlement Class; (b) certification of Lead Plaintiff as Class Representative for the
10
      Settlement Class; and (c) appointment of Lead Counsel as Class counsel for the
11
12    Settlement Class pursuant to Rule 23(g) of the Federal Rules of Civil Procedure. In the
13
      event the Settlement is terminated, the Settlement is not approved, or the Effective Date
14
15    of the Settlement otherwise fails to occur, as provided in ¶ 34 below, Defendants reserve
16
      all rights and defenses concerning class certification and the appointment of Class
17
18    Representative and Class Counsel.

19                      PRELIMINARY APPROVAL OF SETTLEMENT
20
            3.     On January 15, 2021, Lead Plaintiff will move for preliminary approval of
21
22    the Settlement, authorization to provide notice of the Settlement to the Settlement Class,
23
      and the scheduling of a hearing for consideration of final approval of the Settlement,
24
25    which motion shall be unopposed by Defendants. Concurrently with the motion for
26    preliminary approval, Lead Plaintiff shall apply to the Court for, and Defendants shall
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    16
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 19 of 133 Page ID
                                      #:1402



 1    agree to, entry of the Preliminary Approval Order, substantially in the form attached

 2    hereto as Exhibit A.
 3
                                        RELEASE OF CLAIMS
 4
 5          4.     The obligations incurred pursuant to this Stipulation are in consideration of:
 6
      (a) the full and final disposition of the Action as against Defendants; and (b) the releases
 7
 8    provided for herein.
 9          5.     Pursuant to the Judgment, without further action by anyone, upon the
10
      Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class
11
12    Members, on behalf of themselves, and their respective heirs, executors, administrators,
13
      predecessors, successors, and assigns, in their capacities as such, shall be deemed to have,
14
15    and by operation of law and of the Judgment shall have, fully, finally, and forever
16
      compromised, settled, released, resolved, relinquished, waived, and discharged each and
17
18    every Released Plaintiffs’ Claim against Defendants and all of the Defendants’ Releasees,

19    and shall forever be barred and enjoined from bringing, asserting, or prosecuting any or
20
      all of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees. The
21
22    Judgment shall include the dismissal with prejudice of the Action in its entirety as against
23
      all Defendants.
24
25          6.     Pursuant to the Judgment, without further action by anyone, upon the
26    Effective Date of the Settlement, Armstrong Flooring, on behalf of itself, and its
27
      respective directors, officers, heirs, executors, administrators, predecessors, successors,
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    17
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 20 of 133 Page ID
                                      #:1403



 1    and assigns, in their capacities as such, shall be deemed to have, and by operation of law

 2    and of the Judgment shall have, fully, finally, and forever compromised, settled, released,
 3
      resolved, relinquished, waived, and discharged each and every Released Defendants’
 4
 5    Claim against Lead Plaintiff and all of the Plaintiffs’ Releasees, and shall forever be
 6
      barred and enjoined from bringing, asserting, or prosecuting any or all of the Released
 7
 8    Defendants’ Claims against any of the Plaintiffs’ Releasees. This release shall not apply
 9    to any person or entity who or which submits a request for exclusion from the Settlement
10
      Class that is accepted by the Court.
11
12          7.     Notwithstanding ¶¶ 5-6 above, nothing in the Judgment shall bar any action
13
      by any of the Parties, Defendants’ Releasees or Plaintiffs’ Releasees to enforce or
14
15    effectuate the terms of this Stipulation or the Judgment.
16
                             THE SETTLEMENT CONSIDERATION
17
18          8.     In consideration of the settlement of the Released Plaintiffs’ Claims against

19    Defendants and the other Defendants’ Releasees, Armstrong Flooring shall pay or cause
20
      to be paid the Settlement Amount into the Escrow Account, by wire or electronic fund
21
22    transfer, no later than twenty (20) calendar days after the later of: (a) the date of entry by
23
      the Court of the Preliminary Approval Order; or (b) Defendant’s Counsel’s receipt from
24
25    Lead Counsel of the information necessary to effectuate a transfer of funds to the Escrow
26    Account, including wiring instructions that include the bank name and ABA routing
27
      number, account name and number, a signed W-9 reflecting a valid taxpayer
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    18
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 21 of 133 Page ID
                                      #:1404



 1    identification number for the qualified settlement fund in which the Settlement Amount is

 2    to be deposited, and any additional bank information required to effectuate the transfer.
 3
      With the sole exception of Armstrong Flooring’s obligation to secure payment of the
 4
 5    Settlement Amount into the Escrow Account as provided for in this ¶ 8, the Defendants’
 6
      Releasees shall have no responsibility for, interest in, or liability whatsoever with respect
 7
 8    to: (i) any act, omission, or determination by Lead Counsel or the Claims Administrator,
 9    or any of their respective designees, in connection with the administration of the
10
      Settlement or otherwise; (ii) the management, investment, supervision, or distribution of
11
12    the Settlement Fund; (iii) the Plan of Allocation; (iv) the determination, administration,
13
      calculation, or payment of any claims asserted against the Settlement Fund; (v) any loss
14
15    suffered by, or fluctuation in value of, the Settlement Fund; or (vi) the payment or
16
      withholding of any Taxes and/or costs incurred in connection with the taxation of the
17
18    Settlement Fund, distributions or other payments from the Escrow Account, or the filing

19    of any federal, state, or local returns.
20
                                    USE OF SETTLEMENT FUND
21
22           9.     The Settlement Fund shall be used to pay: (a) any Taxes; (b) any Notice and
23
      Administration Costs; (c) any Litigation Expenses awarded by the Court; (d) any
24
25    attorneys’ fees awarded by the Court; and (e) any other costs and fees approved by the
26    Court. The balance remaining in the Settlement Fund, that is, the Net Settlement Fund,
27
      shall be distributed to Authorized Claimants as provided in ¶¶ 18-30 below.
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     19
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 22 of 133 Page ID
                                      #:1405



 1          10.    Except as provided herein or pursuant to orders of the Court, the Net

 2    Settlement Fund shall remain in the Escrow Account prior to the Effective Date. All
 3
      funds held by the Escrow Agent shall be deemed to be in the custody of the Court and
 4
 5    shall remain subject to the jurisdiction of the Court until such time as the funds shall be
 6
      distributed or returned pursuant to the terms of this Stipulation and/or further order of the
 7
 8    Court. The Escrow Agent shall invest funds in the Escrow Account in instruments backed
 9    by the full faith and credit of the United States Government (or a mutual fund invested
10
      solely in such instruments), or deposit some or all of the funds in non-interest-bearing
11
12    transaction account(s) that are fully insured by the Federal Deposit Insurance Corporation
13
      (“FDIC”) in amounts that are up to the limit of FDIC insurance. The Defendants’
14
15    Releasees shall have no responsibility for, interest in, or liability whatsoever with respect
16
      to investment decisions or actions of the Escrow Agent. All risks related to the
17
18    investment of the Settlement Fund shall be borne solely by the Settlement Fund.

19          11.    The Parties agree that the Settlement Fund is intended to be a Qualified
20
      Settlement Fund within the meaning of Treasury Regulation § 1.468B-1 and that the
21
22    Escrow Agent, as administrator of the Settlement Fund within the meaning of Treasury
23
      Regulation § 1.468B-2(k)(3), shall be solely responsible for filing or causing to be filed
24
25    all informational and other tax returns as may be necessary or appropriate (including,
26    without limitation, the returns described in Treasury Regulation § 1.468B-2(k)) for the
27
      Settlement Fund. The Escrow Agent shall also be responsible for causing payment to be
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    20
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 23 of 133 Page ID
                                      #:1406



 1    made from the Settlement Fund of any Taxes owed with respect to the Settlement Fund.

 2    The Defendants’ Releasees shall not have any liability or responsibility for any such
 3
      Taxes. Upon written request, Armstrong Flooring will provide to the Escrow Agent the
 4
 5    statement described in Treasury Regulation § 1.468B-3(e). The Escrow Agent, as
 6
      administrator of the Settlement Fund within the meaning of Treasury Regulation §
 7
 8    1.468B-2(k)(3), shall timely make such elections as are necessary or advisable to carry
 9    out this paragraph, including, as necessary, making a “relation back election,” as
10
      described in Treasury Regulation § 1.468B-1(j), to cause the Qualified Settlement Fund
11
12    to come into existence at the earliest allowable date, and shall take or cause to be taken
13
      all actions as may be necessary or appropriate in connection therewith.
14
15          12.   All Taxes shall be paid out of the Settlement Fund, and shall be timely paid,
16
      or caused to be paid, by the Escrow Agent and without further order of the Court. Any
17
18    tax returns prepared for the Settlement Fund (as well as the election set forth therein)

19    shall be consistent with the previous paragraph and in all events shall reflect that all
20
      Taxes on the income earned by the Settlement Fund shall be paid out of the Settlement
21
22    Fund as provided herein. Defendants’ Releasees shall have no responsibility or liability
23
      for the acts or omissions of the Escrow Agent or its agents with respect to the payment of
24
25    Taxes, as described herein.
26          13.   The Settlement is not a claims-made settlement. Upon the occurrence of the
27
      Effective Date, no Defendant, Defendants’ Releasee, or any other person or entity who or
28


                            STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                   21
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 24 of 133 Page ID
                                      #:1407



 1    which paid any portion of the Settlement Amount shall have any right to the return of the

 2    Settlement Fund or any portion thereof for any reason whatsoever, including, without
 3
      limitation, the number of Claims submitted, the collective amount of the Recognized
 4
 5    Claims of Authorized Claimants, the percentage of recovery of losses, or the amounts to
 6
      be paid to Authorized Claimants from the Net Settlement Fund.
 7
 8          14.    Notwithstanding the fact that the Effective Date of the Settlement has not yet
 9    occurred, Lead Counsel may pay from the Settlement Fund, without further approval
10
      from Armstrong Flooring or further order of the Court, all Notice and Administration
11
12    Costs actually incurred and paid or payable. Such costs and expenses shall include,
13
      without limitation, the actual costs of printing and mailing the Postcard Notice,
14
15    publishing and hosting the Internet Notice, publishing the Summary Notice,
16
      reimbursements to nominee owners for forwarding the Postcard Notice, Internet Notice,
17
18    and/or Claim Form to their beneficial owners, the administrative expenses incurred and

19    fees charged by the Claims Administrator in connection with Notice and administering
20
      the Settlement (including processing the submitted Claims), and the fees, if any, of the
21
22    Escrow Agent. In the event that the Settlement is terminated pursuant to the terms of this
23
      Stipulation, all Notice and Administration Costs paid or incurred, including ant related
24
25    fees, shall not be returned or repaid to Armstrong Flooring, any of the other Defendants’
26    Releasees, or any other person or entity who or which paid any portion of the Settlement
27
      Amount.     All Notice and Administration Costs shall be paid exclusively from the
28


                            STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                   22
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 25 of 133 Page ID
                                      #:1408



 1    Settlement Fund. Except for Defendants’ obligation to send CAFA notice as provided for

 2    in ¶ 20, Defendants’ Releasees shall have no responsibility for or liability whatsoever
 3
      with respect to Notice and Administration Costs nor shall they have any responsibility or
 4
 5    liability whatsoever for any claims with respect thereto.
 6
                      ATTORNEYS’ FEES AND LITIGATION EXPENSES
 7
 8          15.    Lead Counsel, on behalf of all Plaintiffs’ Counsel, will apply to the Court for
 9    an award to be paid solely from the Settlement Fund of attorneys’ fees and payment of
10
      Litigation Expenses incurred in prosecuting the Action, plus earnings on such amounts at
11
12    the same rate and for the same periods as earned by the Settlement Fund. Lead Counsel’s
13
      application for an award of attorneys’ fees and/or Litigation Expenses is not the subject
14
15    of any agreement between Defendants and Lead Plaintiff other than what is set forth in
16
      this Stipulation.
17
18          16.    Any attorneys’ fees and Litigation Expenses that are awarded by the Court

19    shall be paid to Lead Counsel immediately upon award, notwithstanding the existence of
20
      any timely filed objections thereto, or potential for appeal therefrom, or collateral attack
21
22    on the Settlement or any part thereof, subject to Plaintiffs’ Counsel’s obligation to make
23
      appropriate refunds or repayments to the Settlement Fund, plus accrued interest at the
24
25    same net rate as is earned by the Settlement Fund, if (i) the Effective Date does not occur;
26    (ii) the Settlement is terminated pursuant to the terms of this Stipulation; or (iii) if, as a
27
      result of any appeal or further proceedings on remand, or successful collateral attack, the
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    23
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 26 of 133 Page ID
                                      #:1409



 1    award of attorneys’ fees and/or Litigation Expenses is reduced or reversed and such order

 2    reducing or reversing the award has become Final. Plaintiffs’ Counsel shall make the
 3
      appropriate refund or repayment in full no later than twenty (20) business days after: (a)
 4
 5    receiving from Defendant’s Counsel notice of the termination of the Settlement; or (b)
 6
      any order reducing or reversing the award of attorneys’ fees and/or Litigation Expenses
 7
 8    has become final. Each such Plaintiffs’ Counsel’s law firm or Lead Plaintiff, as a
 9    condition of receiving such fees, costs, and expenses, on behalf of itself or himself, and
10
      each partner and/or shareholder of it or him, agrees that the law firm and its partners
11
12    and/or shareholders are subject to the jurisdiction of the Court for the purpose of
13
      enforcing the provisions of this paragraph. Any refunds required pursuant to this
14
15    paragraph ¶ 16 shall be the several obligation of Lead Counsel, other Plaintiffs’ Counsel,
16
      and Lead Plaintiff that received fees or expenses to make appropriate refunds or
17
18    repayments to the Settlement Fund. An award of attorneys’ fees and/or Litigation

19    Expenses is not a necessary term of this Stipulation and is not a condition of the
20
      Settlement embodied herein. Neither Lead Plaintiff nor Lead Counsel may cancel or
21
22    terminate the Settlement based on this Court’s or any appellate court’s ruling with respect
23
      to attorneys’ fees and/or Litigation Expenses.
24
25          17.    Lead Counsel shall allocate the attorneys’ fees awarded amongst Plaintiffs’
26    Counsel in a manner which it, in good faith, believes reflects the contributions of such
27
      counsel to the institution, prosecution and settlement of the Action. Defendants’
28


                            STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                   24
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 27 of 133 Page ID
                                      #:1410



 1    Releasees shall have no responsibility for or liability whatsoever with respect to the

 2    allocation or award of attorneys’ fees or Litigation Expenses. The allocation or award of
 3
      attorneys’ fees is not a necessary term of the Settlement or of this Stipulation and it is not
 4
 5    a condition of the Settlement or of this Stipulation that any particular allocation or award
 6
      of attorneys’ fees be approved by the Court. Lead Plaintiff and Lead Counsel may not
 7
 8    cancel or terminate the Settlement (or this Stipulation) based on the Court’s or any
 9    appellate court’s ruling with respect to the allocation or award of attorneys’ fees. The
10
      attorneys’ fees and Litigation Expenses that are awarded to Plaintiffs’ Counsel shall be
11
12    payable solely from the Escrow Account.
13
                       NOTICE AND SETTLEMENT ADMINISTRATION
14
15          18.    As part of the Preliminary Approval Order, Lead Counsel shall seek
16
      appointment of a Claims Administrator. The Claims Administrator shall administer the
17
18    Settlement, including but not limited to the process of receiving, reviewing, and

19    approving or denying Claims, under Lead Counsel’s supervision and subject to the
20
      jurisdiction of the Court. Other than Armstrong Flooring’s obligation to provide its
21
22    shareholders records as provided in ¶ 19 below, none of the Defendants, nor any other
23
      Defendants’ Releasees, shall have any involvement in or any responsibility, authority, or
24
25    liability whatsoever for the selection of the Claims Administrator, the Plan of Allocation,
26    the administration of the Settlement, the Claims process, or disbursement of the Net
27
      Settlement Fund, and shall have no liability whatsoever to any person or entity, including,
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    25
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 28 of 133 Page ID
                                      #:1411



 1    but not limited to, Lead Plaintiff, any other Settlement Class Members, or Lead Counsel

 2    in connection with the foregoing. Defendant’s Counsel shall provide reasonable
 3
      cooperation in the administration of the Settlement to the extent reasonably necessary to
 4
 5    effectuate its terms.
 6
            19.    In accordance with the terms of the Preliminary Approval Order to be
 7
 8    entered by the Court, Lead Counsel shall cause the Claims Administrator to issue Notice
 9    and make Proof of Claim Forms available to those members of the Settlement Class as
10
      may be identified through reasonable effort. Lead Counsel shall also cause the Claims
11
12    Administrator to have the Summary Notice published in accordance with the terms of the
13
      Preliminary Approval Order to be entered by the Court. For the purposes of identifying
14
15    and providing notice to the Settlement Class, within ten (10) business days of the date of
16
      entry of the Preliminary Approval Order, Armstrong Flooring shall provide or cause to be
17
18    provided to the Claims Administrator in electronic format (at no cost to the Settlement

19    Fund, Lead Counsel or the Claims Administrator) a list consisting of names and mailing
20
      addresses and email addresses, if available, of those who purchased or held Armstrong
21
22    Flooring common stock during the Class Period.
23
            20.    No later than ten (10) calendar days following the filing of this Stipulation
24
25    with the Court, Armstrong Flooring shall serve the notice required under the Class Action
26    Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”). Armstrong Flooring is solely
27
      responsible for the costs of the CAFA notice and administering the CAFA notice. At least
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     26
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 29 of 133 Page ID
                                      #:1412



 1    seven (7) calendar days before the Settlement Hearing, Armstrong Flooring shall cause to

 2    be served on Lead Counsel and filed with the Court proof, by affidavit or declaration,
 3
      regarding compliance with the notice requirements of CAFA. The Parties agree that any
 4
 5    delay by Armstrong Flooring in timely serving the CAFA notice will not provide grounds
 6
      for delay of the Settlement Hearing or entry of the Judgment.
 7
 8          21.    The Claims Administrator shall receive Claims and determine first, whether
 9    the Claim is a valid Claim, in whole or part, and second, each Authorized Claimant’s pro
10
      rata share of the Net Settlement Fund based upon each Authorized Claimant’s
11
12    Recognized Claim compared to the total Recognized Claims of all Authorized Claimants
13
      (as set forth in the Plan of Allocation set forth in the Internet Notice attached hereto as
14
15    Exhibit A-1 or in such other plan of allocation as the Court approves).
16
            22.    The Plan of Allocation proposed in the Internet Notice is not a necessary
17
18    term of the Settlement or of this Stipulation, and it is not a condition of the Settlement or

19    of this Stipulation that any particular plan of allocation be approved by the Court. Lead
20
      Plaintiff and Lead Counsel may not cancel or terminate the Settlement (or this
21
22    Stipulation) based on the Court’s or any appellate court’s ruling with respect to the Plan
23
      of Allocation or any other plan of allocation in this Action. Armstrong Flooring and the
24
25    other Defendants’ Releasees shall not object in any way to the Plan of Allocation or any
26    other plan of allocation in this Action. No Defendant or any other Defendants’ Releasee
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    27
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 30 of 133 Page ID
                                      #:1413



 1    shall have any involvement with or liability, obligation, or responsibility whatsoever for

 2    the application of the Court-approved plan of allocation.
 3
            23.     Any Settlement Class Member that does not submit a valid Claim will not be
 4
 5    entitled to receive any distribution from the Net Settlement Fund, but will otherwise be
 6
      bound by all of the terms of this Stipulation and the Settlement, including the terms of the
 7
 8    Judgment, to be entered in the Action and the Releases provided for herein and therein,
 9    and will be permanently barred and enjoined from bringing any action, claim, or other
10
      proceeding of any kind against the Defendants’ Releasees with respect to the Released
11
12    Plaintiffs’ Claims in the event that the Effective Date occurs with respect to the
13
      Settlement.
14
15          24.     Lead Counsel shall be responsible for supervising the administration of the
16
      Settlement and the disbursement of the Net Settlement Fund subject to Court approval.
17
18    No Defendant or any other Defendants’ Releasee shall be permitted to review, contest, or

19    object to any Claim, or any decision of the Claims Administrator or Lead Counsel with
20
      respect to accepting or rejecting any Claim for payment. Lead Counsel shall have the
21
22    right, but not the obligation, to waive what it deems to be formal or technical defects in
23
      any Claims submitted in the interests of achieving substantial justice.
24
25          25.     For purposes of determining the extent, if any, to which a Settlement Class
26    Member shall be entitled to be treated as an Authorized Claimant, the following
27
      conditions shall apply:
28


                                STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                       28
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 31 of 133 Page ID
                                      #:1414



 1                  a. Each Claimant shall be required to submit a paper or electronic Claim,

 2    substantially in the form attached hereto as Exhibit A-2 in accordance with the
 3
      instructions for the submission of such Claims, and supported by such documents as are
 4
 5    designated therein, including proof of the Claimant’s loss, or such other documents or
 6
      proof as the Claims Administrator or Lead Counsel, in their discretion may deem
 7
 8    acceptable;
 9                  b. All Claims must be submitted by the date set by the Court in the
10
      Preliminary Approval Order and specified in the Postcard Notice, Internet Notice, and
11
12    Summary Notice. Any Settlement Class Member who fails to submit a Claim by such
13
      date shall be forever barred from receiving any distribution from the Net Settlement Fund
14
15    or payment pursuant to this Stipulation (unless by Order of the Court such Settlement
16
      Class Member’s Claim is accepted), but shall in all other respects be bound by all of the
17
18    terms of this Stipulation and the Settlement, including the terms of the Judgment, and the

19    Releases provided for herein and therein, and will be permanently barred and enjoined
20
      from bringing any action, claim or other proceeding of any kind against any Defendants’
21
22    Releasees with respect to any Released Plaintiffs’ Claim. Provided that it is mailed by the
23
      claim-submission deadline, a Claim Form shall be deemed to be submitted when
24
25    postmarked, if received with a postmark indicated on the envelope and if mailed by first-
26    class mail and addressed in accordance with the instructions thereon. In all other cases,
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    29
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 32 of 133 Page ID
                                      #:1415



 1    the Claim Form shall be deemed to have been submitted on the date when actually

 2    received by the Claims Administrator;
 3
                   c. Each Claim shall be submitted to and reviewed by the Claims
 4
 5    Administrator who shall determine in accordance with this Stipulation and the Plan of
 6
      Allocation the extent, if any, to which each Claim shall be allowed, subject to review by
 7
 8    the Court pursuant to subparagraph (e) below as necessary;
 9                 d. Claims that do not meet the submission requirements may be rejected.
10
      Prior to rejecting a Claim in whole or in part, the Claims Administrator shall
11
12    communicate with the Claimant in writing, to give the Claimant the chance to remedy
13
      any curable deficiencies in the Claim submitted. The Claims Administrator shall notify,
14
15    in a timely fashion and in writing, all Claimants whose Claim the Claims Administrator
16
      proposes to reject in whole or in part, setting forth the reasons therefor, and shall indicate
17
18    in such notice that the Claimant whose Claim is to be rejected has the right to a review by

19    the Court if the Claimant so desires and complies with the requirements of subparagraph
20
      (e) below; and
21
22                 e. If any Claimant whose Claim has been rejected in whole or in part desires
23
      to contest such rejection, the Claimant must, within twenty (20) calendar days after the
24
25    date of mailing of the notice required in subparagraph (d) above or a lesser time period if
26    the Claim was untimely, serve upon the Claims Administrator a notice and statement of
27
      reasons indicating the Claimant’s grounds for contesting the rejection along with any
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    30
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 33 of 133 Page ID
                                      #:1416



 1    supporting documentation, and requesting a review thereof by the Court. If a dispute

 2    concerning a Claim cannot be otherwise resolved, Lead Counsel shall thereafter present
 3
      the request for review to the Court.
 4
 5          26.    Each Claimant shall be deemed to have submitted to the jurisdiction of the
 6
      Court with respect to the Claimant’s Claim, including but not limited to all Releases
 7
 8    provided herein and in the Judgment, and the Claim will be subject to investigation and
 9    discovery under the Federal Rules of Civil Procedure, provided, however, that such
10
      investigation and discovery shall be limited to that Claimant’s status as a Settlement
11
12    Class Member and the validity and amount of the Claimant’s Claim. No discovery shall
13
      be allowed on the merits of this Action or of the Settlement in connection with the
14
15    processing of Claims.
16
            27.    Lead Counsel will apply to the Court, on notice to Defendant’s Counsel, for
17
18    a Class Distribution Order: (a) approving the Claims Administrator’s administrative

19    determinations concerning the acceptance and rejection of the Claims submitted; (b)
20
      approving payment of any administration fees and expenses associated with the
21
22    administration of the Settlement from the Escrow Account; and (c) if the Effective Date
23
      has occurred, directing payment of the Net Settlement Fund to Authorized Claimants
24
25    from the Escrow Account.
26          28.    Payment pursuant to the Class Distribution Order shall be final and
27
      conclusive against all Claimants. All Settlement Class Members whose Claims are not
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     31
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 34 of 133 Page ID
                                      #:1417



 1    approved by the Court for payment shall be barred from participating in distributions

 2    from the Net Settlement Fund, but otherwise shall be bound by all of the terms of this
 3
      Stipulation and the Settlement, including the terms of the Judgment, to be entered in this
 4
 5    Action and the Releases provided for herein and therein, and will be permanently barred
 6
      and enjoined from bringing any action against any and all Defendants’ Releasees with
 7
 8    respect to any and all of the Released Plaintiffs’ Claims.
 9          29.    No person or entity shall have any claim against Lead Plaintiff, Lead
10
      Counsel, the Claims Administrator, or any other agent designated by Lead Counsel, or
11
12    Defendants’ Releasees and/or their respective counsel, arising from distributions made
13
      substantially in accordance with the Stipulation, the Plan of Allocation approved by the
14
15    Court, or any order of the Court. Lead Plaintiff and Defendants, and their respective
16
      counsel, and all other Releasees shall have no liability whatsoever for the investment or
17
18    distribution of the Settlement Fund or the Net Settlement Fund, the Plan of Allocation, or

19    the determination, administration, calculation, or payment of any claim or
20
      nonperformance of the Claims Administrator, the payment or withholding of Taxes
21
22    (including interest and penalties) owed by the Settlement Fund, or any losses incurred in
23
      connection therewith.
24
25          30.    All proceedings with respect to the administration, processing and
26    determination of Claims and the determination of all controversies relating thereto,
27
      including disputed questions of law and fact with respect to the validity of Claims, shall
28


                              STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                     32
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 35 of 133 Page ID
                                      #:1418



 1    be subject to the jurisdiction of the Court. All Settlement Class Members, other

 2    Claimants, and Parties to this Settlement expressly waive trial by jury (to the extent any
 3
      such right may exist) and any right of appeal or review with respect to such
 4
 5    determinations. If any funds remain in the Net Settlement Fund by reason of uncashed
 6
      checks or otherwise, then, after the Claims Administrator has made reasonable and
 7
 8    diligent efforts to have Settlement Class Members who are entitled to participate in the
 9    distribution of the Net Settlement Fund cash their distribution checks, any balance
10
      remaining in the Net Settlement Fund six (6) months after the initial distribution of such
11
12    funds shall be re-distributed, after payment of any unpaid costs or fees incurred in
13
      administering the Net Settlement Fund for such redistribution, to Settlement Class
14
15    Members who have cashed their checks and who would receive at least $10.00 from such
16
      re-distribution. If any funds shall remain in the Net Settlement Fund six months after
17
18    such re-distribution, then such balance shall be contributed to the Legal Aid Foundation

19    of Los Angeles or any not-for-profit successor of it.
20
                                   TERMS OF THE JUDGMENT
21
22          31.    If the Settlement contemplated by this Stipulation is approved by the Court,
23
      Lead Counsel and Defendant’s Counsel shall request that the Court enter a Judgment,
24
25    substantially in the form attached hereto as Exhibit B.
26
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    33
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 36 of 133 Page ID
                                      #:1419



 1          CONDITIONS OF SETTLEMENT AND EFFECT OF DISAPPROVAL,
 2                           CANCELLATION OR TERMINATION
 3
            32.    The Effective Date of the Settlement shall be the date on which all of the
 4
 5    following events have occurred or been waived:
 6
                   a. The Court has entered the Preliminary Approval Order, substantially in
 7
 8    the form set forth in Exhibit A attached hereto, as required by ¶ 3 above;
 9                 b. The Settlement Amount has been deposited into the Escrow Account in
10
      accordance with the provisions of ¶ 8 above;
11
12                 c. Armstrong Flooring has not exercised its option to terminate the
13
      Settlement pursuant to the provisions of this Stipulation;
14
15                 d. The Court has approved the Settlement as described herein, following
16
      notice to the Settlement Class and a hearing, as prescribed by Rule 23 of the Federal
17
18    Rules of Civil Procedure; and

19                 e. A Judgment, which shall be in all material respects substantially in the
20
      form set forth in Exhibit B annexed hereto, has been entered by the Court and has
21
22    become Final.
23
            33.    Upon the occurrence of all of the events referenced in ¶ 32 above, any and
24
25    all remaining interest or right of Armstrong Flooring or any of Defendants’ Releasees in
26    or to the Settlement Fund, if any, shall be absolutely and forever extinguished and the
27
      Releases herein shall be effective.
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    34
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 37 of 133 Page ID
                                      #:1420



 1          34.    If the Effective Date as to the Settlement otherwise fails to occur, then:

 2                 a. The Settlement and the relevant portions of this Stipulation shall be
 3
      cancelled and terminated.
 4
 5                 b. Lead Plaintiff and Defendants shall revert to their respective positions in
 6
      the Action immediately prior to the execution of this Stipulation.
 7
 8                 c. The terms and provisions of this Stipulation, with the exception of this ¶
 9    34 and ¶¶ 14, 16, 38, and 57, shall have no further force and effect with respect to the
10
      Parties and shall not be used in the Action or in any other proceeding for any purpose,
11
12    and any Judgment or order entered by the Court in accordance with the terms of this
13
      Stipulation shall be treated as vacated, nunc pro tunc.
14
15                 d. In the event the Settlement is not approved or the Settlement is terminated
16
      pursuant to this Stipulation, then within ten (10) business days after such termination, the
17
18    Settlement Fund (including accrued interest thereon, and change in value as a result of

19    the investment of the Settlement Fund, and any funds received by Lead Counsel
20
      consistent with ¶ 16 above), less any Notice and Administration Costs actually incurred,
21
22    paid or payable and less any Taxes paid, due or owing, shall be refunded to Armstrong
23
      Flooring (or such other persons or entities as Armstrong Flooring may direct). In the
24
25    event that the funds received by Lead Counsel consistent with ¶ 16 above have not been
26    refunded to the Settlement Fund within ten (10) business days specified in this paragraph,
27
      those funds shall be refunded to Armstrong Flooring (or such other entities as Armstrong
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    35
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 38 of 133 Page ID
                                      #:1421



 1    Flooring may direct) immediately upon their deposit into the Escrow Accounting

 2    consistent with ¶ 16 above.
 3
            35.   It is further stipulated and agreed that Armstrong Flooring and Lead Plaintiff
 4
 5    shall each have the right to terminate the Settlement and this Stipulation, by providing
 6
      written notice of their election to do so (“Termination Notice”) to the other Party to this
 7
 8    Stipulation within thirty (30) calendar days of: (a) the Court’s final refusal to enter the
 9    Preliminary Approval Order in any material respect; (b) the Court’s final refusal to
10
      approve the Settlement or any material part thereof; (c) the Court’s final refusal to enter
11
12    the Judgment in any material respect as to the Settlement; or (d) the date upon which the
13
      Judgment is modified or reversed in any material respect by the United States Court of
14
15    Appeals for the Ninth Circuit or the United States Supreme Court, and the provisions of ¶
16
      34 above shall apply. However, any decision or proceeding, whether in this Court or any
17
18    appellate court, with respect to an application for attorneys’ fees or Litigation Expenses

19    or with respect to any plan of allocation shall not be considered material to the
20
      Settlement, shall not affect the finality of any Judgment and shall not be grounds for
21
22    termination of the Settlement.
23
            36.   If prior to the Settlement Hearing, the aggregate number of shares of
24
25    Armstrong Flooring common stock purchased during the Class Period by persons or
26    entities who would otherwise be Settlement Class Members, but who request exclusion
27
      from the Settlement Class,       exceeds the sum specified in a separate supplemental
28


                            STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                   36
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 39 of 133 Page ID
                                      #:1422



 1    agreement between Lead Plaintiff and Armstrong Flooring by and through their counsel

 2    (the “Supplemental Agreement”), Armstrong Flooring shall have the discretion to
 3
      terminate this Stipulation and render it null and void in accordance with the procedures
 4
 5    set forth in the Supplemental Agreement. The Parties agree to maintain the
 6
      confidentiality of the Supplemental Agreement. The Supplemental Agreement shall not
 7
 8    be filed with the Court unless and until (i) the Parties agree in writing to file it; (ii) a
 9    dispute arises between the Parties concerning its interpretation or application; or (iii) as
10
      otherwise ordered by the Court. The Supplemental Agreement shall not otherwise be
11
12    disclosed in any manner unless ordered by the Court. If required by the Court, the
13
      Supplemental Agreement and/or any of its terms may be disclosed in camera to the Court
14
15    for purposes of approval of the Settlement, but such disclosure shall be carried out to the
16
      fullest extent possible in accordance with the practices of the Court so as to preserve the
17
18    confidentiality of the Supplemental Agreement, particularly the threshold aggregate

19    number of shares.
20
            37.    In addition to the grounds set forth in ¶¶ 35 and 36 above, Lead Plaintiff
21
22    shall also have the right to terminate the Settlement in the event that the Settlement
23
      Amount has not been paid as provided for in ¶ 8 above, but only if: (i) Lead Counsel has
24
25    notified Defendant’s Counsel in writing of Lead Counsel’s intention to terminate the
26    Settlement; and (ii) the entire Settlement Amount is not transferred to the Escrow
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    37
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 40 of 133 Page ID
                                      #:1423



 1    Account within five (5) business days after Lead Counsel has provided such written

 2    notice.
 3
                                NO ADMISSION OF WRONGDOING
 4
 5          38.    Neither this Stipulation (whether or not consummated), including the
 6
      exhibits attached hereto and the Plan of Allocation contained therein (or any other plan of
 7
 8    allocation that may be approved by the Court), the negotiations leading to the execution
 9    of this Stipulation, not any proceedings taken pursuant to or in connection with this
10
      Stipulation, and/or approval of the Settlement (including any arguments proffered in
11
12    connection therewith):
13
                   a. Shall be offered against any of the Defendants’ Releasees as evidence of,
14
15    or construed as, or deemed to be evidence of any presumption, concession, or admission
16
      by any of the Defendants’ Releasees with respect to the truth of any fact alleged by Lead
17
18    Plaintiff or the validity of any claim that was or could have been asserted or the

19    deficiency of any defense that has been or could have been asserted in this Action or in
20
      any other litigation, or of any liability, negligence, fault, or other wrongdoing of any kind
21
22    of any of the Defendants’ Releasees or in any way referred to for any other reason as
23
      against any of the Defendants’ Releasees, in any arbitration proceeding or other civil,
24
25    criminal, or administrative action or proceeding, other than such proceedings as may be
26    necessary to effectuate the provisions of this Stipulation;
27
28


                               STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                      38
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 41 of 133 Page ID
                                      #:1424



 1                 b. Shall be offered against any of the Plaintiffs’ Releasees as evidence of, or

 2    construed as, or deemed to be evidence of any presumption, concession, or admission by
 3
      any of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the
 4
 5    Defendants’ Releasees had meritorious defenses, or that damages recoverable under the
 6
      Complaint would not have exceeded the Settlement Amount or with respect to any
 7
 8    liability, negligence, fault, or wrongdoing of any kind, or in any way referred to for any
 9    other reason as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or
10
      other civil, criminal, or administrative action or proceeding, other than such proceeding
11
12    as may be necessary to effectuate the provisions of this Stipulation; or
13
                   c. Shall be construed against any of the Releasees as an admission,
14
15    concession, or presumption that the consideration to be given hereunder represents the
16
      amount which could be or would have been recovered after trial; provided, however, that
17
18    if this Stipulation is approved by the Court, the Parties and the Releasees and their

19    respective counsel may refer to it to effectuate the protections from liability granted
20
      hereunder or otherwise to enforce the terms of the settlement.
21
22                               MISCELLANEOUS PROVISIONS
23
            39.    All of the exhibits attached hereto are hereby incorporated by reference as
24
25    though fully set forth herein. Notwithstanding the foregoing, in the event that there exists
26    a conflict or inconsistency between the terms of this Stipulation and the terms of any
27
      exhibit attached hereto, the terms of this Stipulation shall prevail.
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    39
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 42 of 133 Page ID
                                      #:1425



 1          40.    Armstrong Flooring warrants that, as to the payments made or to be made on

 2    its behalf, at the time of entering into this Stipulation and at the time of such payment it,
 3
      or to the best of its knowledge any persons or entities contributing to the payment of the
 4
 5    Settlement Amount, were not insolvent, nor will the payment required to be made by or
 6
      on behalf of them render them insolvent within the meaning of and/or for the purposes of
 7
 8    the United States Bankruptcy Code, including §§ 101 and 547 thereof.                    This
 9    representation is made by Armstrong Flooring and not by its counsel.
10
            41.    In the event of the entry of a final order of a court of competent jurisdiction
11
12    determining the transfer of money to the Settlement Fund or any portion thereof by or on
13
      behalf of Armstrong Flooring to be a preference, voidable transfer, fraudulent transfer, or
14
15    similar transaction and any portion thereof is required to be returned, and such amount is
16
      not promptly deposited into the Settlement Fund by others, then, at the election of Lead
17
18    Plaintiff, Lead Plaintiff and Armstrong Flooring shall jointly move the Court to vacate

19    and set aside the Releases given and the Judgment entered in favor of Defendants and
20
      other Releasees pursuant to this Stipulation, in which event the Releases and Judgment
21
22    shall be null and void, the Parties shall be restored to their respective positions in the
23
      litigations as provided in ¶ 34 above, and any cash amounts in the Settlement Fund (less
24
25    any Taxes paid, due or owing with respect to the Settlement Fund and less any Notice
26    and Administration Costs actually incurred, paid or payable) shall be returned as
27
      provided in ¶ 34.
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    40
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 43 of 133 Page ID
                                      #:1426



 1          42.   The Parties intend the Settlement to be the full, final, and complete

 2    resolution of all claims asserted or that could have been asserted by the Parties with
 3
      respect to the Action, Released Plaintiffs’ Claims and Released Defendants’ Claims. The
 4
 5    Settlement compromises claims which are contested and shall not be deemed an
 6
      admission by any Party or any Releasee as to the merits of any claim or defense.
 7
 8    Pursuant to 15 U.S.C. § 78u-4(c)(1), the Judgment will contain a finding that, during the
 9    course of the Action, the Parties, the Individual Defendants and their respective counsel
10
      at all times complied with the requirements of Federal Rule of Civil Procedure 11 in
11
12    connection with the maintenance, prosecution, defense, and settlement of the Action and
13
      shall not make any application for sanctions, pursuant to Rule 11 or other court rule or
14
15    statute, with respect to any claim or defense in this Action. The Parties agree that the
16
      Settlement Amount and the other terms of the Settlement were negotiated at arm’s length,
17
18    including through a mediation process supervised and conducted by Mediator Robert

19    Meyer of JAMS, and in good faith by the Parties, and reflect a settlement that was
20
      reached voluntarily based upon adequate information and after consultation with
21
22    competent legal counsel. The Parties and the Individual Defendants reserve their right to
23
      rebut, in a manner that such Party or Defendant determines to be appropriate, any
24
25    contention made in any public forum regarding the Action, including that the Action was
26    brought or defended in bad faith or without a reasonable basis.
27
28


                            STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                   41
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 44 of 133 Page ID
                                      #:1427



 1           43.   The terms of the Settlement, as reflected in this Stipulation, may not be

 2    modified or amended, nor may any of its provisions be waived, except by a writing
 3
      signed on behalf of both Lead Plaintiff and Armstrong Flooring (or their successors-in-
 4
 5    interest).
 6
             44.   The headings herein are used for the purpose of convenience only and are
 7
 8    not meant to have legal effect.
 9           45.   The administration and consummation of the Settlement as embodied in this
10
      stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction
11
12    for the purpose of entering orders providing for awards of attorneys’ fees and Litigation
13
      Expenses to Plaintiffs’ Counsel and enforcing the terms of this Stipulation, including the
14
15    Plan of Allocation (or such other plan of allocation as may be approved by the Court) and
16
      the distribution of the Net Settlement Fund to Settlement Class Members.
17
18           46.   The waiver by one Party of any breach of this Stipulation by any other Party

19    shall not be deemed a waiver of any other prior or subsequent breach of this Stipulation.
20
             47.   This Stipulation, its exhibits, and the Supplemental Agreement constitute the
21
22    entire agreement among Lead Plaintiff and Armstrong Flooring concerning the
23
      Settlement and this Stipulation and its exhibits. All parties acknowledge that no other
24
25    agreements, representations, warranties, or inducements have been made by any Party
26    hereto concerning this stipulation, its exhibits, or the Supplemental Agreement other than
27
      those contained and memorialized in such documents.
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    42
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 45 of 133 Page ID
                                      #:1428



 1          48.    This Stipulation may be executed in one or more counterparts, including by

 2    signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via
 3
      email. All executed counterparts and each of them shall be deemed to be one and the
 4
 5    same instrument.
 6
            49.    This Stipulation shall be binding upon and inure to the benefit of the
 7
 8    successors and assigns of the Parties, including any and all Releasees and any
 9    corporation, partnership or other entity into or with which any Party hereto may merge,
10
      consolidate, or reorganize.
11
12          50.    The construction, interpretation, operation, effect, and validity of this
13
      Stipulation, the Supplemental Agreement, and all documents necessary to effectuate them
14
15    shall be governed by the internal laws of the State of California without regard to
16
      conflicts of laws, except to the extent that federal law requires that federal law govern.
17
18          51.    Any action arising under or to enforce this Stipulation, or any portion

19    thereof, shall be commenced and maintained only in the Court.
20
            52.    This Stipulation shall not be construed more strictly against one Party than
21
22    another merely by virtue of the fact that it, or any part of it, may have been prepared by
23
      counsel for one of the Parties, it being recognized that it is the result of arm’s-length
24
25    negotiations between the Parties and all Parties have contributed substantially and
26    materially to the preparation of this Stipulation.
27
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    43
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 46 of 133 Page ID
                                      #:1429



 1          53.     All counsel and any other person executing this Stipulation and any of the

 2    exhibits hereto, or any related Settlement documents, warrant and represent that they
 3
      have the full authority to do so and that they have the authority to take appropriate action
 4
 5    required or permitted to be taken pursuant to the Stipulation to effectuate its terms.
 6
            54.     The Parties acknowledge that it is their intent to consummate this agreement,
 7
 8    and Lead Counsel and Defendant’s Counsel agree to cooperate to the extent reasonably
 9    necessary to effectuate and implement all terms and conditions of the Stipulation and to
10
      exercise their best efforts to accomplish the foregoing terms and conditions of the
11
12    Stipulation, and to use best efforts to promptly agree upon and execute all such other
13
      documentation as may be reasonably required to obtain final approval by the Court of the
14
15    Settlement.
16
            55.     If any disputes arise out of the finalization of the settlement documentation
17
18    or the Settlement itself prior to joint submission to the Court of the application for

19    preliminary approval of the Settlement, the Parties agree to engage in an expedited
20
      telephonic mediation with the Mediator, Robert Meyer. If any Party is required to give
21
22    notice to another Party under this Stipulation, such notice shall be in writing and shall be
23
      deemed to have been duly given (i) upon receipt of hand delivery or email transmission,
24
25    with confirmation of receipt; (ii) one (1) business day after being sent to the recipient by
26    reputable overnight courier service; or (iii) seven (7) business days after being mailed to
27
      the recipient by certified or registered mail, return receipt requested, and postage prepaid.
28


                             STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                    44
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 47 of 133 Page ID
                                      #:1430



 1    In addition to the methods of notice permitted in this ¶ 55, all notices shall also be

 2    provided by email to ensure that they are received by the other Party. Such notice shall be
 3
      provided at the following addresses and email addresses:
 4
 5
      If to Lead Plaintiff or Lead Counsel:            Bernstein Liebhard LLP
 6                                                     Attn: Michael S. Bigin
 7                                                     10 East 40th Street, 28th Floor
                                                       New York, NY 10016
 8                                                     Tel: (212) 779-1414
 9                                                     Email: bigin@bernlieb.com
10
      If to Defendants:                                Skadden, Arps, Slate, Meagher & Flom
11                                                     LLP
12
                                                       Attn: Peter B. Morrison
                                                       300 South Grand Avenue, Suite 3400
13                                                     Los Angeles, CA 90071
14                                                     Tel: (213) 687-5000
                                                       Email: peter.morrison@skadden.com
15
16          56.       Except as otherwise provided herein, each Party shall bear its own costs.
17
            57.       Whether or not the Stipulation is approved by the Court and whether or not
18
19    the Stipulation is consummated, or the Effective Date occurs, the Parties and their
20    Counsel shall use their best efforts to keep all negotiations, discussions, acts performed,
21
      agreements, drafts, documents signed, and proceedings in connection with the Stipulation
22
23    confidential.
24
            58.       All agreements made during the course of this Action relating to the
25
26    confidentiality of information shall survive this Settlement.
27
28


                               STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                      45
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 48 of 133 Page ID
                                      #:1431



 1          59.   No opinion or advice concerning the tax consequences of the proposed

 2    Settlement to individual Settlement Class Members is being given or will be given by the
 3
      Parties or their counsel; nor is any representation or warranty in this regard made by
 4
 5    virtue of this Stipulation. Each Settlement Class Member’s tax obligations, and the
 6
      determinations thereof are the sole responsibility of that Settlement Class Member, and it
 7
 8    is understood that the tax consequences may vary depending on the particular
 9    circumstances of each individual settlement class member.
10
11    Dated: January 15, 2021
12
           THE WAGNER FIRM                          SKADDEN, ARPS, SLATE,
13                                                    MEAGHER & FLOM LLP
14         By: /s/Avi Wagner
           Avi Wagner                               By: /s/Peter B. Morrison
15
           (Cal Bar. No. 226688)                    Peter B. Morrison (CA SBN 230148)
16         1925 Century Park East,                  Zachary M. Faigen (CA SBN 294716)
           Suite 2100                               300 South Grand Avenue, Suite 3400
17
           Los Angeles, CA 90067                    Los Angeles, California 90071-3144
18         Telephone: 310-491-7949                  Telephone: (213) 687-5000
19         Facsimile: 310-694-3967                  Facsimile: (213) 687-5600
                                                    Peter.morrison@skadden.com
20         BERNSTEIN LIEBHARD LLP
21                                                 Robert A. Fumerton (pro hac vice)
           Michael S. Bigin                        Christopher Fredmonski (pro hac vice)
22
           (admitted pro hac vice)                 One Manhattan West
23         Laurence J. Hasson                      New York, New York 10001
24         (admitted pro hac vice)                 Telephone: (212) 735-3000
           10 East 40th Street                     Facsimile: (212) 735-2000
25         New York, NY 10016                      Robert.fumerton@skadden.com
26         Telephone: (212) 779-1414               Christopher.fredmonski@skadden.com
           Facsimile: (212) 779-3218
27
           Email: bigin@bernlieb.com               Counsel for Defendant Armstrong
28         lhasson@bernlieb.com                    Flooring, Inc.

                            STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                   46
     Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 49 of 133 Page ID
                                      #:1432



 1
           Counsel for Lead Plaintiff Randy
 2         Marker and Lead Counsel for
 3         Proposed Settlement Class
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                           STIPULATION OF SETTLEMENT – Case No. 2:19-cv-09840-CAS
                                                  47
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 50 of 133 Page ID
                                 #:1433




     EXHIBIT A
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 51 of 133 Page ID
                                 #:1434



   1                             UNITED STATES DISTRICT COURT
   2              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   3
       MICHAEL CHUPA, Individually and on           Case   No.   2:19-cv-09840-CAS-MRW
   4 behalf of all others similarly situated,
                                                    Judge:     Hon. Christina A. Snyder
   5                Plaintiff,                      Courtroom 8D – 8th Floor
   6         v.                                     CLASS ACTION
   7 ARMSTRONG FLOORING, INC., et al.,
   8                Defendants.
   9
     [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT
  10 AND AUTHORIZING DISSEMINATION OF NOTICE OF SETTLEMENT
  11
  12         WHEREAS, a securities class action is pending in this court entitled Chupa v.
  13 Armstrong Flooring, Inc., 2:19-cv-09840-CAS-MRW (C.D. Cal.) (the “Action”);
  14
           WHEREAS, (a) Lead Plaintiff Randy Marker (“Lead Plaintiff”), on behalf of
  15
  16 himself and the Settlement Class (defined below), and (b) defendant Armstrong
  17 Flooring, Inc. (“Armstrong Flooring”) have determined to settle all claims asserted
  18
     in this Action in their entirety and as against all Defendants with prejudice on the
  19
  20 terms and conditions set forth in the Stipulation and Agreement of Settlement dated
  21 January 15, 2021 (the “Stipulation”), subject to the approval of this Court (the
  22
     “Settlement”);
  23
  24         WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of
  25 the Federal Rules of Civil Procedure, for an order preliminarily approving the
  26
     Settlement in accordance with the Stipulation and allowing notice to Settlement
  27
  28 Class Members as more fully described herein;

                                                1
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 52 of 133 Page ID
                                 #:1435



   1         WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion
   2
       for preliminary approval of the Settlement and authorization to send notice of the
   3
       Settlement to the Settlement Class, and the papers filed and arguments made in
   4
   5 connection therewith; and (b) the Stipulation and the exhibits attached thereto; and
   6
             WHEREAS, unless otherwise defined in this Order, the capitalized terms
   7
       herein shall have the same meanings as they have in the Stipulation;
   8
   9         NOW THEREFORE, IT IS HEREBY ORDERED:
  10
             1.    Proposed Class Certification for Settlement Purposes – Solely for
  11
  12 purposes of effectuating the proposed Settlement, the Parties have proposed the
  13 certification of the following Settlement Class pursuant to Rule 23(a) and (b)(3) of
  14
       the Federal Rules of Civil Procedure: all persons or entities who purchased
  15
  16 Armstrong Flooring common stock on the open market between March 6, 2018 and
  17 March 3, 2020 (the “Class Period”), and were damaged thereby (the “Settlement
  18
       Class”). Excluded from the Settlement Class are: (i) Defendants; (ii) members of
  19
  20 the Immediate Family of each Individual Defendant; (iii) any person who was an
  21 Officer or director of Armstrong Flooring; (iv) any firm or entity in which any
  22
       Defendant has or had a controlling interest; (v) any person who participated in the
  23
  24 wrongdoing alleged; (vi) Defendants’ liability insurance carriers; (vii) any affiliates,
  25 parents, or subsidiaries of Armstrong Flooring; (viii) all Armstrong Flooring plans
  26
     that are covered by ERISA; and (ix) the legal representatives, agents, affiliates,
  27
  28 heirs, beneficiaries, successors-in-interest, or assigns of any excluded person or

                                                2
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 53 of 133 Page ID
                                 #:1436



   1 entity, in their respective capacity as such. Also excluded from the Settlement Class
   2
       are any persons and entities who or which exclude themselves by submitting a
   3
       request for exclusion that is accepted by the Court.
   4
   5         2.     Class Findings – The Court finds, pursuant to Rule 23 of the Federal
   6
       Rules of Civil Procedure, that it will likely be able to certify the Settlement Class
   7
       solely for purposes of the proposed Settlement. Specifically, the Court finds that
   8
   9 each element required for certification of the Settlement Class pursuant to Rule 23
  10
       of the Federal Rules of Civil Procedure has been met or will likely be met: (a) the
  11
  12 members of the Settlement Class are so numerous that their joinder in the Action
  13 would be impracticable; (b) there are questions of law and fact common to the
  14
       Settlement Class which predominate over any individual questions; (c) the claims of
  15
  16 Lead Plaintiff in the Action are typical of the claims of the Settlement Class; (d)
  17 Lead Plaintiff and Lead Counsel have and will fairly and adequately represent and
  18
       protect the interests of the Settlement Class; and (e) a class action is superior to
  19
  20 other available methods for the fair and efficient adjudication of the Action.
  21         3.     The Court also finds that it will likely be able to certify Lead Plaintiff
  22
       as Class Representative for the Settlement Class and appoint Lead Counsel as Class
  23
  24 Counsel for the Settlement Class pursuant to Rule 23(g) of the Federal Rules of
  25 Civil Procedure.
  26
            4.    Preliminary Approval of the Settlement – The Court hereby
  27
  28 preliminarily approves the Settlement, as embodied in the Stipulation, and finds,

                                                 3
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 54 of 133 Page ID
                                 #:1437



   1 pursuant to Rule 23(e)(1)(B)(i) of the Federal Rules of Civil Procedure, that it will
   2
       likely be able to finally approve the Settlement under Rule 23(e)(2) as being fair,
   3
       reasonable, and adequate to the Settlement Class, subject to further consideration at
   4
   5 the Settlement Hearing to be conducted as described below. The Court finds
   6
       probative that the Settlement was negotiated at arm’s length under the oversight of
   7
       an experienced mediator.
   8
   9         5.    Settlement Hearing – The Court will hold a settlement hearing (the
  10
       “Settlement Hearing”) on _____________________, 2021 at __:__ _.m. in
  11
                                                                           th
  12 Courtroom 8D of the First Street U.S. Courthouse, 350 W. 1st Street, 8   Floor, Los

  13 Angeles, CA 90012, for the following purposes: (a) to determine whether the
  14
       proposed Settlement on the terms and conditions provided for in the Stipulation is
  15
  16 fair, reasonable, and adequate to the Settlement Class, and should be finally
  17 approved by the Court; (b) to determine whether, for purposes of the Settlement
  18
       only, the Action should be certified as a class action on behalf of the Settlement
  19
  20 Class, Lead Plaintiff should be certified as Class Representative for the Settlement
  21 Class, and Lead Counsel should be appointed as Class Counsel for the Settlement
  22
       Class; (c) to determine whether a Judgment substantially in the form attached as
  23
  24 Exhibit B to the Stipulation should be entered dismissing the Action with prejudice
  25 against Defendants; (d) to determine whether the Releases set forth in the
  26
     Stipulation should be ordered; (e) to determine whether the proposed Plan of
  27
  28 Allocation for the proceeds of the Settlement is fair and reasonable and should be

                                                4
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 55 of 133 Page ID
                                 #:1438



   1 approved; (f) to determine whether Lead Counsel’s motion for attorneys’ fees and
   2
       Litigation Expenses should be approved; (g) to consider any Settlement Class
   3
       Members’ timely objections to the Settlement, Plan of Allocation, or motion for
   4
   5 attorneys’ fees and Litigation Expenses; and (h) to consider any other matters that
   6
       may properly be brought before the Court in connection with the Settlement. Notice
   7
       of the Settlement and the Settlement Hearing shall be given to Settlement Class
   8
   9 Members as set forth in paragraph 7 of this Order.
  10
             6.    The Court may adjourn the Settlement Hearing without further notice
  11
  12 to the Settlement Class and may approve the proposed Settlement with such
  13 modifications as the Parties may agree to, if appropriate, without further notice to
  14
       the Settlement Class, provided that doing so would not impair Settlement Class
  15
  16 Members’ rights in a manner inconsistent with Rule 23 and due process of law.
  17         7.    Retention of Claims Administrator and Manner of Giving Notice –
  18
       Lead Counsel is hereby authorized to retain Strategic Claims Services (the “Claims
  19
  20 Administrator”) to supervise and administer the notice procedure in connection with
  21 the proposed Settlement as well as the processing of Claims as more fully set forth
  22
       below.
  23
  24               a.    not later than ten (10) business days after the date of entry of this

  25 Order, Armstrong Flooring shall, at no cost to the Settlement Fund, Lead Counsel,
  26
     or the Claims Administrator, provide or cause to be provided to the Claims
  27
  28 Administrator in electronic format a list consisting of names and mailing addresses

                                                5
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 56 of 133 Page ID
                                 #:1439



   1 and email addresses, if available, of those who purchased or held Armstrong
   2
       Flooring common stock during the Class Period;
   3
                   b.     beginning not later than twenty (20) business days after the date
   4
   5 of entry of this Order (the “Notice Date”), the Claims Administrator shall cause a
   6
       copy of the Postcard Notice to be mailed by first-class mail or emailed to potential
   7
       Settlement Class Members at the addresses set forth in the records provided by
   8
   9 Armstrong Flooring or in the records which Armstrong Flooring caused to be
  10
       provided, or who otherwise may be identified through further reasonable effort;
  11
  12               c.     contemporaneously with the mailing of the Postcard Notice, the

  13 Claims Administrator shall cause copies of the Internet Notice and Claim Form to
  14
       be posted on a website to be developed for the Settlement, from which copies of the
  15
  16 Internet Notice and Claim Form can be downloaded;
  17               d.     not later than ten (10) business days after the Notice Date, the
  18
       Claims Administrator shall cause the Summary Notice, substantially in the form
  19
  20 attached hereto as Exhibit 3, to be published once in Investor’s Business Daily and
  21 to be transmitted once over the PR Newswire; and
  22
                   e.     not later than seven (7) calendar days prior to the Settlement
  23
  24 Hearing, Lead Counsel shall serve on Defendant’s Counsel and file with the Court
  25 proof, by affidavit or declaration, of such mailing and publication.
  26
            8.    Approval of Form and Content of Notice – The Court: (a) approves,
  27
  28 as to form and content, the Postcard Notice, Internet Notice, the Claim Form, and

                                               6
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 57 of 133 Page ID
                                 #:1440



   1 the Summary Notice, attached hereto as Exhibits 1, 2, and 3, respectively; and, (b)
   2
       finds that the mailing and distribution of the Postcard Notice and the publication of
   3
       the Summary Notice, Internet Notice and Claim Form in the manner and form set
   4
   5 forth in paragraph 7 of this Order (i) is the best notice practicable under the
   6
       circumstances; (ii) constitutes notice that is reasonably calculated, under the
   7
       circumstances, to apprise Settlement Class Members of the pendency of the Action,
   8
   9 of the effect of the proposed Settlement (including the Releases to be provided
  10
       thereunder), of Lead Counsel’s motion for attorneys’ fees and Litigation Expenses,
  11
  12 of their right to object to the Settlement, the Plan of Allocation, and/or Lead
  13 Counsel’s motion for attorneys’ fees and Litigation Expenses, of their right to
  14
       exclude themselves from the Settlement Class, and of their right to appear at the
  15
  16 Settlement Hearing; (iii) constitutes due, adequate, and sufficient notice to all
  17 persons and entities entitled to receive notice of the proposed Settlement; and (iv)
  18
       satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, the
  19
  20 United States Constitution (including the Due Process Clause), the Private Securities
  21 Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other
  22
       applicable law and rules. The date and time of the Settlement Hearing shall be
  23
  24 included in the Postcard Notice, Internet Notice and Summary Notice before they
  25 are mailed and published, respectively.
  26
           9.     Nominee Procedures – Plaintiffs’ Counsel, through the Claims
  27
  28 Administrator, shall make all reasonable efforts to give notice to nominee owners

                                                7
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 58 of 133 Page ID
                                 #:1441



   1 such as brokerage firms and other persons or entities who purchased Armstrong
   2
       Flooring common stock during the Class Period for the benefit of another person or
   3
       entity. Brokers and other nominees who purchased Armstrong Flooring common
   4
   5 stock during the Class Period for the benefit of another person or entity shall, within
   6
       seven days of receipt of the Postcard Notice, either: (a) provide to the Claims
   7
       Administrator the name and last known address of each such person or entity; (b)
   8
   9 request additional copies of the Postcard Notice from the Claims Administrator,
  10
       which will be provided free of charge, and, within seven days of receipt, mail the
  11
  12 Postcard Notice directly to all such persons or entities; or (c) request an electronic
  13 copy of the Postcard Notice from the Claims Administrator, which will be provided
  14
       free of charge, and, within seven days of receipt, email the Postcard Notice directly
  15
  16 to all such persons and entities for which email addresses are available. If available,
  17 the broker or other nominee must also provide the Claims Administer with the e-
  18
       mails of the beneficial owners.     If a broker or other nominee opts to utilize
  19
  20 procedure (b) or (c) above, then such broker or nominee must provide a statement to
  21 the Claims Administrator confirming that the mailing was made as directed and
  22
       keep a record of the names and mailing addresses used. Upon full compliance with
  23
  24 this Order, such brokers or other nominees may seek reimbursement of their
  25 reasonable expenses actually incurred in complying with this Order by providing the
  26
     Claims Administrator with proper documentation supporting the expenses for which
  27
  28 reimbursement is sought, up to a maximum of $0.05 plus postage at the current pre-

                                                8
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 59 of 133 Page ID
                                 #:1442



   1 sort rate used by the Claims Administrator per Postcard Notice mailed; $0.05 per
   2
       Postcard Notice emailed; or $0.05 per name, address, and email address provided to
   3
       the Claims Administrator. Such properly documented expenses incurred by brokers
   4
   5 or other nominees in compliance with the terms of this Order shall be paid from the
   6
       Settlement Fund, with any disputes as to the reasonableness or documentation of
   7
       expenses incurred subject to review by the Court.
   8
   9         10.   CAFA Notice – As provided in the Stipulation, Defendants shall serve
  10
       the notice required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq.
  11
  12 (“CAFA”) no later than ten (10) calendar days following the filing of the Stipulation
  13 with the Court. Defendants are solely responsible for the costs of the CAFA notice
  14
       and administering the CAFA notice. No later than seven (7) calendar days before
  15
  16 the Settlement Hearing, Defendants shall cause to be served on Lead Counsel and
  17 filed with the Court proof, by affidavit or declaration, regarding compliance with 28
  18
       U.S.C. § 1715(b).
  19
  20         11.   Participation in the Settlement – Settlement Class Members who

  21 wish to participate in the Settlement and to be eligible to receive a distribution from
  22
       the Net Settlement Fund must complete and submit a Claim Form in accordance
  23
  24 with the instructions contained therein. Unless the Court orders otherwise, all Claim
  25 Forms must be postmarked or received electronically no later than ninety (90)
  26
     calendar days after the Notice Date. Notwithstanding the foregoing, Lead Counsel
  27
  28 may, at its discretion, accept for processing late claims, provided such acceptance

                                               9
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 60 of 133 Page ID
                                 #:1443



   1 does not delay the distribution of the Net Settlement Fund to the Settlement Class.
   2
       By submitting a Claim, a person or entity shall be deemed to have submitted to the
   3
       jurisdiction of the Court with respect to his, her, or its Claim and the subject matter
   4
   5 of the Settlement.
   6
             12.    In order to be entitled to participate in the recovery from the Net
   7
       Settlement Fund after the Effective Date, each Claim Form submitted must satisfy
   8
   9 the following conditions: (a) it must be properly completed, signed, and submitted in
  10
       a timely manner in accordance with the provisions of the preceding paragraph; (b) it
  11
  12 must be accompanied by adequate supporting documentation for the transactions
  13 and holdings reported therein, in the form of broker confirmation slips, broker
  14
       account statements, an authorized statement from the broker containing the
  15
  16 transactional and holding information found in a broker confirmation slip or account
  17 statement, or such other documentation as is deemed adequate by Lead Counsel or
  18
       the Claims Administrator; (c) if the person executing the Claim Form is acting in a
  19
  20 representative capacity, a certification of his, her, or its current authority to act on
  21 behalf of the Settlement Class Member must be included in the Claim Form to the
  22
       satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim Form
  23
  24 must be complete and contain no material deletions or modifications of any of the
  25 printed matter contained therein and must be signed under penalty of perjury.
  26
           13. Any Settlement Class Member that does not timely and validly submit
  27
  28 a Claim Form or whose Claim is not otherwise approved by the Court: (a) shall be

                                                10
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 61 of 133 Page ID
                                 #:1444



   1 deemed to have waived his, her, or its right to share in the Net Settlement Fund; (b)
   2
       shall be forever barred from participating in any distributions therefrom; (c) shall be
   3
       bound by the provisions of the Stipulation and the Settlement and all proceedings,
   4
   5 determinations, orders, and judgments in the Action relating thereto, including,
   6
       without limitation, the Judgment and the Releases provided for therein, whether
   7
       favorable or unfavorable to the Settlement Class; and (d) will be barred from
   8
   9 commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims
  10
       against each and all of the Defendants’ Releasees, as more fully described in the
  11
  12 Stipulation and the Internet Notice. Notwithstanding the foregoing, late Claim
  13 Forms may be accepted for processing as set forth in paragraph 11 above.
  14
             14.    Exclusion From the Settlement Class – All Settlement Class
  15
  16 Members shall be bound by all determinations and judgments in this Action,
  17 whether favorable or unfavorable, unless such persons or entities request to be
  18
       excluded, or “opt out,” from the Settlement Class. Any member of the Settlement
  19
  20 Class who wishes to exclude himself, herself, or itself from the Settlement Class
  21 must request exclusion in writing within the time and in the manner set forth in the
  22
       Internet Notice, which shall provide that: (a) any such request for exclusion from the
  23
  24 Settlement Class must be mailed or delivered, such that it is received no later than
  25 twenty-one (21) calendar days prior to the Settlement Hearing, to: Armstrong
  26
     Flooring, Inc. Securities Litigation, c/o Strategic Claims Services, 600 N. Jackson
  27
  28 St., Suite 205, P.O. Box 230, Media, PA 19063 and (b) each request for exclusion

                                                11
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 62 of 133 Page ID
                                 #:1445



   1 must (i) state the name, address, and telephone number of the person or entity
   2
       requesting exclusion, and in the case of entities, the name and telephone number of
   3
       the appropriate contact person; (ii) state that such person or entity “requests
   4
   5 exclusion from the Settlement Class in Chupa v. Armstrong Flooring, Inc., 2:19-cv-
   6
       09840-CAS-MRW (C.D. Cal.)”; (iii) state the number of Armstrong Flooring
   7
       common shares that the person or entity requesting exclusion (A) owned as of the
   8
   9 opening of trading on March 6, 2018 and (B) purchased and/or sold during the Class
  10
       Period, as well as the dates and prices of each such purchase and sale; and (iv) be
  11
  12 signed by the person or entity requesting exclusion or an authorized representative.
  13 A request for exclusion shall not be effective unless it provides all the required
  14
       information and is received within the time stated above or is otherwise accepted by
  15
  16 the Court.
  17         15.   Any person or entity who or which timely and validly requests
  18
       exclusion in compliance with the terms stated in this Order and is excluded from the
  19
  20 Settlement Class shall not be a Settlement Class Member, shall not be bound by the
  21 terms of the Settlement or any orders or judgments in the Action, and shall not
  22
       receive any payment out of the Net Settlement Fund.
  23
  24         16.   Any Settlement Class Member who or which does not timely and

  25 validly request exclusion from the Settlement Class in the manner stated in this
  26
     Order: (a) shall be deemed to have waived his, her, or its right to be excluded from
  27
  28 the Settlement Class; (b) shall be forever barred from requesting exclusion from the

                                               12
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 63 of 133 Page ID
                                 #:1446



   1 Settlement Class in this or any other proceeding; (c) shall be bound by the
   2
       provisions of the Stipulation and Settlement and all proceedings, determinations,
   3
       orders, and judgments in the Action, including, but not limited to, the Judgment and
   4
   5 the Releases provided for therein, whether favorable or unfavorable to the
   6
       Settlement Class; and (d) will be barred from commencing, maintaining, or
   7
       prosecuting any of the Released Plaintiffs’ Claims against any of the Defendants’
   8
   9 Releasees, as more fully described in the Stipulation and Internet Notice.
  10
             17.   Appearance and Objections at Settlement Hearing – Any Settlement
  11
  12 Class Member who or which does not request exclusion from the Settlement Class
  13 may enter an appearance in the Action, at his, her, or its own expense, individually
  14
       or through counsel of his, her, or its own choice, by filing with the Clerk of Court
  15
  16 and delivering a notice of appearance to both Lead Counsel and Defendant’s
  17 Counsel, at the addresses set forth in paragraph 18 below, such that it is received no
  18
       later than twenty-one (21) calendar days prior to the Settlement Hearing, or as the
  19
  20 Court may otherwise direct. Any Settlement Class Member who does not enter an
  21 appearance will be represented by Lead Counsel.
  22
             18.   Any Settlement Class Member who or which does not request
  23
  24 exclusion from the Settlement Class may file a written objection to the proposed
  25 Settlement, the proposed Plan of Allocation, and/or Lead Counsel’s motion for
  26
     attorneys’ fees and Litigation Expenses and appear to show cause, if he, she, or it
  27
  28 has any cause, why the proposed Settlement, the proposed Plan of Allocation, and/or

                                               13
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 64 of 133 Page ID
                                 #:1447



   1 Lead Counsel’s motion for attorneys’ fees and Litigation Expenses should not be
   2
       approved; provided, however, that no Settlement Class Member shall be heard or
   3
       entitled to contest the approval of the terms and conditions of the proposed
   4
   5 Settlement, the proposed Plan of Allocation, and/or the motion for attorneys’ fees
   6
       and Litigation Expenses unless that person or entity has filed a written objection
   7
       with the Court and served copies of such objection on Lead Counsel and
   8
   9 Defendant’s Counsel at the addresses set forth below such that they are received no
  10
       later than twenty-one (21) calendar days prior to the Settlement Hearing.
  11
  12            Lead Counsel                         Defendant’s Counsel
            Bernstein Liebhard LLP         Skadden, Arps, Slate, Meagher & Flom LLP
  13           Michael S. Bigin                     Peter B. Morrison, Esq.
           10 East 40th St., 28th Floor       300 South Grand Avenue, Suite 3400
  14         New York, NY 10016                     Los Angeles, CA 90071
  15         19.    Any objections, filings, and other submissions by the objecting
  16
       Settlement Class Member must: (a) state the name, address, and telephone number
  17
  18 of the person or entity objecting and must be signed by the objector; (b) state with
  19 specificity the grounds for the Settlement Class Member’s objection, including any
  20
     legal and evidentiary support the Settlement Class Member wishes to bring to the
  21
  22 Court’s attention and whether the objection applies only to the objector, to a specific
  23 subset of the Settlement Class, or to the entire Settlement Class; and (c) include
  24
     documents sufficient to prove membership in the Settlement Class, including
  25
  26 documents showing the number of shares of Armstrong Flooring common stock that
  27 the objecting Settlement Class Member (i) owned as of the opening of trading on
  28

                                               14
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 65 of 133 Page ID
                                 #:1448



   1 March 6, 2018 and (ii) purchased and/or sold during the Class Period, as well as the
   2
       dates and prices of each such purchase and sale. Documentation establishing
   3
       membership in the Settlement Class must consist of copies of brokerage
   4
   5 confirmation slips or monthly brokerage account statements, or an authorized
   6
       statement from the objector’s broker containing the transactional and holding
   7
       information found in a broker confirmation slip or account statement. Objectors who
   8
   9 enter an appearance and desire to present evidence at the Settlement Hearing in
  10
       support of their objection must include in their written objection or notice of
  11
  12 appearance the identity of any witnesses they may call to testify and any exhibits
  13 they intend to introduce into evidence at the hearing.
  14
             20.   Any Settlement Class Member who or which does not make his, her, or
  15
  16 its objection in the manner provided herein shall be deemed to have waived his, her,
  17 or its right to object to any aspect of the proposed Settlement, the proposed Plan of
  18
       Allocation, and Lead Counsel’s motion for an award of attorneys’ fees and
  19
  20 Litigation Expenses and shall be forever barred and foreclosed from objecting to the
  21 fairness, reasonableness, or adequacy of the Settlement, the Plan of Allocation, or
  22
       the requested attorneys’ fees and Litigation Expenses, or from otherwise being heard
  23
  24 concerning the Settlement, the Plan of Allocation, or the requested attorneys’ fees
  25 and Litigation Expenses in this or any other proceeding. Settlement Class Members
  26
     do not need to appear at the Settlement Hearing or take any other action to indicate
  27
  28

                                               15
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 66 of 133 Page ID
                                 #:1449



   1 their approval of the Settlement, the Plan of Allocation, or the application for
   2
       attorneys’ fees and Litigation Expenses.
   3
             21.    Stay and Temporary Injunction – Until otherwise ordered by the
   4
   5 Court, the Court stays all proceedings in the Action other than proceedings
   6
       necessary to carry out or enforce the terms and conditions of the Stipulation.
   7
       Pending final determination of whether the Settlement should be approved, the
   8
   9 Court bars and enjoins Lead Plaintiff and all other members of the Settlement Class
  10
       from commencing or prosecuting, directly or indirectly, any and all of the Released
  11
  12 Plaintiffs’ Claims against each and all of the Defendants’ Releasees.
  13         22.    Settlement Administration Fees and Expenses – All reasonable costs
  14
       incurred in identifying Settlement Class Members and notifying them of the
  15
  16 Settlement as well as in administering the Settlement shall be paid as set forth in the
  17 Stipulation without further order of the Court.
  18
             23.    Settlement Fund – The contents of the Settlement Fund held by the
  19
  20 Escrow Agent at Signature Bank shall be deemed and considered to be in custodia
  21 legis of the Court and shall remain subject to the jurisdiction of the Court until such
  22
       time as they shall be distributed pursuant to the Stipulation and/or further order(s) of
  23
  24 the Court.
  25         24.    Taxes – Lead Counsel is authorized and directed to prepare any tax
  26
       returns and any other tax reporting form for, or in respect to, the Settlement Fund, to
  27
  28 pay from the Settlement Fund any Taxes owed with respect to the Settlement Fund,

                                                  16
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 67 of 133 Page ID
                                 #:1450



   1 and to otherwise perform all obligations with respect to Taxes and any reporting or
   2
       filings in respect thereof without further order of the Court in a manner consistent
   3
       with the provisions of the Stipulation.
   4
   5         25.    Plan of Allocation and Motion for Attorneys’ Fees and Litigation
   6
       Expenses – Defendants’ Releasees shall have no responsibility or liability for (i) the
   7
       Plan of Allocation, (ii) any actions of the Escrow Agent, (iii) any distributions from
   8
   9 the Net Settlement Fund, or (iv) any application for attorneys’ fees or Litigation
  10
       Expenses submitted by Lead Counsel or Lead Plaintiff. The Court will consider the
  11
  12 Plan of Allocation and any applications for attorneys’ fees or Litigation Expenses
  13 separately from the fairness, reasonableness, and adequacy of the Settlement. Any
  14
       order or proceeding relating to the Plan of Allocation or any application for
  15
  16 attorneys’ fees or expenses, or any appeal from any order relating thereto or reversal
  17 or modification thereof, shall not operate to terminate or cancel the Stipulation, or
  18
       affect or delay the finality of the Judgment approving the Stipulation and the
  19
  20 settlement of the Action and Releases. At or after the Settlement Hearing, the Court
  21 shall determine whether the Plan of Allocation proposed by Lead Counsel and any
  22
       application for attorneys’ fees or payment of expenses shall be approved.
  23
  24         26.    Termination of Settlement – If the Settlement is terminated as

  25 provided in the Stipulation, the Settlement is not approved, or the Effective Date of
  26
     the Settlement otherwise fails to occur, this Order shall be vacated, rendered null
  27
  28 and void, and be of no further force and effect, except as otherwise provided by the

                                                 17
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 68 of 133 Page ID
                                 #:1451



   1 Stipulation, and this Order shall be without prejudice to the rights of Lead Plaintiff,
   2
       the other Settlement Class Members, and Defendants, and the parties shall revert to
   3
       their respective positions in the Action immediately prior to the execution of the
   4
   5 Stipulation.
   6
             27.    Use of this Order – Neither this Order, the Stipulation (whether or not
   7
       consummated), including the exhibits thereto and the Plan of Allocation contained
   8
   9 therein (or any other plan of allocation that may be approved by the Court), the
  10
       negotiations leading to the execution of the Stipulation, nor any proceedings taken
  11
  12 pursuant to or in connection with the Stipulation and/or approval of the Settlement
  13 (including any arguments proffered in connection therewith): (a) shall be offered
  14
       against any of the Defendants’ Releasees as evidence of, or construed as, or deemed
  15
  16 to be evidence of any presumption, concession, or admission by any of the
  17 Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiff
  18
       or the validity of any claim that was or could have been asserted or the deficiency of
  19
  20 any defense that has been or could have been asserted in this Action or in any other
  21 litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of
  22
       any of the Defendants’ Releasees or in any way referred to for any other reason as
  23
  24 against any of the Defendants’ Releasees, in any arbitration proceeding or other
  25 civil, criminal, or administrative action or proceeding, other than such proceedings
  26
     as may be necessary to effectuate the provisions of the Stipulation; (b) shall be
  27
  28 offered against any of the Plaintiffs’ Releasees, as evidence of, or construed as, or

                                                18
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 69 of 133 Page ID
                                 #:1452



   1 deemed to be evidence of any presumption, concession, or admission by any of the
   2
       Plaintiffs’ Releasees that any of their claims are without merit, that any of the
   3
       Defendants’ Releasees had meritorious defenses, or that damages recoverable under
   4
   5 the Complaint would not have exceeded the Settlement Amount or with respect to
   6
       any liability, negligence, fault, or wrongdoing of any kind, or in any way referred to
   7
       for any other reason as against any of the Plaintiffs’ Releasees, in any arbitration
   8
   9 proceeding or other civil, criminal, or administrative action or proceeding, other
  10
       than such proceedings as may be necessary to effectuate the provisions of the
  11
  12 Stipulation; or (c) shall be construed against any of the Releasees as an admission,
  13 concession, or presumption that the consideration to be given under the Settlement
  14
       represents the amount which could be or would have been recovered after trial;
  15
  16 provided, however, that if the Stipulation is approved by the Court, the Parties and
  17 the Releasees and their respective counsel may refer to it to effectuate the
  18
       protections from liability granted thereunder or otherwise to enforce the terms of the
  19
  20 Settlement.
  21         28.    Supporting Papers – Lead Counsel shall file and serve the opening
  22
       papers in support of the proposed Settlement, the proposed Plan of Allocation, and
  23
  24 Lead Counsel’s motion for attorneys’ fees and Litigation Expenses no later than
  25 thirty-five (35) calendar days prior to the Settlement Hearing; and reply papers, if
  26
     any, shall be filed and served no later than seven (7) calendar days prior to the
  27
  28 Settlement Hearing.

                                                19
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 70 of 133 Page ID
                                 #:1453



   1         29.    The Court’s orders entered during this Action relating to the
   2
       confidentiality of information shall survive this Settlement.
   3
   4 SO ORDERED this ________ day of ________________, 2021.
   5                                         _____________________________
                                             The Honorable Christina A. Snyder
   6                                         United States District Judge
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                20
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 71 of 133 Page ID
                                 #:1454




  EXHIBIT A-1
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 72 of 133 Page ID
                                 #:1455



   1                              UNITED STATES DISTRICT COURT
   2              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   3
     MICHAEL CHUPA, Individually and on             Case No. 2:19-cv-09840-CAS-MRW
   4 behalf of all others similarly situated,
                                                    Judge: Hon. Christina A. Snyder
   5                Plaintiff,                      Courtroom 8D – 8th Floor

   6        v.                                      CLASS ACTION
   7 ARMSTRONG FLOORING, INC., et al.,

   8                Defendants.

   9

  10 INTERNET NOTICE OF PENDENCY AND PROPOSED SETTLEMENT OF
                                        CLASS ACTION
  11
     If you purchased shares of Armstrong Flooring, Inc. (“Armstrong Flooring” or
  12
       the “Company”) common stock on the open market during the period from
  13 March 6, 2018 through March 3, 2020 (the “Class Period”), you may be entitled
                      to a payment from a class action settlement.
  14

  15             A federal court authorized this notice. This is not a solicitation
                                         from a lawyer.
  16
       •    The purpose of this Notice is to inform you of the pendency of this
  17
            securities class action (the “Action”), the proposed settlement of the
  18        Action (the “Settlement”), and a hearing to be held by the Court to
            consider: (i) whether the Settlement should be approved; (ii) whether the
  19
            proposed plan for allocating the proceeds of the Settlement (the “Plan of
  20        Allocation”) should be approved; and (iii) Lead Counsel’s application for
            attorneys’ fees and expenses. This Notice describes important rights you
  21
            may have and what steps you must take if you wish to participate in the
  22        Settlement, wish to object, or wish to be excluded from the Settlement
            Class.1
  23

  24 •      If approved by the Court, the proposed Settlement will create a
            $3,750,000 settlement fund, plus earned interest, for the benefit of eligible
  25
       1
  26      All capitalized terms not otherwise defined in this notice shall have the
     meaning provided in the Stipulation and Agreement of Settlement, dated January 15,
  27 2021 (the “Stipulation”), found at the Important Documents section of the Case

  28 Website, https://www.strategicclaims.net/Armstrong.


                                                1
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 73 of 133 Page ID
                                 #:1456



   1         Settlement Class Members, less any attorneys’ fees and expenses
   2
             awarded by the Court, Notice and Administration Expenses, and Taxes.

   3 •       The Settlement resolves all claims by Randy Marker (“Lead Plaintiff”)
             that have been asserted on behalf of the proposed Settlement Class in the
   4
             litigation captioned Chupa v. Armstrong Flooring, Inc., et al., Case No.
   5         2:19-cv-09840-CAS-MRW.
   6 If you are a Settlement Class Member, your legal rights will be affected by this
   7   Settlement whether you act or do not act. Please read this Notice carefully.

   8            YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
   9     SUBMIT A CLAIM           The only way to get a payment. See Question 8
  10
         FORM BY _______,         below for details.
         2021
  11     EXCLUDE       YOURSELF Get no payment. This is the only option that,
  12     FROM                 THE assuming your claim is timely brought, might
         SETTLEMENT CLASS BY allow you to ever bring or be part of any other
  13     _____, 2021              lawsuit against Defendants and/or the other
  14                              Defendants’ Releasees concerning the Released
                                  Claims. See Question 11 below for details.
  15
         OBJECT BY _______, 2021 Write to the Court about why you object to the
  16                              Settlement, the Plan of Allocation, or the Fee and
  17
                                  Expense Application. If you object, you will still
                                  be a member of the Settlement Class. See
  18                              Question 14 below for details.
  19     GO TO A HEARING ON Ask to speak in Court at the Settlement Hearing
         ______________, 2021 AND about the Settlement. See Question 18 below for
  20
         FILE A NOTICE OF details.
  21     INTENTION TO APPEAR
         BY _______, 2021
  22
         DO NOTHING               Get no payment AND give up your rights to
  23                              bring your own individual action.
  24

  25 •       These rights and options—and the deadlines to exercise them—are
  26
             explained in this Notice.

  27 •       The Court in charge of this case still has to decide whether to approve the
             Settlement. Payments will be made to all eligible Settlement Class Members
  28


                                              2
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 74 of 133 Page ID
                                 #:1457



   1        who timely submit valid Claim Forms, if the Court approves the Settlement
   2
            and after any appeals are resolved. Please be patient.

   3                           SUMMARY OF THE NOTICE
   4 Statement of the Settlement Class’s Recovery

   5        1.    Subject to Court approval, Lead Plaintiff, on behalf of the Settlement
   6 Class, has agreed to settle the Action in exchange for a payment of $3,750,000 (the

   7 “Settlement Amount”), which will be deposited into an interest-bearing Escrow

   8 Account (the “Settlement Fund”). The Net Settlement Fund (as defined below) will

   9 be distributed to Settlement Class Members according to the Court-approved plan of

  10 allocation (the “Plan of Allocation” or “Plan”). The proposed Plan of Allocation is

  11 set forth on pages __-__ below.

  12 Estimate of Average Amount of Recovery Per Share

  13        2.    Based on Lead Plaintiff’s consulting damages expert’s estimate of the
  14 number of shares of Armstrong Flooring common stock eligible to participate in the

  15 Settlement, and assuming that all such investors eligible to participate do so, Lead

  16 Plaintiff estimates that the average recovery would be approximately $0.099 per

  17 allegedly damaged share (before deduction of any Court-approved fees and

  18 expenses, such as attorneys’ fees and expenses, Taxes, and Notice and
  19 Administration Expenses). If the Court approves the Fee and Expense Application

  20 (discussed below), the average recovery would be approximately $0.072 per
                                2
  21 allegedly damaged share.       Please note, however, that these average recovery
  22 amounts are only estimates, and Settlement Class Members may recover more

  23 or less than these estimated amounts. An individual Settlement Class Member’s

  24 actual recovery will depend on, for example: (i) the total number of claims

  25
       2
  26   An allegedly damaged share might have been traded, and potentially damaged,
     more than once during the Class Period, and the average recovery indicated above
  27 represents the estimated average recovery for each share that allegedly incurred

  28 damages.


                                              3
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 75 of 133 Page ID
                                 #:1458



   1 submitted; (ii) the amount of the Net Settlement Fund; (iii) when the Settlement

   2 Class Member purchased shares of Armstrong Flooring common stock on the open

   3 market; and (iv) whether and when the Settlement Class Member sold the securities.

   4 See the Plan of Allocation beginning on page [__] for information on the calculation

   5 of your Recognized Claim.

   6 Statement of Potential Outcome of Case if the Action Continued to be Litigated

   7        3.    The Parties disagree about both liability and damages and do not agree
   8 on the damages that would be recoverable if Lead Plaintiff were to prevail on each

   9 claim asserted against Defendants.         The issues on which the Parties disagree
  10 include, for example: (i) whether Defendants made any statements or omitted any

  11 facts that were materially false or misleading, or otherwise actionable under the

  12 federal securities laws; (ii) whether any such allegedly materially false or

  13 misleading statements or omissions were made with the required level of intent or

  14 recklessness; (iii) the amounts by which the prices of Armstrong Flooring common

  15 stock was allegedly artificially inflated; (iv) the extent to which factors such as

  16 general market, economic and industry conditions, influenced the trading prices of

  17 Armstrong Flooring common stock during the Class Period; and (v) whether or not

  18 Defendants’ allegedly false and misleading statements proximately caused the
  19 losses suffered by the Settlement Class.

  20        4.    Defendants have denied and continue to deny any wrongdoing, deny
  21 that they have committed any act or omission giving rise to any liability or violation

  22 of law, and deny that Lead Plaintiff and the Settlement Class have suffered any loss

  23 attributable to Defendants’ alleged actions. While Lead Plaintiff believes he has

  24 meritorious claims, he recognizes that there are significant obstacles in the way to

  25 recovery.

  26 Statement of Attorneys’ Fees and Expenses Sought

  27        5.    Lead Counsel, on behalf of themselves and liaison counsel (“Plaintiffs’
  28 Counsel”), will apply to the Court for an award of attorneys’ fees from the


                                                 4
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 76 of 133 Page ID
                                 #:1459



   1 Settlement Fund in an amount not to exceed 25% of the Settlement Fund, which

   2 includes any accrued interest.      Lead Counsel will also apply for payment of
   3 litigation expenses incurred by Plaintiffs’ Counsel in prosecuting the Action in an

   4 amount not to exceed $75,000, plus accrued interest, which may include an

   5 application pursuant to the Private Securities Litigation Reform Act of 1995

   6 (“PSLRA”) for the reasonable costs and expenses (including lost wages) of Lead

   7 Plaintiff directly related to his representation of the Settlement Class. If the Court

   8 approves Lead Counsel’s Fee and Expense Application, the average amount of fees

   9 and expenses, assuming claims are filed for all shares eligible to participate in the

  10 Settlement, will be approximately $0.027 per allegedly damaged share of

  11 Armstrong Flooring common stock. A copy of the Fee and Expense Application

  12 will be posted on https://www.strategicclaims.net/Armstrong/ after it has been filed

  13 with the Court.

  14 Reasons for the Settlement

  15        6.     For Lead Plaintiff, the principal reason for the Settlement is the
  16 guaranteed cash benefit to the Settlement Class. This benefit must be compared to

  17 the uncertainty of being able to prove the allegations in the Complaint (as defined

  18 below); the risk that the Court may grant some or all of the anticipated motions to
  19 be filed by Defendants; the risks of litigation, especially in complex securities

  20 actions like this; as well as the difficulties and delays inherent in such litigation

  21 (including any trial and appeals).       For Armstrong Flooring, which denies all
  22 allegations of wrongdoing or liability whatsoever and denies that Settlement Class

  23 Members were damaged, it has stated that it is entering into the Settlement solely to

  24 end the burden, expense, uncertainty, and risk of further litigation.

  25 Identification of Attorneys’ Representatives

  26        7.     Lead Plaintiff and the Settlement Class are represented by Lead
  27 Counsel, Bernstein Liebhard LLP, Michael S. Bigin, Esq., 10 East 40th Street, New

  28 York, NY 10016, (212) 779-1414, armstronginfo@bernlieb.com.


                                                5
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 77 of 133 Page ID
                                 #:1460



   1         8.      Further information regarding the Action, the Settlement, and this
   2 Notice may be obtained by contacting the Claims Administrator:

   3

   4
                             Armstrong Flooring, Inc. Securities Litigation
                                    c/o Strategic Claims Services
   5                                600 N. Jackson St., Suite 205
   6
                                            P.O. Box 230
                                          Media, PA 19063
   7                                     Tel.: 866-274-4004
   8                                    Fax: (610) 565-7985
                                      info@strategicclaims.net
   9 or       Lead       Counsel,    or     visiting    the       Case      Website     at
  10 https://www.strategicclaims.net/Armstrong/.

  11         Please Do Not Call the Court with Questions About the Settlement.
  12                           [END OF PSLRA COVER PAGE]
  13                                BASIC INFORMATION
  14

  15   1. Why did I get this Notice?
  16
             9.      You or someone in your family, or an investment account for which
  17
       you serve as a custodian, may have purchased shares of Armstrong Flooring
  18
       common stock on the open market during the Class Period from March 6, 2018
  19
       through March 3, 2020, and may be a Settlement Class Member. This Internet
  20
       Notice explains the Action, the Settlement, Settlement Class Members’ legal rights,
  21
       what benefits are available, who is eligible for them, and how to get them. Receipt
  22
       of this Notice does not mean that you are a Member of the Settlement Class or that
  23
       you will be entitled to receive a payment.     If you wish to be eligible for a
  24
       payment, you are required to submit the Claim Form. See Question 8 below.
  25
             10.     The Court directed that this Notice be sent to Settlement Class
  26
       Members to inform them of the terms of the proposed Settlement and about all of
  27
       their options, before the Court decides whether to approve the Settlement at the
  28


                                               6
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 78 of 133 Page ID
                                 #:1461



   1 upcoming hearing to consider the fairness, reasonableness, and adequacy of the

   2 Settlement, the proposed Plan of Allocation, and Lead Counsel’s Fee and Expense

   3 Application (the “Settlement Hearing”).

   4        11.     The Court in charge of the Action is the United States District Court
   5 for the Central District of California, and the case is known as Michael Chupa v.

   6 Armstrong Flooring, Inc., Case No. 2:19-cv-09840-CAS-MRW.            The Action is
   7 assigned to the Honorable Christina A. Snyder, United States District Judge.

   8
       2. What is this case about, and what has happened so far?
   9

  10        12.     Armstrong Flooring is incorporated under the laws of Delaware with
  11 its principal executive offices located in Lancaster, Pennsylvania.      Armstrong
  12 Flooring’s common stock trades on the New York Stock Exchange (“NYSE”) under

  13 the symbol “AFI”. Armstrong Flooring is a producer of flooring products for use

  14 primarily in the construction and renovation of residential, commercial, and

  15 institutional buildings.   The Company designs, manufactures, sources, and sells
  16 resilient flooring products in North America and the Pacific Rim. Lead Plaintiff

  17 alleges that the Defendants made false and misleading statements during the Class

  18 Period.     Specifically, Lead Plaintiff alleges that the Defendants made false and
  19 misleading statements regarding (i) the Company’s distributors’ abilities to provide

  20 merchandising support; (ii) the Company’s servicing of its commercial and national

  21 accounts; and (iii) the Company’s 2018 inventory levels in their distributor sales

  22 channels.

  23        13.     On November 15, 2019, Plaintiff Michael Chupa filed a class action
  24 complaint in the United States District Court for the Central District of California

  25 (the “Court”) styled Chupa v. Armstrong Flooring, Inc.

  26        14.     On January 14, 2020, Randy Marker and two other purported
  27 Armstrong Flooring shareholders moved for appointment as Lead Plaintiff for the

  28 proposed class. On March 2, 2020, after full briefing on the motions and hearing


                                               7
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 79 of 133 Page ID
                                 #:1462



   1 oral argument, the Court appointed Randy Marker as Lead Plaintiff and approved

   2 Lead Plaintiff’s selection of Bernstein Liebhard LLP as Lead Counsel for the

   3 proposed class.

   4        15.    On July 2, 2020 Lead Plaintiff filed and served the Amended
   5 Complaint for Violations of the Federal Securities Laws (the “Complaint”), alleging

   6 violations of the Securities Exchange Act of 1934 against Defendants.

   7        16.    On August 17, 2020, Defendants Armstrong Flooring, Inc., Larry
   8 McWilliams, Dominic Rice, and Michel Vermette filed a joint Motion to Dismiss

   9 the Complaint. On the same date, the other three Individual Defendants each filed

  10 separate motions to dismiss the Complaint.

  11        17.    On October 1, 2020, Lead Plaintiff filed an omnibus memorandum in
  12 opposition to the four motions to dismiss the Complaint.

  13        18.    While the motion to dismiss briefing was ongoing, the Parties agreed to
  14 engage in a confidential mediation with mediator Robert Meyer of JAMS in an

  15 attempt to resolve the Action.

  16        19.    Prior to the mediation session, the Parties exchanged confidential
  17 mediation statements and expert damages analyses. The mediation session was held

  18 on October 19, 2020. After a full day of arm’s-length negotiations, the Parties did
  19 not reach an agreement.

  20        20.    On November 2, 2020, Armstrong Flooring, Michel Vermette,
  21 Dominic Rice, and Larry Williams filed a reply brief in support of their motion to

  22 dismiss. On that same date, the other three Individual Defendants each filed a reply

  23 briefs in support of their respective motions to dismiss.

  24        21.    During the weeks that followed, the Parties continued to engage in
  25 settlement negotiations through Mr. Meyer. On November 30, 2020, the Parties

  26 agreed to a settlement in principle to release all claims against Defendants in return

  27 for a cash payment of three million, seven hundred fifty thousand dollars

  28 ($3,750,000) for the benefit of the Settlement Class.


                                               8
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 80 of 133 Page ID
                                 #:1463



   1        22.    On _____________, 2021, the Court preliminarily approved the
   2 Settlement, authorized this Notice to be disseminated to potential Settlement Class

   3 Members, and scheduled the Settlement Hearing to consider whether to grant final

   4 approval to the Settlement.

   5
       3. Why is this a class action?
   6

   7        23.    In a class action, one or more persons or entities (in this case, Lead
   8 Plaintiff), sue on behalf of people and entities who or which have similar claims.

   9 Together, these people and entities are a “class,” and each is a “class member.”

  10 Bringing a case, such as this one, as a class action allows the adjudication of many

  11 similar claims of persons and entities which might be too small to bring

  12 economically as separate actions.      One court resolves the issues for all class
  13 members at the same time, except for those who exclude themselves, or “opt-out,”

  14 from the class.

  15
       4. What are the reasons for the Settlement?
  16

  17        24.    The Court did not finally decide in favor of Lead Plaintiff or

  18 Defendants. Instead, both sides agreed to a settlement that will end the Action.
  19 Lead Plaintiff and Lead Counsel believe that the claims asserted in the Action have

  20 merit; however, Lead Plaintiff and Lead Counsel recognize the expense and length

  21 of continued proceedings necessary to pursue their claims through trial and appeals,

  22 as well as the difficulties in establishing liability and damages.   In light of the

  23 Settlement and the guaranteed cash recovery to the Settlement Class, Lead Plaintiff

  24 and Lead Counsel believe that the proposed Settlement is fair, reasonable, and

  25 adequate, and in the best interests of the Settlement Class.

  26        25.    Defendants have denied and continue to deny any allegations of

  27 wrongdoing contained in the Complaint and further deny that they did anything

  28 wrong, that Lead Plaintiff or the Settlement Class suffered damages or that the price


                                               9
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 81 of 133 Page ID
                                 #:1464



   1 of Armstrong Flooring common stock was artificially inflated by reasons of alleged

   2 misrepresentations, nondisclosures or otherwise. The Settlement should not be seen

   3 as an admission or concession on the part of Defendants. Armstrong Flooring has

   4 taken into account the burden, expense, uncertainty, distraction, and risks inherent

   5 in any litigation and has concluded that it is desirable to settle upon the terms and

   6 conditions set forth in the Stipulation.

   7
       5. How do I know if I am part of the Settlement Class?
   8

   9        26.    The Court directed, for the purposes of the proposed Settlement, that
  10 everyone who fits the following description is a Settlement Class Member and

  11 subject to the Settlement unless they are an excluded person (see Question 6 below)

  12 or take steps to exclude themselves from the Settlement Class (see Question 11

  13 below): all Persons and entities who or which purchased shares of Armstrong

  14 Flooring common stock on the open market during the period from March 6,

  15 2018 through March 3, 2020, and who were damaged thereby.

  16        27.    Receipt of this Notice does not mean that you are a Settlement Class
  17 Member. The Parties do not have access to your transactions in Armstrong Flooring

  18 common stock. Please check your records or contact your broker to see if you are a
  19 member of the Settlement Class. If one of your mutual funds purchased Armstrong

  20 Flooring common stock during the Class Period, that alone does not make you a

  21 Settlement Class Member.        You are a Settlement Class Member only if you
  22 individually purchased Armstrong Flooring common stock during the Class Period.

  23
       6. Are there exceptions to the definition of the Settlement Class and to being
  24
          included?
  25

  26        28.    Yes.   There are some individuals and entities who or which are

  27 excluded from the Settlement Class by definition. Excluded from the Settlement

  28 Class are: (i) Defendants; (ii) members of the Immediate Family of each Individual


                                                10
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 82 of 133 Page ID
                                 #:1465



   1 Defendant; (iii) any person who was an Officer or director of Armstrong Flooring;

   2 (iv) any firm or entity in which any Defendant has or had a controlling interest; (v)

   3 any person who participated in the wrongdoing alleged; (vi) Defendants’ liability

   4 insurance carriers; (vii) any affiliates, parents, or subsidiaries of Armstrong

   5 Flooring; (viii) all Armstrong Flooring plans that are covered by ERISA; and (ix)

   6 the legal representatives, agents, affiliates, heirs beneficiaries, successors-in-

   7 interests, or assigns of any excluded person or entity in their respective capacity as

   8 such.

   9         29.   If you sold all of your Armstrong Flooring common stock prior to the
  10 first alleged corrective disclosure, which occurred after the market closed on March

  11 5, 2019, and made no subsequent purchases from March 5, 2019 through March 3,

  12 2020, you are not a member of the Settlement Class because you were not damaged.

  13         30.   Also excluded from the Settlement Class will be any Person who or
  14 which timely and validly seeks exclusion from the Settlement Class in accordance

  15 with the procedures described in Question 11 below or whose request is otherwise

  16 allowed by the Court.

  17                           THE SETTLEMENT BENEFITS
  18
  19   7. What does the Settlement provide?

  20
             31.   In exchange for the Settlement and the release of the Released Claims
  21
       against the Defendants, Armstrong Flooring has agreed to create a $3,750,000
  22
       million cash fund, which may accrue interest, to be distributed, after deduction of
  23
       Court-awarded attorneys’ fees and litigation expenses, Notice and Administration
  24
       Expenses, Taxes, and any other fees or expenses approved by the Court (the “Net
  25
       Settlement Fund”), among all Settlement Class Members who submit valid Claim
  26
       Forms and are found to be eligible to receive a distribution from the Net Settlement
  27
       Fund (“Authorized Claimants”).
  28


                                               11
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 83 of 133 Page ID
                                 #:1466



   1   8. How can I receive a payment?
   2
             32.    To qualify for a payment, you must fill out a Claim Form online at
   3
       https://www.strategicclaims.net/Armstrong/      (“Case    Website”).       Read    the
   4
       instructions carefully, fill out the Claim Form, and sign it in the location indicated.
   5
       The Case Website also includes instructions on downloading your transaction data
   6
       directly from your brokerage so that you do not have to manually enter each
   7

   8
       transaction. The deadline to submit your Claim through the Case Website is

   9
       11:59 p.m. EST on ______________, 2021.
             33.    If you are unable to fill out a Claim Form online, please print the Claim
  10
       Form entitled “Proof of Claim and Release Form” (also called the “Claim Form”)
  11
       available on the Case Website, fill it out and mail it to the Claims Administrator at
  12

  13
       the address below, postmarked no later than ___________, 2021:

  14
                          Armstrong Flooring, Inc. Securities Litigation
  15
                                 c/o Strategic Claims Services
  16                                     P.O. Box 230
                                  600 N. Jackson St., Ste 205
  17
                                       Media, PA 19063
  18                                  Tel.: 866-274-4004
  19
                                      Fax: 610-565-7985
                                   info@strategicclaims.net
  20

  21
             34.    Please note that if you choose to print and mail a form, you will need to

  22
       manually enter each transaction.

  23
             35.    Typically most class members submit electronic claims. Submitting a

  24
       claim by mail increases the time necessary to process the Claim.

  25
             36.    The Claims Administrator will process your claim and determine

  26
       whether you are an “Authorized Claimant.”

  27

  28


                                                12
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 84 of 133 Page ID
                                 #:1467



   1   9. When will I receive my payment?
   2

   3
             37.    The Court will hold a Settlement Hearing on ____________, 2021 to
       decide, among other things, whether to finally approve the Settlement. Even if the
   4
       Court approves the Settlement, there may be appeals which can take time to resolve,
   5
       perhaps more than a year. It also takes a long time for all of the Claim Forms to be
   6
       accurately reviewed and processed. Please be patient.
   7

   8   10.What am I giving up to receive a payment or stay in the Settlement Class?
   9
             38.    If you are a member of the Settlement Class, unless you exclude
  10
       yourself, you will remain in the class, and that means that, upon the “Effective
  11
       Date” of the Settlement, you will release all “Released Plaintiffs’ Claims” against
  12
       the Defendants’ Releasees.
  13
                    (a)   “Released Plaintiffs’ Claims” means, to the fullest extent that
  14
       the law permits their release, all claims, suits, actions, appeals, causes of action,
  15
       damages (including, without limitation, compensatory, punitive, exemplary,
  16
       rescissory, direct, consequential, or special damages, and restitution and
  17
       disgorgement), demands, rights, debts, penalties, costs, expenses, fees, injunctive
  18
       relief, attorneys’ fees, expert or consulting fees, prejudgment interest, indemnities,
  19
       duties, liabilities, losses, or obligations of every nature and description whatsoever,
  20
       whether known or unknown, whether or not concealed or hidden, fixed or
  21
       contingent, direct or indirect, anticipated or unanticipated, whether legal,
  22
       contractual, rescissory, statutory, or equitable in nature, whether arising under
  23
       federal, state, common, or foreign law, that Lead Plaintiff or any member of the
  24
       Settlement Class asserted or could have asserted in any forum that are based upon,
  25
       arise from, or relate to: (i) the allegations, transactions, facts, matters, events,
  26
       disclosures, public filings, acts, occurrences, representations, statements, omissions
  27
       or failures to act that were alleged in the Complaint or any other filing in this
  28


                                                13
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 85 of 133 Page ID
                                 #:1468



   1 Action; and (ii) the purchase of Armstrong Flooring common stock during the Class

   2 Period.    This release does not release or impair any claims relating to the
   3 enforcement of the Settlement.      “Released Plaintiffs Claims” include “Unknown
   4 Claims,” as defined herein.

   5               (b)   “Defendants’ Releasees” means Defendants and their current
   6 and former parents, affiliates, subsidiaries, controlling person, associates, related or

   7 affiliated entities, and each and all of their respective past or present officers,

   8 directors, employees, partners, members, principals, agents, representatives,

   9 attorneys, financial or investment advisors, consultants, underwriters, investment

  10 bankers, commercial bankers, advisors, insurers, reinsurers, heirs, spouses,

  11 executors, trustees, general or limited partners or partnerships, limited liability

  12 companies, members, joint ventures, personal or legal representatives, estates,

  13 administrators, predecessors, successors or assigns, or any member of the Immediate

  14 Family, marital communities, or any trusts for which any of them are trustees,

  15 settlors or beneficiaries or anyone acting or purporting to act for or on behalf of

  16 them or their successors or collectively.

  17               (c)   “Unknown Claims” means any Released Plaintiffs’ Claims
  18 which Lead Plaintiff or any other Settlement Class Member does not know or
  19 suspect to exist in his, her or its favor at the time of the release of such claims

  20 which, if known by him, her, or it, might have affected his, her, or its decision(s)

  21 with respect to this Settlement. With respect to any and all Released Claims, the

  22 Parties stipulate and agree that, upon the Effective Date of the Settlement, Lead

  23 Plaintiff and Armstrong Flooring shall expressly waive, and each of the other

  24 Settlement Class Members shall be deemed to have waived, and by operation of the

  25 Judgment, shall have expressly waived, any and all provisions, rights and benefits

  26 conferred by any law of any state or territory of the United States, or principle of

  27 common law or foreign law, which is similar comparable or equivalent to California

  28 Civil Code §1542, which provides: “A general release does not extend to claims


                                                 14
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 86 of 133 Page ID
                                 #:1469



   1 that the creditor or releasing party does not know or suspect to exist in his or

   2 her favor at the time of executing the release and that, if known by him or her,

   3 would have materially affected his or her settlement with the debtor or released

   4 party.” Lead Plaintiff, any Settlement Class Member, or any Defendant may

   5 hereafter discover facts, legal theories, or authorities in addition to or different from

   6 those which any of them now knows or believes to be true with respect to the

   7 subject matter of the Released Plaintiffs’ Claims and the Released Defendants’

   8 Claims, but the Parties shall expressly, fully, finally, and forever waive,

   9 compromise, settle, discharge, extinguish, and release, and each Settlement Class

  10 Member shall be deemed to have waived, compromised, settled, discharged,

  11 extinguished, and released, and upon the Effective Date and by operation of the

  12 Judgment shall have waived, compromised, settled, discharged, extinguished, and

  13 released, fully, finally, and forever, any and all Released Plaintiffs’ Claims and

  14 Released Defendants’ Claims, as applicable, known or unknown, suspected or

  15 unsuspected, contingent or absolute, accrued or unaccrued, apparent or unapparent,

  16 which now exist, or heretofore existed, or may hereafter exist, without regard to the

  17 subsequent discovery or existence of such different or additional facts, legal

  18 theories, or authorities. The Parties acknowledge, and each of the other Settlement
  19 Class Members shall be deemed by operation of law to have acknowledged, that the

  20 foregoing waiver was separately bargained for and a key element of the Settlement.

  21        39.    The “Effective Date” will occur when an Order entered by the Court
  22 approving the Settlement becomes Final and is not subject to appeal. If you remain

  23 a member of the Settlement Class, all of the Court’s orders, whether favorable or

  24 unfavorable, will apply to you and legally bind you.         Upon the Effective Date,
  25 Armstrong Flooring will also provide a release of any claims against Lead Plaintiffs

  26 and the Settlement Class arising out of or related to the institution, prosecution, or

  27 settlement of the claims in the Action.

  28


                                                15
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 87 of 133 Page ID
                                 #:1470



   1           EXCLUDING YOURSELF FROM THE SETTLEMENT CLASS
   2        40.    If you do not want to be eligible to receive a payment from the
   3 Settlement, but you want to keep any right you may have to sue or continue to sue

   4 the Released Defendants on your own for the Released Claims, then you must take

   5 steps to remove yourself from the Settlement Class.         This is called excluding
   6 yourself or “opting out.” Please note: if you bring your own claims, Defendants

   7 will have the right to seek their dismissal. Also, Defendants may terminate the

   8 Settlement if Settlement Class Members who purchased in excess of a certain

   9 amount of shares of Armstrong Flooring common stock seek exclusion from

  10 the Settlement Class.

  11
       11.How do I exclude myself from the Settlement Class?
  12

  13        41.    To exclude yourself from the Settlement Class, you must mail a signed
  14 letter stating that you “request to be excluded from the Settlement Class in Michael

  15 Chupa v. Armstrong Flooring, Inc., Case No. 2:19-cv-09840-CAS-MRW (C.D.

  16 Cal.).”    You cannot exclude yourself by telephone or e-mail. Each request for
  17 exclusion must also: (i) state the name, address, and telephone number of the person

  18 or entity requesting exclusion; (ii) state the number of shares of Armstrong Flooring
  19 common stock that the person or entity purchased and sold on the open market

  20 during the Class Period, as well as the dates and prices of each such purchase and

  21 sale; and (iii) be signed by the person or entity requesting exclusion or an authorized

  22 representative. A request for exclusion must be mailed, so that it is received no

  23 later than _________, ______, to:

  24

  25

  26

  27

  28


                                               16
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 88 of 133 Page ID
                                 #:1471



   1                  Armstrong Flooring, Inc. Securities Litigation
   2
                             c/o Strategic Claims Services
                             600 N. Jackson St., Suite 205
   3                                 P. O. Box 230
   4
                                   Media, PA 19063
     Your exclusion request must comply with these requirements in order to be
   5
       valid, unless it is otherwise accepted by the Court.
   6
             42.   If you ask to be excluded, do not submit a Claim Form because you
   7
       cannot receive any payment from the Net Settlement Fund. Also, you cannot object
   8
       to the Settlement because you will not be a Settlement Class Member. However, if
   9
       you submit a valid exclusion request, you will not be legally bound by anything that
  10
       happens in the Action, and you may be able to sue (or continue to sue) Defendants
  11
       in the future, assuming your claims are timely. If you have a pending lawsuit
  12
       against any of the Defendants, please speak to your lawyer in the case
  13
       immediately.
  14
                          THE LAWYERS REPRESENTING YOU
  15

  16   12.Do I have a lawyer in this case?
  17
             43.   The Court appointed the law firm of Bernstein Liebhard LLP to
  18
       represent all Settlement Class Members. These lawyers are called “Lead Counsel.”
  19
       You will not be separately charged for these lawyers. The Court will determine the
  20
       amount of Plaintiffs’ Counsel’s fees and expenses, which will be paid from the
  21
       Settlement Fund. If you want to be represented by your own lawyer, you may hire
  22
       one at your own expense.
  23

  24   13.How will the lawyers be paid?
  25
             44.   Plaintiffs’ Counsel have not received any payment for their services in
  26
       pursuing the claims against Defendants on behalf of the Settlement Class, nor have
  27
       they been paid for their litigation expenses. Lead Counsel will ask the Court to
  28


                                               17
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 89 of 133 Page ID
                                 #:1472



   1 award Plaintiff’s Counsel attorneys’ fees of no more than 25% of the Settlement

   2 Fund, which will include any accrued interest. Plaintiffs’ Counsel are Bernstein

   3 Liebhard LLP and The Wagner Law Firm. No other attorneys will share in the fee

   4 awarded by the Court. Lead Counsel will also seek payment of litigation expenses

   5 incurred by Plaintiffs’ Counsel in the prosecution of the Action of no more than

   6 $75,000, plus accrued interest, which may include an application in accordance with

   7 the PSLRA for the reasonable costs and expenses of Lead Plaintiff directly related

   8 to representation of the Settlement Class.

   9   OBJECTING TO THE SETTLEMENT, THE PLAN OF ALLOCATION, OR
  10                    THE FEE AND EXPENSE APPLICATION
  11
       14.How do I tell the Court that I do not like something about the proposed
  12
          Settlement?
  13

  14        45.   If you are a Settlement Class Member, you can object to the Settlement
  15 or any of its terms, the proposed Plan of Allocation, and/or the Fee and Expense

  16 Application. You can ask the Court not to approve the Settlement, but you cannot

  17 ask the Court to order a different settlement; the Court can only approve or deny

  18 this Settlement. If the Court denies approval of the Settlement, no payments will be
  19 made to Settlement Class Members, the Parties will return to the position they were

  20 in before the Settlement was agreed to, and the Action will continue.

  21        46.   To object, you must send a signed letter stating that you object to the
  22 proposed Settlement, the proposed Plan of Allocation, and/or the Fee and Expense

  23 Application in “Michael Chupa v. Armstrong Flooring, Inc., Case No. 2:19-cv-

  24 09840-CAS-MRW (C.D. Cal.).” Your objection must state why you are objecting

  25 and whether your objection applies only to you, a subset of the Settlement Class, or

  26 the entire Settlement Class. The objection must also: (i) include the name, address,

  27 and telephone number of the person or entity objecting; (ii) contain a statement of

  28 the objection and the specific reasons for it, including any legal and evidentiary


                                              18
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 90 of 133 Page ID
                                 #:1473



   1 support (including witnesses) the Settlement Class Member wishes to bring to the

   2 Court’s attention; and (iii) documentation identifying the number of shares of

   3 Armstrong Flooring common stock the person or entity purchased and sold on the

   4 open market during the Class Period, as well as the dates and prices of each such

   5 purchase and sale. Unless otherwise ordered by the Court, any Settlement Class

   6 Member who does not object in the manner described in this Notice will be deemed

   7 to have waived any objection and will be forever foreclosed from making any

   8 objection to the proposed Settlement, the Plan of Allocation, and/or Lead Counsel’s

   9 Fee and Expense Application. Your objection must be filed with the Court at the

  10 address below, either by mail or in person, no later than _______________, 2021

  11 and be mailed or delivered to each of the following counsel so that it is received no

  12 later than __________________, 2021:

  13
                   Court                 Lead Counsel            Defendant’s Counsel
  14                                                               Representatives
  15       Clerk of the Court          Bernstein Liebhard        Skadden, Arps, Slate,
       U.S.D.C Central District of            LLP                Meagher & Flom LLP
  16             California           Attn: Michael S. Bigin     Attn: Peter B. Morrison
  17   First Street U.S. Courthouse    10 East 40th Street,     300 South Grand Avenue,
         350 W. 1st Street, Suite           28th Floor                  Suite 3400
  18                4311              New York, NY 10016         Los Angeles, CA 90071
  19     Los Angeles, CA 90012
  20

  21

  22   15.What is the difference between objecting and seeking exclusion?
  23
             47.    Objecting is telling the Court that you do not like something about the
  24
       proposed Settlement, Plan of Allocation, or Lead Counsel’s Fee and Expense
  25
       Application. You can still recover money from the Settlement. You can object only
  26
       if you stay in the Settlement Class. Excluding yourself is telling the Court that you
  27
       do not want to be part of the Settlement Class. If you exclude yourself from the
  28


                                               19
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 91 of 133 Page ID
                                 #:1474



   1 Settlement Class, you have no basis to object because the Settlement and the Action

   2 no longer affect you.

   3                          THE SETTLEMENT HEARING
   4
       16.When and where will the Court decide whether to approve the proposed
   5      Settlement?
   6        48.     The Court will hold the Settlement Hearing on ___________, _______
   7 at ____ _.m., in Courtroom 8D, United States District Court for the Central District
                                                                            th
   8 of California, First Street U.S. Courthouse, 350 W. 1st Street, 8           Floor, Los
   9 Angeles, CA 90012.       At this hearing, the Court will consider, whether: (i) the
  10 Settlement is fair, reasonable and adequate, and should be finally approved; (ii) the

  11 Plan of Allocation is fair and reasonable, and should be approved; and (iii) Lead

  12 Counsel’s Fee and Expense Application is reasonable and should be approved. The

  13 Court will take into consideration any written objections filed in accordance with

  14 the instructions in Question 14 above. We do not know how long it will take the

  15 Court to make these decisions.

  16        49.     You should be aware that the Court may change the date and time of
  17 the Settlement Hearing, or hold the hearing telephonically, without another notice

  18 being sent to Settlement Class Members. If you want to attend the hearing, you
  19 should check with Lead Counsel beforehand to be sure that the date and/or time has

  20 not          changed,      check        the       Settlement        website         at
  21 https://www.strategicclaims.net/Armstrong/, or periodically check the Court’s

  22 website at https://www.cand.uscourts.gov/cm-ecf to see if the Settlement Hearing

  23 stays as calendared or is changed. Subscribers to PACER, a fee-based service, can

  24 also view the Court’s docket for the Action for updates about the Settlement

  25 Hearing through the Court’s on-line Case Management/Electronic Case Files

  26 System at https://www.pacer.gov.

  27
       17.Do I have to come to the Settlement Hearing?
  28


                                              20
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 92 of 133 Page ID
                                 #:1475



   1         50.    No. Lead Counsel will answer any questions the Court may have.
   2 However, you are welcome to attend at your own expense. If you submit a valid

   3 and timely objection, the Court will consider it and you do not have to come to

   4 Court to discuss it. You may have your own lawyer attend (at your own expense),

   5 but it is not required. If you do hire your own lawyer, he or she must file and serve

   6 a Notice of Appearance in the manner described in the answer to Question 18 below

   7 no later than _____________, 2021.

   8
       18.May I speak at the Settlement Hearing?
   9
             51.    You may ask the Court for permission to speak at the Settlement
  10
       Hearing. To do so, you must include with your objection (see Question 14), no
  11
       later than _________ __, 2021 a statement that you, or your attorney, intend to
  12
       appear in “Michael Chupa v. Armstrong Flooring, Inc., Case No. 2:19-cv-09840-
  13
       CAS-MRW (C.D. Cal.).” Persons who intend to present evidence at the Settlement
  14
       Hearing must also include in their objections the identities of any witnesses they
  15
       may wish to call to testify and any exhibits they intend to introduce into evidence at
  16
       the hearing. You may not speak at the Settlement Hearing if you exclude yourself
  17
       or if you have not provided written notice in accordance with the procedures
  18
       described in this Question 18 and Question 14 above.
  19
                                     IF YOU DO NOTHING
  20

  21   19.What happens if I do nothing at all?

  22         52.    If you do nothing and you are a member of the Settlement Class, you
  23 will receive no money from this Settlement and you will be precluded from starting

  24 a lawsuit, continuing with a lawsuit, or being part of any other lawsuit against

  25 Defendants and the other Released Defendants concerning the Released Claims. To

  26 share in the Net Settlement Fund, you must submit a Claim Form (see Question 8

  27 above). To start, continue or be part of any other lawsuit against Defendants or any

  28 other of the Released Defendants concerning the Released Claims in this case, to the


                                                21
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 93 of 133 Page ID
                                 #:1476



   1 extent it is otherwise permissible to do so, you must exclude yourself from the

   2 Settlement Class (see Question 11 above).

   3                            GETTING MORE INFORMATION
   4
       20.Are there more details about the Settlement?
   5
             53.      This Notice summarizes the proposed Settlement. More details are in
   6
       the Stipulation.      Lead Counsel’s motions in support of final approval of the
   7
       Settlement, the request for attorneys’ fees and litigation expenses, and approval of
   8
       the proposed Plan of Allocation will be filed with the Court no later than
   9
       ____________, 2021, and be available from Lead Counsel, the Claims
  10
       Administrator, or the Court, pursuant to the instructions below.
  11
             54.      You may review the Stipulation or documents filed in the case at the
  12
       Office of the Clerk, United States District Court for the Central District of
  13
       California, First Street Courthouse, 350 W. 1st Street, Suite 4311, Los Angeles, CA
  14
       90012, on weekdays (other than court holidays) between 9:00 a.m. and 4:00 p.m.
  15
       Subscribers to PACER can also view the papers filed publicly in the Action through
  16
       the Court’s on-line Case Management/Electronic Case Files System at
  17
       https://www.pacer.gov.
  18
             55.      You can also get a copy of the Stipulation and other case documents by
  19
       visiting        the       website      dedicated       to          the   Settlement,
  20
       https://www.strategicclaims.net/Armstrong/ or the website of Lead Counsel,
  21
       www.bernlieb.com.
  22
                  Please do not call the Court with questions about the Settlement
  23
                    PLAN OF ALLOCATION OF NET SETTLEMENT FUND
  24
       21.How will my claim be calculated?
  25

  26         56.      As discussed above, the Settlement Amount and any interest it earns
  27 constitute the Settlement Fund. The Settlement Fund, after the deduction of Court-

  28 approved attorneys’ fees and litigation expenses, Notice and Administration


                                                 22
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 94 of 133 Page ID
                                 #:1477



   1 Expenses, Taxes, and any other fees or expenses approved by the Court, is the Net

   2 Settlement Fund. If the Settlement is approved by the Court, the Net Settlement

   3 Fund will be distributed to eligible Authorized Claimants – i.e., members of the

   4 Settlement Class who timely submit valid Claim Forms that are accepted for

   5 payment – in accordance with this proposed Plan of Allocation or such other plan of

   6 allocation as the Court may approve. Settlement Class Members who do not timely

   7 submit valid Claim Forms will not share in the Net Settlement Fund but will

   8 otherwise be bound by the Settlement. The Court may approve this proposed Plan

   9 of Allocation, or modify it, without additional notice to the Settlement Class. Any

  10 order modifying the Plan of Allocation will be posted on the Case Website,

  11 https://www.strategicclaims.net/Armstrong/.

  12        57.   To design the Plan, Lead Counsel have conferred with Lead Plaintiff’s
  13 consulting damages expert. The objective of the Plan of Allocation is to distribute

  14 the Net Settlement Fund equitably among those Settlement Class Members who

  15 suffered economic losses as a proximate result of the alleged wrongdoing. The Plan

  16 of Allocation is not intended to estimate, or be indicative of, the amounts that

  17 Settlement Class Members might have been able to recover after a trial. Because

  18 the Net Settlement Fund is less than the total losses alleged to be suffered by
  19 Settlement Class Members, the formulas described below for calculating

  20 Recognized Losses are not intended to estimate the amounts that will actually be

  21 paid to Authorized Claimants. The Plan of Allocation measures the amount of loss

  22 that a Settlement Class Member can claim for purposes of making pro rata

  23 allocations of the Net Settlement Fund to Authorized Claimants.

  24        58.   For losses to be compensable damages under the federal securities
  25 laws, the disclosure of the allegedly misrepresented information must be the cause

  26 of the change in the price of the securities at issue. In this case, Lead Plaintiff

  27 alleged that Defendants issued false statements and omitted material facts during the

  28 Class Period (March 6, 2018 through March 3, 2020) that artificially inflated the


                                              23
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 95 of 133 Page ID
                                 #:1478



   1 price of Armstrong Flooring common stock.             It is alleged that corrective
   2 information released to the market on March 5, 2019, May 3, 2019, November 5,

   3 2019, and March 3, 2020 impacted the market prices of Armstrong Flooring

   4 common stock in a statistically significant manner and removed the alleged artificial

   5 inflation (or deflation) from the share prices on March 5, 2019, May 3, 2019,

   6 November 5, 2019, and March 3, 2020.              Accordingly, in order to have a
   7 compensable loss in this Settlement, the Armstrong Flooring common stock must

   8 have been purchased during the Class Period and held through at least one of the

   9 alleged corrective disclosures listed above.

  10        59.    An individual Settlement Class Member’s recovery will depend on, for
  11 example: (a) the total number and value of claims submitted; (b) when the claimant

  12 purchased Armstrong Flooring common stock; and (c) whether and when the

  13 claimant sold his, her, or its shares of Armstrong Flooring common stock.

  14              CALCULATION OF RECOGNIZED LOSS AMOUNTS
  15        60.    For purposes of determining whether a claimant has a Recognized
  16 Claim, purchases and sales of Armstrong Flooring common stock will first be

  17 matched on a First In/First Out (“FIFO”) basis. If a Settlement Class Member has

  18 more than one purchase or sale of Armstrong Flooring common stock during the
  19 Class Period, all purchases and sales of the stock shall be matched on a FIFO basis.

  20 Class Period sales will be matched first against any holdings at the beginning of the

  21 Class Period and then against purchases in chronological order, beginning with the

  22 earliest purchase made during the Class Period.

  23        61.    The Claims Administrator will calculate a “Recognized Loss Amount,”
  24 as set forth below, for each purchase of Armstrong Flooring common stock from

  25 March 6, 2018 through March 3, 2020 that is listed in the Claim Form and for which

  26 adequate documentation is provided.        To the extent that the calculation of a
  27 Claimant’s Recognized Loss Amount results in a negative number, that number

  28 shall be set to zero.


                                              24
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 96 of 133 Page ID
                                 #:1479



   1          62.     The sum of a claimant’s Recognized Loss Amounts will be the
   2 claimant’s “Recognized Claim.” An Authorized Claimant’s “Recognized Claim”

   3 shall be the amount used to calculate the Authorized Claimant’s pro rata share of

   4 the Net Settlement Fund. The pro rata share shall be the Authorized Claimant’s

   5 Recognized Claim divided by the total of the Recognized Claims of all Authorized

   6 Claimants, multiplied by the total amount in the Net Settlement Fund.

   7                             COMMON STOCK CALCULATIONS
   8          63.     For shares of common stock purchased or otherwise acquired between
   9 March 6, 2018 and March 3, 2020:

  10       A. For shares held at the end of trading on May 29, 2020, the Recognized Loss
  11          shall be that number of shares multiplied by the lesser of:
  12             i.   the applicable purchase date artificial inflation per share figure, as
  13                  found in Table A; or
  14            ii.   the difference between the purchase price per share and $2.08.3
  15       B. For shares sold between March 3, 2020 and May 29, 2020, the Recognized
  16          Loss shall be the lesser of:
  17             i.   the applicable purchase date artificial inflation per share figure, as
  18                  found in Table A; or
  19            ii.   if sold on March 3, 2020, the applicable purchase date artificial
  20                  inflation per share figure less the applicable sales date artificial
  21                  inflation per share figure, as found in Table A; or
  22
       3
  23     Pursuant to Section 21(D)(e)(1) of the Private Securities Litigation Reform Act of 1995, "in any
       private action arising under this title in which the plaintiff seeks to establish damages by reference
  24   to the market price of a security, the award of damages to the plaintiff shall not exceed the
       difference between the purchase or sale price paid or received, as appropriate, by the plaintiff for
  25   the subject security and the mean trading price of that security during the 90-day period beginning
       on the date on which the information correcting the misstatement or omission that is the basis for
  26   the action is disseminated." The mean (average) closing price of AFI common stock during the
  27   period beginning on March 3, 2020 and ending on May 29, 2020 was $2.08 per share.

  28


                                                       25
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 97 of 133 Page ID
                                 #:1480



   1           iii.    the difference between the purchase price per share and the sales price
   2                   per share; or
   3           iv.     the difference between the purchase price per share and the average
   4                   closing price between March 3, 2020 and the date of sale, as found in
   5                   Table B4.
   6       C. For shares sold between March 6, 2018 and March 2, 2020, the Recognized
   7           Loss shall be that number of shares multiplied by the lesser of:
   8             i.    the applicable purchase date artificial inflation per share figure less the
   9                   applicable sales date artificial inflation per share figure, as found in
  10                   Table A; or
  11            ii.    the difference between the purchase price per share and the sales price
  12                   per share.
  13                                                  Table A
  14                                                           Artificial Inflation
  15           Purchase or Sale Date Range                           Per Share
  16

  17           03/06/2018 – 03/04/2019                                 $5.74
  18           03/05/2019 – 05/02/2019                                 $5.24
  19           04/03/2019 – 11/04/2019                                 $3.30
  20           11/05/2019 – 03/02/2020                                 $0.40
  21

  22
       4
  23     Pursuant to Section 21(D)(e)(2) of the Private Securities Litigation Reform Act of 1995, "in any
       private action arising under this title in which the plaintiff seeks to establish damages by reference
  24   to the market price of a security, if the plaintiff sells or repurchases the subject security prior to the
       expiration of the 90-day period described in paragraph (1), the plaintiff’s damages shall not exceed
  25   the difference between the purchase or sale price paid or received, as appropriate, by the plaintiff
       for the security and the mean trading price of the security during the period beginning immediately
  26   after dissemination of information correcting the misstatement or omission and ending on the date
  27   on which the plaintiff sells or repurchases the security.”

  28


                                                         26
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 98 of 133 Page ID
                                 #:1481



   1        03/03/2020                                  Lesser of $0.40 or (transaction
   2                                                    price - $2.04)
   3                                       Table B
   4                     Average Closing                         Average Closing
   5                     Price Between                           Price Between
   6                     03/03/2020 and                          03/03/2020 and
   7 Date of Sale        Date of Sale             Date of Sale        Date of Sale
   8

   9 03/03/2020          $1.98                    04/16/2020           $1.82
  10 03/04/2020          $2.08                    04/17/2020           $1.82
  11 03/05/2020          $2.09                    04/20/2020           $1.81
  12 03/06/2020          $2.05                    04/21/2020           $1.80
  13 03/09/2020          $1.99                    04/22/2020           $1.79
  14 03/10/2020          $1.90                    04/23/2020           $1.78
  15 03/11/2020          $1.90                    04/24/2020           $1.78
  16 03/12/2020          $1.92                    04/27/2020           $1.78
  17 03/13/2020          $2.00                    04/28/2020           $1.78
  18 03/16/2020          $2.07                    04/29/2020           $1.80
  19 03/17/2020          $2.07                    04/30/2020           $1.80
  20 03/18/2020          $2.04                    05/01/2020           $1.81
  21 03/19/2020          $2.07                    05/04/2020           $1.82
  22 03/20/2020          $2.07                    05/05/2020           $1.82
  23 03/23/2020          $2.07                    05/06/2020           $1.82
  24 03/24/2020          $2.08                    05/07/2020           $1.83
  25 03/25/2020          $2.08                    05/08/2020           $1.84
  26 03/26/2020          $2.08                    05/11/2020           $1.86
  27 03/27/2020          $2.06                    05/12/2020           $1.86
  28 03/30/2020          $2.04                    05/13/2020           $1.87

                                             27
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 99 of 133 Page ID
                                 #:1482



   1 03/31/2020            $2.01                     05/14/2020          $1.89
   2 04/01/2020            $1.98                     05/15/2020          $1.89
   3 04/02/2020            $1.96                     05/18/2020          $1.91
   4 04/03/2020            $1.93                     05/19/2020          $1.93
   5 04/06/2020            $1.91                     05/20/2020          $1.95
   6 04/07/2020            $1.89                     05/21/2020          $1.97
   7 04/08/2020            $1.87                     05/22/2020          $1.99
   8 04/09/2020            $1.86                     05/26/2020          $2.01
   9 04/13/2020            $1.85                     05/27/2020          $2.03
  10 04/14/2020            $1.84                     05/28/2020          $2.05
  11 04/15/2020            $1.83                     05/29/2020          $2.08
  12         ADDITIONAL PROVISIONS OF THE PLAN OF ALLOCATION
  13
             64.    Armstrong Flooring common stock purchased on the open market is
  14
       the only security eligible for recovery under the Plan of Allocation.
  15
             65.    Purchases and sales of Armstrong Flooring common stock shall be
  16
       deemed to have occurred on the “contract” or “trade” date as opposed to the
  17
       “settlement” or “payment” date.       The receipt or grant by gift, inheritance or
  18
       operation of law of Armstrong Flooring common stock during the Class Period shall
  19
       not be deemed a purchase or sale of such securities for the calculation           of a
  20
       claimant’s Recognized Claim, nor shall the receipt or grant be deemed an
  21
       assignment of any claim relating to the purchase/sale of such securities unless (i) the
  22
       donor or decedent purchased/sold such securities during the Class Period; (ii) no
  23
       Claim Form was submitted by or on behalf of the donor, on behalf of the decedent,
  24
       or by anyone else with respect to such securities; and (iii) it is specifically so
  25
       provided in the instrument of gift or assignment.
  26
             66.    In accordance with the Plan of Allocation, the Recognized Loss
  27
       Amount on any portion of a purchase of Armstrong Flooring common stock that
  28


                                                28
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 100 of 133 Page ID
                                  #:1483



    1 matches against (or “covers”) a “short sale” is zero. The Recognized Loss Amount

    2 on a “short sale” that is not covered by a purchase is also zero. In the event that a

    3 claimant has an opening short position in Armstrong Flooring common stock at the

    4 start of the Class Period, the earliest Class Period purchases shall be matched

    5 against such opening short position in accordance with the FIFO matching

    6 described above and any portion of such purchases that covers such short sales will

    7 not be entitled to recovery. In the event that a claimant newly establishes a short

    8 position during the Class Period, the earliest subsequent Class Period purchase shall

    9 be matched against such short position on a FIFO basis and will not be entitled to a

   10 recovery.

   11        67.   The Net Settlement Fund will be allocated among all Authorized
   12 Claimants whose prorated payment is $10.00 or greater. If the prorated payment to

   13 any Authorized Claimant calculates to less than $10.00, it will not be included in the

   14 calculation and a distribution will not be made to that Authorized Claimant.

   15        68.   Payment according to this Plan of Allocation will be deemed
   16 conclusive against all Authorized Claimants. Recognized Claims will be calculated

   17 as defined herein by the Claims Administrator and cannot be less than zero.

   18        69.   Distributions will be made to Authorized Claimants after all claims
   19 have been processed and after the Court has finally approved the Settlement. If any

   20 funds remain in the Net Settlement Fund by reason of uncashed checks or

   21 otherwise, then, after the Claims Administrator has made reasonable and diligent

   22 efforts to have Settlement Class Members who are entitled to participate in the

   23 distribution of the Net Settlement Fund cash their distribution checks, any balance

   24 remaining in the Net Settlement Fund six (6) months after the initial distribution of

   25 such funds shall be re-distributed, after payment of any unpaid costs or fees incurred

   26 in administering the Net Settlement Fund for such redistribution, to Settlement

   27 Class Members who have cashed their checks and who would receive at least

   28 $10.00 from such re-distribution. If any funds shall remain in the Net Settlement


                                               29
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 101 of 133 Page ID
                                  #:1484



    1 Fund six months after such re-distribution, then such balance shall be contributed to

    2 the Legal Aid Foundation of Los Angeles or any not-for-profit successor of it.

    3        70.   Payment pursuant to the Plan of Allocation, or such other plan as may
    4 be approved by the Court, shall be conclusive against all Authorized Claimants. No

    5 person shall have any claim against Lead Plaintiff, Lead Counsel, their damages

    6 expert, Claims Administrator, or other agent designated by Lead Counsel, arising

    7 from determinations or distributions to claimants made substantially in accordance

    8 with the Stipulation, the Plan of Allocation approved by the Court, or further orders

    9 of the Court. Lead Plaintiff, Defendants, and all other Released Defendants shall

   10 have no responsibility for or liability whatsoever for the investment or distribution

   11 of the Settlement Fund or the Net Settlement Fund, the Plan of Allocation or the

   12 determination, administration, calculation, or payment of any Claim Form or non-

   13 performance of the Claims Administrator, the payment or withholding of Taxes

   14 owed by the Settlement Fund or any losses incurred in connection therewith.

   15       SPECIAL NOTICE TO SECURITIES BROKERS AND NOMINEES
   16        71.   If you purchased Armstrong Flooring common stock on the open
   17 market during the Class Period for the beneficial interest of a person or entity other

   18 than yourself, the Court has directed that WITHIN SEVEN (7) DAYS OF YOUR
   19 RECEIPT OF THIS NOTICE, YOU MUST EITHER: (a) provide to the Claims

   20 Administrator the name and last known address of each such person or entity; (b)

   21 request additional copies of this Postcard Notice from the Claims Administrator,

   22 which will be provided to you free of charge, and WITHIN SEVEN (7) DAYS of

   23 receipt, mail the Postcard Notice directly to all such persons or entities; or (c)

   24 request an electronic copy of the Postcard Notice from the Claims Administrator,

   25 and WITHIN SEVEN (7) DAYS of receipt thereof, email the Postcard Notice

   26 directly to all purchasers for which email addresses are available.       If they are
   27 available, you must also provide the Claims Administer with the e-mails of the

   28 beneficial owners. If you choose to follow procedures (b) or (c), the Court has also


                                               30
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 102 of 133 Page ID
                                  #:1485



    1 directed that, upon making that mailing, YOU MUST SEND A STATEMENT to

    2 the Claims Administrator confirming that the mailing was made as directed and

    3 keep a record of the names, mailing addresses, and email addresses used. Upon full

    4 and timely compliance with these directions, you may seek reimbursement from the

    5 Settlement Fund of your reasonable expenses actually incurred in connection with

    6 the foregoing, upon request and submission of appropriate documentation, up to a

    7 maximum of $0.05 plus postage at the current pre-sort rate used by the Claims

    8 Administrator per Postcard Notice mailed; $0.05 per Postcard Notice emailed; or

    9 $0.05 per name, address, and email address provided to the Claims Administrator.

   10 All communications concerning the foregoing should be addressed to the Claims

   11 Administrator:

   12

   13                    Armstrong Flooring, Inc. Securities Litigation
   14
                                c/o Strategic Claims Services
                                600 N. Jackson St., Suite 205
   15                                   P.O. Box 230
   16
                                      Media, PA 19063
                                     Tel.: 866-274-4004
   17                             info@strategicclaims.net
   18
   19 SO ORDERED this ________ day of ________________, 2021.

   20                                      The Honorable Christina A. Snyder
   21
                                           United States District Judge

   22

   23

   24

   25

   26

   27

   28


                                              31
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 103 of 133 Page ID
                                  #:1486




  EXHIBIT A-2
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 104 of 133 Page ID
                                  #:1487


                                PROOF OF CLAIM AND RELEASE FORM

                                               “CLAIM FORM”

  Deadline for Submission: __________________

  If you purchased shares of Armstrong Flooring Inc., (“Armstrong Flooring” or the “Company”) common
  stock on the open market from March 6, 2018 through March 3, 2020 (the “Class Period”), you may be a
  “Settlement Class Member” and you may be entitled to share in the settlement proceeds. (Excluded from
  the Settlement Class are: (i) Defendants; (ii) members of the Immediate Family of each Individual
  Defendant; (iii) any person who was an Officer or director of Armstrong Flooring; (iv) any firm or entity
  in which any Defendant has or had a controlling interest; (v) any person who participated in the
  wrongdoing alleged; (vi) Defendants’ liability insurance carriers; (vii) any affiliates, parents, or
  subsidiaries of Armstrong Flooring; (viii) all Armstrong Flooring plans that are covered by ERISA; and
  (ix) the legal representatives, agents, affiliates, heirs beneficiaries, successors-in-interests, or assigns of
  any excluded person or entity in their respective capacity as such.)

  If you are a Settlement Class Member, you must complete and submit this form in order to be eligible for
  any settlement benefits.

  Most claimants submit their Proof of Claim and Release Form electronically. To file your claim
  electronically, you must complete and submit the form online at
  https://www.strategicclaims.net/Armstrong/no later than 11:59 p.m. EST on _____, 2021. However, you
  may alternatively complete and sign this Proof of Claim and Release Form and mail it by first class mail,
  postmarked no later than [________, 2021], to Strategic Claims Services, the Claims Administrator, at the
  following address:

                                 Armstrong Flooring, Inc. Securities Litigation
                                        c/o Strategic Claims Services
                                        600 N. Jackson St., Suite. 205
                                                P.O. Box 230
                                              Media, PA 19063
                                             Tel.: 866-274-4004
                                             Fax: 610-565-7985
                                          info@strategicclaims.net

  Your failure to submit your claim by _______ will subject your claim to rejection and preclude you from
  receiving any money in connection with the settlement of this action. Do not mail or deliver your claim
  to the Court or to any of the parties or their counsel, as any such claim will be deemed not to have been
  submitted. Submit your claim only to the Claims Administrator. If you are a Settlement Class Member
  and do not submit a proper Proof of Claim and Release Form, you will not share in the Settlement, but
  you nevertheless will be bound by the Order and Final Judgment of the Court unless you exclude
  yourself.

  Submission of a Proof of Claim and Release Form does not assure that you will share in the proceeds of
  the Settlement.
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 105 of 133 Page ID
                                  #:1488


  CLAIMANT’S STATEMENT

     1. I (we) purchased the common stock of Armstrong Flooring, Inc. (“Armstrong Flooring”) on the
        open market between March 6, 2018 and March 3, 2020 (“the Class Period”). (Do not submit this
        Proof of Claim and Release Form if you did not purchase Armstrong Flooring common stock
        during the Class Period.)
     2. By submitting this Proof of Claim and Release Form, I (we) state that I (we) believe in good faith
        that I am (we are) a Settlement Class Member(s) as defined above and in the Internet Notice of
        Pendency and Proposed Settlement of Class Action (the “Notice”), or am (are) acting for such
        person(s); that I am (we are) not a Defendant in the Action or anyone excluded from the
        Settlement Class; that I (we) have read and understand the Notice; that I (we) believe that I am
        (we are) entitled to receive a share of the Net Settlement Fund, as defined in the Notice; that I
        (we) elect to participate in the proposed Settlement described in the Notice; and that I (we) have
        not filed a request for exclusion. (If you are acting in a representative capacity on behalf of a
        Settlement Class Member [e.g., as an executor, administrator, trustee, or other representative],
        you must submit evidence of your current authority to act on behalf of that Settlement Class
        Member. Such evidence would include, for example, letters testamentary, letters of
        administration, or a copy of the trust documents.)
     3. I (we) consent to the jurisdiction of the Court with respect to all questions concerning the validity
        of this Proof of Claim and Release Form. I (we) understand and agree that my (our) claim may be
        subject to investigation and discovery under the Federal Rules of Civil Procedure, provided that
        such investigation and discovery shall be limited to my (our) status as a Settlement Class
        Member(s) and the validity and amount of my (our) claim. No discovery shall be allowed on the
        merits of the Action or Settlement in connection with processing of the Proof of Claim and
        Release Form.
     4. I (we) have set forth where requested below all relevant information with respect to each
        purchase of Armstrong Flooring common stock during the Class Period, and each sale, if any, of
        such common stock. I (we) agree to furnish additional information to the Claims Administrator to
        support this claim if requested to do so.
     5. I (we) have provided photocopies or scanned stockbroker’s confirmation slips, stockbroker’s
        statements, or other documents evidencing each purchase, acquisition, and sale of Armstrong
        Flooring common stock listed below in support of my (our) claim. (IF ANY SUCH
        DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN A COPY OR
        EQUIVALENT DOCUMENTS FROM YOUR BROKER OR TAX ADVISOR BECAUSE
        THESE DOCUMENTS ARE NECESSARY TO PROVE AND PROCESS YOUR CLAIM. DO
        NOT SEND STOCK CERTIFICATES.)
     6. I (we) understand that the information contained in this Proof of Claim and Release Form is
        subject to such verification as the Claims Administrator may request or as the Court may direct,
        and I (we) agree to cooperate in any such verification. (The information requested herein is
        designed to provide the minimum amount of information necessary to process most simple
        claims. The Claims Administrator may request additional information as required to efficiently
        and reliably calculate your Recognized Claim. In some cases, the Claims Administrator may
        condition acceptance of the claim based upon the production of additional information, including,



                                                      2
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 106 of 133 Page ID
                                  #:1489


           where applicable, information concerning transactions in any derivatives securities such as
           options.)
     7.    Upon the occurrence of the Court’s approval of the Settlement, as detailed in the Notice, I (we)
           agree and acknowledge that my (our) signature(s) hereto shall effect and constitute a full and
           complete release, remise and discharge by me (us) and my (our) respective parent entities,
           associates, affiliates, subsidiaries, predecessors, successors, assigns, attorneys, heirs,
           representatives, joint tenants, tenants in common, beneficiaries, executors, administrators,
           insurers, legatees, and estates (or, if I am (we are) submitting this Proof of Claim and Release
           Form on behalf of a corporation, a partnership, estate or one or more other persons, by it, him, her
           or them, and by its, his, her or their respective parent entities, associates, affiliates, subsidiaries,
           predecessors, successors, assigns, attorneys, heirs, representatives, joint tenants, tenants in
           common, beneficiaries, executors, administrators, insurers, legatees, and estates) of each of the
           “Defendants’ Releasees” of all “Released Claims.”
     8.    Upon the occurrence of the Court’s approval of the Settlement, as detailed in the Notice, I (we)
           agree and acknowledge that my (our) signature(s) hereto shall effect and constitute a covenant by
           me (us) and my (our) heirs, joint tenants, tenants in common, beneficiaries, executors,
           administrators, predecessors, successors, attorneys, insurers and assigns (or, if I am (we are)
           submitting this Proof of Claim and Release Form on behalf of a corporation, a partnership, estate
           or one or more other persons, by it, him, her or them, and by its, his, her or their heirs, executors,
           administrators, predecessors, successors, and assigns) to permanently refrain from prosecuting or
           attempting to prosecute any Released Claims against any of the Defendants’ Releasees.
     9.     “Defendants’ Releasees” means Defendants and their current and former parents, affiliates,
           subsidiaries, controlling person, associates, related or affiliated entities, and each and all of their
           respective past or present officers, directors, employees, partners, members, principals, agents,
           representatives, attorneys, financial or investment advisors, consultants, underwriters, investment
           bankers, commercial bankers, advisors, insurers, reinsurers, heirs, spouses, executors, trustees,
           general or limited partners or partnerships, limited liability companies, members, joint ventures,
           personal or legal representatives, estates, administrators, predecessors, successors or assigns, or
           any member of the Immediate Family, marital communities, or any trusts for which any of them
           are trustees, settlors or beneficiaries or anyone acting or purporting to act for or on behalf of them
           or their successors or collectively.
     10.   “Released Defendants’ Claims” means to the fullest extent that the law permits their release, all
           claims and causes of action of every nature and description, whether known or unknown, whether
           arising under federal, state, common or foreign law, that arise out of or relate in any way to the
           institution, prosecution, or settlement of the claims against the Defendants, except for (i) claims
           relating to the enforcement of the Settlement or this Stipulation, or (ii) any claims against any
           person or entity who or which submits a request for exclusion from the Settlement Class that is
           accepted by the Court. “Released Defendants’ Claims” include “Unknown Claims,” as defined
           herein.
     11.   “Released Plaintiffs’ Claims” means, to the fullest extent that the law permits their release, all
           claims, suits, actions, appeals, causes of action, damages (including, without limitation,
           compensatory, punitive, exemplary, rescissory, direct, consequential, or special damages, and
           restitution and disgorgement), demands, rights, debts, penalties, costs, expenses, fees, injunctive
           relief, attorneys’ fees, expert or consulting fees, prejudgment interest, indemnities, duties,

                                                          3
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 107 of 133 Page ID
                                  #:1490


         liabilities, losses, or obligations of every nature and description whatsoever, whether known or
         unknown, whether or not concealed or hidden, fixed or contingent, direct or indirect, anticipated
         or unanticipated, whether legal, contractual, rescissory, statutory, or equitable in nature, whether
         arising under federal, state, common, or foreign law, that Lead Plaintiff or any member of the
         Settlement Class asserted or could have asserted in any forum that are based upon, arise from, or
         relate to: (i) the allegations, transactions, facts, matters, events, disclosures, public filings, acts,
         occurrences, representations, statements, omissions or failures to act that were alleged in the
         Complaint or any other filing in this Action; and (ii) the purchase of Armstrong Flooring common
         stock during the Class Period. This release does not release or impair any claims relating to the
         enforcement of the Settlement. “Released Plaintiffs Claims” include “Unknown Claims,” as
         defined herein.
     12. “Released Claims” means all Released Defendants’ Claims and all Released Plaintiffs’ Claims.
     13. “Unknown Claims” means any Released Plaintiffs’ Claims which Lead Plaintiff or any other
         Settlement Class Member does not know or suspect to exist in his, her or its form at the time of
         the release of such claims, and any Released Defendants’ Claims which any Defendant does not
         know or suspect to exist in his or its favor at the time of the release of such claims which if
         known by him, her, or it might have affected his, her, or its decision(s) with respect to this
         Settlement. With respect to any and all Released Claims, the Parties stipulate and agree that,
         upon the Effective Date of the Settlement, Lead Plaintiff and Armstrong Flooring shall expressly
         waive, and each of the other Settlement Class Members shall be deemed to have waived, and by
         operation of the Judgment, shall have expressly waived, any and all provisions, rights and
         benefits conferred by any law of any state or territory of the United States, or principle of
         common law or foreign law, which is similar comparable or equivalent to California Civil Code
         §1542, which provides: “A general release does not extend to claims that the creditor or
         releasing party does not know or suspect to exist in his or her favor at the time of executing
         the release and that, if known by him or her, would have materially affected his or her
         settlement with the debtor or released party.” Lead Plaintiff, any Settlement Class Member, or
         any Defendant may hereafter discover facts, legal theories, or authorities in addition to or
         different from those which any of them now knows or believes to be true with respect to the
         subject matter of the Released Plaintiffs’ Claims and the Released Defendants’ Claims, but the
         Parties shall expressly, fully, finally, and forever waive, compromise, settle, discharge,
         extinguish, and release, and each Settlement Class Member shall be deemed to have waived,
         compromised, settled, discharged, extinguished, and released, and upon the Effective Date and by
         operation of the Judgment shall have waived, compromised, settled, discharged, extinguished,
         and released, fully, finally, and forever, any and all Released Plaintiffs’ Claims and Released
         Defendants’ Claims, as applicable, known or unknown, suspected or unsuspected, contingent or
         absolute, accrued or unaccrued, apparent or unapparent, which now exist, or heretofore existed, or
         may hereafter exist, without regard to the subsequent discovery or existence of such different or
         additional facts, legal theories, or authorities. The parties acknowledge, and each of the other
         Settlement Class Members shall be deemed by operation of law to have acknowledged, that the
         foregoing waiver was separately bargained for and a key element of the Settlement.
     14. I (we) acknowledge that I (we) may hereafter discover facts in addition to or different from those
         which I (we) now know or believe to be true with respect to the subject matter of the Released
         Claims, but expressly fully, finally and forever settle and release, any and all Released Claims,

                                                        4
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 108 of 133 Page ID
                                  #:1491


         known or unknown, suspected or unsuspected, contingent or non-contingent, whether or not
         concealed or hidden, which now exist, or heretofore have existed, upon any theory of law or
         equity now existing or coming into existence in the future, including, but not limited to, conduct
         which is negligent, intentional, with or without malice, or a breach of fiduciary duty, law or rule,
         without regard to the subsequent discovery or existence of such different or additional facts.
     15. I (We) acknowledge that the inclusion of “Unknown Claims” in the definition of claims released
         pursuant to the Stipulation and Agreement of Settlement, dated January 15, 2021 (“Stipulation”)
         was separately bargained for and is a material element of the Settlement of which this release is a
         part.
     16. NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
         transactions may request, or may be requested, to submit information regarding their transactions
         in electronic files. To obtain the mandatory electronic filing requirements and file layout, you
         may email the Claims Administrator’s electronic filing department at efile@strategicclaims.net.
         Any file not submitted in accordance with the required electronic filing format will be subject to
         rejection. No electronic files will be considered to have been properly submitted unless the
         Claims Administrator issues an email after processing your file with your claim number(s) and
         respective account information. Do not assume that your file has been received or processed until
         you receive this email. If you do not receive such an email within 10 days of your submission,
         you should contact the electronic filing department at efile@strategicclaims.net to inquire about
         your file and confirm it was received and acceptable.
     I.       CLAIMANT INFORMATION

     The Claims Administrator will use this information for all communications regarding this
     Claim Form. If this information changes, you MUST notify the Claims Administrator in
     writing at the address above. Complete names of all persons and entities must be provided.
     Beneficial Owner’s Name



     Co-Beneficial Owner’s Name



     Entity Name (if claimant is not an individual)

     Representative or Custodian Name (if different from Beneficial Owner(s) listed above)

     Address1 (street name and number)

     Address2 (apartment, unit, or box number)

     City                                                    State   ZIP/Postal Code

     Foreign Country (only if not USA)                                    Foreign County (only if not USA)

     Social Security Number              Taxpayer Identification Number


                                                         5
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 109 of 133 Page ID
                                  #:1492




     Telephone Number (home)                                    Telephone Number (work)




     Email address

     Account Number (if filing for multiple accounts, file a separate Claim Form for each account)



     Claimant Account Type (check appropriate box):
                Individual (includes joint owner accounts)       Pension Plan           Trust
                Corporation                          Estate
                IRA/401K                                         Other ______ (please specify)

     II.      SCHEDULE OF TRANSACTIONS IN ARMSTRONG FLOORING COMMON
              STOCK

  Beginning Holdings:

     A. State the total number of shares of Armstrong Flooring common stock held at the
        close of trading on March 5, 2018 (must be documented). If none, write “zero” or
        “0”

  Purchases

     B. Separately list each and every purchase of Armstrong Flooring common stock between March 6,
        2018 and May 29, 2020, and provide the following information (must be documented):

  Trade Date (List            Number of Shares               Price Per Share             Total Cost (Excluding
  Chronologically)            Purchased                                                  Taxes, and Fees)
  (Month/Day/Year)




  Sales

     C. Separately list each and every sale of Armstrong Flooring common stock between March 6, 2018
        and May 29, 2020, and provide the following information (must be documented)

  Trade Date (List            Number of Shares               Price Per Share             Amount Received
  Chronologically)            Sold                                                       (Excluding
  (Month/Day/Year)                                                                       Commissions, Taxes,
                                                                                         and Fees)




                                                         6
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 110 of 133 Page ID
                                  #:1493




  Ending Holdings:

      D. State the total number of shares of Armstrong Flooring common stock held at the
         close of trading on May 29, 2020 (must be documented).

      III.     SUBSTITUTIVE FORM W-9

  Request for Taxpayer Identification Number

  Enter taxpayer identification number below for the Beneficial Owner(s). For most individuals, this is your
  Social Security Number. The Internal Revenue Service (“I.R.S.”) requires such taxpayer identification
  number. If you fail to provide this information, your claim may be rejected.

  Social Security Number (for           Or                                     Taxpayer Identification (for
  individuals)                                                                 estates, trusts, corporations,
                                                                               etc.)

  ________________________                                                     _________________________


      IV.      CERTIFICATION

  I (We) submit this Proof of Claim and Release Form under the terms of the Stipulation described in the
  Notice. I (We) also submit to the jurisdiction of the United States District Court for the Central District of
  California with respect to my (our) claim as a Settlement Class Member(s) and for purposes of enforcing
  the release and covenant not to sue set forth herein. I (We) further acknowledge that I am (we are) bound
  by and subject to the terms of any judgment that may be entered in this Action. I (We) have not submitted
  any other claim covering the same purchases or sales of Armstrong Flooring common stock during the
  Class Period and know of no other Person having done so on my (our) behalf.

  I (We) certify that I am (we are) NOT subject to backup withholding under the provisions of Section
  3406(a)(1)(c) of the Internal Revenue Code because: (a) I am (We are) exempt from backup withholding;
  or (b) I (We) have not been notified by the I.R.S. that I am (we are) subject to backup withholding as a
  result of a failure to report all interest or dividends; or (c) the I.R.S. has notified me (us) that I am (we are)
  no longer subject to backup withholding.

  NOTE: If you have been notified by the I.R.S. that you are subject to backup withholding, please strike
  out the language that you are not subject to backup withholding in the certification above.

  UNDER THE PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES, I (WE)
  CERTIFY THAT ALL OF THE INFORMATION I (WE) PROVIDED ON THIS PROOF OF CLAIM
  AND RELEASE FORM IS TRUE, CORRECT AND COMPLETE.

                                                         Signature of Claimant (If this claim is being
                                                         made on behalf of Joint Claimants, then
                                                         each must sign):


                                                          7
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 111 of 133 Page ID
                                  #:1494


                                                     ____________________________
                                                     (Signature)


                                                     ___________________________
                                                     (Signature)

                                                     ___________________________
                                                     (Capacity of person(s) signing, e.g.
                                                     beneficial purchaser(s), executor,
                                                     administrator, trustee, etc.) Check here if
                                                     proof of authority to file is enclosed. (See
                                                     Item 2 under Claimant’s Statement)

  Date: ________________

  To file this Proof of Claim and Release Form electronically, please visit the Armstrong Flooring
  Case Website, https://www.strategicclaims.net/Armstrong/. The Case Website has a link called
  “File a Claim Online” that will direct you to the electronic filing system. Once you click the File a
  Claim Online link, you will be given detailed instructions for filling out and submitting your Proof
  of Claim and Release Form online. Please read the instructions carefully and make sure that you
  have the information and documents necessary to complete your online claim. You will need to
  provide the contact information and list of transactions stated in the instructions, as well as attach
  the documentation listed in paragraph 5 on page 2 of this Proof of Claim and Release Form, in
  order to submit your claim electronically. If you do not provide all of the information and
  documents required, you will not be able to proceed with your submission through the electronic
  filing system. If you experience any issues while filling out your Proof of Claim and Release Form
  electronically, or if you have any questions about filing, you may contact the Claims Administrator
  via email at info@strategicclaims.net or by toll-free phone at (866) 274-4004.

  IF YOU CHOOSE TO FILE YOUR CLAIM BY MAIL, THIS PROOF OF CLAIM AND RELEASE
  FORM MUST BE POSTMARKED NO LATER THAN [DATE] AND MUST BE MAILED TO:

                                   Armstrong Flooring, Inc. Securities Litigation
                                          c/o Strategic Claims Services
                                           600 N. Jackson St., Ste. 205
                                                   P.O. Box 230
                                                 Media, PA 19063
                                                Tel.: 866-274-4004
                                                Fax: 610-565-7985
                                             info@strategicclaims.net
  A Proof of Claim and Release Form received by the Claims Administrator shall be deemed to have been
  submitted when postmarked if mailed first class and addressed in accordance with the above instructions.
  In all other cases, a Proof of Claim and Release Form shall be deemed to have been submitted when
  actually received by the Claims Administrator. You should be aware that it will take a significant amount
  of time to process fully all of the Proof of Claim and Release Forms and to administer the Settlement.

                                                      8
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 112 of 133 Page ID
                                  #:1495


  This work will be completed as promptly as time permits, given the need to investigate and tabulate each
  Proof of Claim and Release Form. Please notify the Claims Administrator of any change of address.

                                        REMINDER CHECKLIST

      •   Please be sure to sign this Proof of Claim and Release Form on page 7. If this Proof of Claim and
          Release Form is submitted on behalf of joint claimants, then both claimants must sign.
      •   Please remember to attach or scan supporting documents. Do NOT send any stock certificates.
          Keep copies of everything you submit.
      •   Do NOT use highlighter on the Proof of Claim and Release Form or any supporting documents.
      •   If you move or change your address, telephone number or email address, please submit the new
          information to the Claims Administrator, as well as any other information that will assist us in
          contacting you. NOTE: Failure to submit updated information to the Claims Administrator may
          result in the Claims Administrator’s inability to contact you regarding issues with your claim or
          to deliver payment to you.




                                                      9
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 113 of 133 Page ID
                                  #:1496




  EXHIBIT A-3
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 114 of 133 Page ID
                                  #:1497


                       UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

  MICHAEL CHUPA, Individually and               Case No. 2:19-cv-09840-CAS-MRW
  on behalf of all others similarly situated,
                                                Judge: Hon. Christina A. Snyder
               Plaintiff,                       Courtroom 8D – 8th Floor
          v.                                    CLASS ACTION
  ARMSTRONG FLOORING, INC., et
  al.,
               Defendants.


   SUMMARY NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED
       SETTLEMENT, AND MOTION FOR ATTORNEYS’ FEES AND
                          EXPENSES
    To:    All persons and entities who or which purchased the common stock
           of Armstrong Flooring, Inc. (“Armstrong Flooring”) on the open
           market during the period from March 6, 2018 through March 3,
           2020, and who were damaged thereby (“Settlement Class”).

          YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules
  of Civil Procedure and an Order of the United States District Court for the Central
  District of California, that the Court-appointed Lead Plaintiff, on behalf of himself
  and all members of the proposed Settlement Class, and Defendant Armstrong
  Flooring have reached a proposed settlement of the claims in the above-captioned
  class action (the “Action”) in the amount of $3,750,000 (the “Settlement”).
          A hearing will be held before the Honorable Christina A. Snyder, on
  __________, 2021, at ____ _.m., in United States District Court for the Central
  District of California, First Street U.S. Courthouse, 350 W. 1st Street, Courtroom
  8D, 8th Floor, Los Angeles, CA 90012 (the “Settlement Hearing”) to, among other
  things, determine whether the Court should: (i) approve the proposed Settlement as
  fair, reasonable, and adequate; (ii) dismiss the Action with prejudice as provided in
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 115 of 133 Page ID
                                  #:1498



  the Stipulation and Agreement of Settlement, dated January 15, 2021; (iii) approve
  the proposed Plan of Allocation for distribution of the settlement funds available
  for distribution to Settlement Class Members (the “Net Settlement Fund”); and (iv)
  approve Lead Counsel’s Fee and Expense Application. The Court may change the
  date of the Settlement Hearing, or hold it telephonically, without providing another
  notice.   You do NOT need to attend the Settlement Hearing to receive a
  distribution from the Net Settlement Fund.
        IF YOU ARE A MEMBER OF THE SETTLEMENT CLASS, YOUR
  RIGHTS WILL BE AFFECTED BY THE PROPOSED SETTLEMENT,
  AND YOU MAY BE ENTITLED TO A MONETARY PAYMENT. You may
  obtain a Claim Form and review the Internet Notice of Pendency and Proposed
  Settlement    of    Class    Action    (“Internet   Notice”)    on     the   website
  https://www.strategicclaims.net/Armstrong/     or   by    contacting   the   Claims
  Administrator at:

                      Armstrong Flooring, Inc. Securities Litigation
                               c/o Strategic Claims Services
                               600 N. Jackson St., Suite 205
                                       P.O. Box 230
                                     Media, PA 19063
                                 Toll-Free: (866) 274-4004
                                   Fax: (610) 565-7985
                                 info@strategicclaims.net
                       https://www.strategicclaims.net/Armstrong/


        Inquiries, other than requests for the Internet Notice/Claim Form or for

  information about the status of a claim, may also be made to Lead Counsel:
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 116 of 133 Page ID
                                  #:1499



                               BERNSTEIN LIEBHARD LLP
                                    Michael S. Bigin, Esq.
                                 10 East 40th Street, 28th Floor
                                    New York, NY 10016
                                        212-779-1414
                                armstronginfo@bernlieb.com

        If you are a Settlement Class Member, to be eligible to share in the
  distribution of the Net Settlement Fund, you must submit a Claim Form
  postmarked or submitted online no later than ___________ __, 2021. If you are
  a Settlement Class Member and do not timely submit a valid Claim Form, you will
  not be eligible to share in the distribution of the Net Settlement Fund, but you will
  nevertheless be bound by all judgments or orders entered by the Court relating to
  the Settlement, whether favorable or unfavorable.
        If you are a Settlement Class Member and wish to exclude yourself from the
  Settlement Class, you must submit a written request for exclusion in accordance
  with the instructions set forth in the Internet Notice such that it is received no later
  than _____________ __, 2021.           If you properly exclude yourself from the
  Settlement Class, you will not be bound by any judgments or orders entered by the
  Court relating to the Settlement, whether favorable or unfavorable, and you will
  not be eligible to share in the distribution of the Net Settlement Fund.
        Any objections to the proposed Settlement, Lead Counsel’s Fee and Expense
  Application, and/or the proposed Plan of Allocation must be filed with the Court,
  either by mail or in person, and be mailed to counsel for the Parties in accordance
  with the instructions in the Internet Notice, such that they are received no later
  than ____________ __, 2021.
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 117 of 133 Page ID
                                  #:1500



  SO ORDERED this ________ day of ________________, 2021.
                                   The Honorable Christina A. Snyder
                                   United States District Judge
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 118 of 133 Page ID
                                  #:1501




  EXHIBIT A-4
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 119 of 133 Page ID
                                  #:1502




Court-Ordered Legal Notice
Forwarding Service Requested
                                                           Armstrong Flooring Inc. Securities Litigation
Important Notice about a Securities Class Action           c/o Strategic Claims Services
Settlement                                                 600 N. Jackson Street, Suite 205
                                                           Media, PA 19063
You may be entitled to a payment. This Notice may
affect your legal rights.

Please read it carefully.

Case Pending in the United States District Court for the
Central District of California.

Case Number: 2:19-cv-09840-CAS-MRW
                   Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 120 of 133 Page ID
                                                     #:1503


THIS CARD PROVIDES ONLY LIMITED INFORMATION ABOUT THE SETTLEMENT

PLEASE VISIT HTTPS://WWW.STRATEGICCLAIMS.NET/ARMSTRONG/ FOR MORE INFORMATION.

The United States District Court for the Central District of California has preliminarily approved a proposed class action Settlement of all claims in the action
captioned Chupa v. Armstrong Flooring Inc., et al., Case No. 2:19-cv-09840-CAS-MRW. The Settlement resolves all of the claims that Defendants violated the
Securities Exchange Act of 1934 by making allegedly false and misleading statements to the investing public, which allegedly caused the Settlement Class to
purchase Armstrong Flooring common stock at artificially inflated prices. Defendants expressly deny all Lead Plaintiff’s allegations of wrongdoing or liability
whatsoever and deny that the Settlement Class Members’ losses are compensable under the securities laws.

You received this Postcard Notice because you or someone in your family may have purchased Armstrong Flooring common stock between March 6, 2018 and
March 3, 2020, and you may be a Settlement Class Member. The Settlement provides that, in exchange for the dismissal and release of claims against
Defendants, a fund consisting of $3,750,000, less attorneys’ fees and expenses, will be divided among Settlement Class Members who timely submit a valid
Proof of Claim and Release Form (“Claim Form”). The Claim Form can be found on the website, https://www.strategicclaims.net/Armstrong/, or will be mailed
to you upon request to the Claims Administrator at the address below.

For a full description of the Settlement and your rights and to make a claim, please view the Stipulation of Settlement, the Internet Notice of Pendency and
Proposed Settlement of Class Action (“Notice”), and Claim Form by visiting the website: https://www.strategicclaims.net/Armstrong/. You may also request
copies of the Notice and Claim Form from the Claims Administrator through any of the following ways: (1) mail: Armstrong Flooring Litigation, c/o Strategic
Claims Services, P.O. Box 230, 600 N. Jackson St, Ste. 205, Media, PA 19063; (2) call toll-free: (866) 274-4004; (3) fax: (610) 565-7985; or (4) email:
info@strategicclaims.net. To qualify for payment, you must submit a Claim Form.

Claim Forms must be electronically submitted by 11:59 p.m. on [_____]. Mailed Claim Forms must be postmarked by [______]. If you do not want to be legally
bound by the Settlement, you must exclude yourself by [____] or you will not be able to sue the Defendants about the legal claims in this case. If you exclude
yourself, you cannot get money from this Settlement. If you stay in the Settlement, you may object to it by [_____]. The detailed Notice explains how to submit a
Claim Form, exclude yourself, or object.

The Court will hold a final settlement hearing in this case on [_____] at [__:__] at the United States District Court, Central District of California, First Street U.S.
Courthouse, 350 W. First Street, Courtroom 8D, 8th Floor, Los Angeles, CA 90012, to consider whether to approve the Settlement, the Plan of Allocation, and a
request by Plaintiffs’ Counsel for up to one quarter of the Settlement Fund for attorneys’ fees, plus up to $75,000 for actual expenses. You may attend the hearing
and ask to be heard by the Court, but you do not have to. For more information, call toll free (866-274-4004) or visit the
website: https://www.strategicclaims.net/armstrong/
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 121 of 133 Page ID
                                  #:1504




        EXHIBIT B
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 122 of 133 Page ID
                                  #:1505



    1                        UNITED STATES DISTRICT COURT
    2         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    3
      MICHAEL CHUPA, Individually and                   Case No. 2:19-cv-09840-CAS-MRW
    4 on behalf of all others similarly situated,
    5                                                   Judge: Hon. Christina A. Snyder
                   Plaintiff,                           Courtroom 8D – 8th Floor
    6
    7       v.                                          CLASS ACTION
    8 ARMSTRONG FLOORING, INC., et
    9 al.,
   10               Defendants.
   11
   12           JUDGMENT APPROVING CLASS ACTION SETTLEMENT
   13                     AND ORDER OF DISMISSAL

   14         WHEREAS, a securities action is pending in this court entitled Chupa v.
   15
        Armstrong Flooring, Inc., 2:19-cv-09840-CAS-MRW (C.D. Cal.) (the “Action”);
   16
   17         WHEREAS, (a) Lead Plaintiff Randy Marker (“Lead Plaintiff”), on behalf of

   18 himself and the Settlement Class (defined below), and (b) defendant Armstrong
   19
        Flooring Inc. (“Armstrong Flooring”) have entered into a Stipulation and Agreement
   20
   21 of Settlement dated January 15, 2021 (the “Stipulation”), that provides for a
   22 complete dismissal with prejudice of the claims asserted in the Action, in their
   23
        entirety as against all Defendants, on the terms and conditions set forth in the
   24
   25 Stipulation, subject to the approval of this Court (the “Settlement”);
   26         WHEREAS, unless otherwise defined in this Judgment, the capitalized terms
   27
        herein shall have the same meanings as they have in the Stipulation;
   28

                                                    1
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 123 of 133 Page ID
                                  #:1506



    1         WHEREAS, by Order dated ____________, 2021 (the “Preliminary Approval
    2
        Order”), this Court: (a) found, pursuant to Rule 23(e)(1)(B), that it (i) would likely
    3
        be able to approve the Settlement as fair, reasonable, and adequate under Rule
    4
    5 23(e)(2) and (ii) would likely be able to certify the Settlement Class for purposes of
    6
        the Settlement; (b) ordered that notice of the proposed Settlement be provided to
    7
        potential Settlement Class Members; (c) provided Settlement Class Members with
    8
    9 the opportunity either to exclude themselves from the Settlement Class or to object
   10
        to the proposed Settlement; and (d) scheduled a hearing regarding final approval of
   11
   12 the Settlement;
   13         WHEREAS, due and adequate notice has been given to the Settlement Class;
   14
              WHEREAS, the Court conducted a hearing on ___________, 2021 (the
   15
   16 “Settlement Hearing”) to consider, among other things, (a) whether the terms and
   17 conditions of the Settlement are fair, reasonable, and adequate to the Settlement
   18
        Class, and should therefore be approved; and (b) whether a judgment should be
   19
   20 entered dismissing the Action with prejudice as against the Defendants; and
   21         WHEREAS, the Court having reviewed and considered the Stipulation, all
   22
        papers filed and proceedings held herein in connection with the Settlement, all oral
   23
   24 and written comments received regarding the Settlement, and the record in the
   25 Action, and good cause appearing therefor;
   26
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
   27
   28

                                                 2
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 124 of 133 Page ID
                                  #:1507



    1         1.     Jurisdiction – The Court has jurisdiction over the subject matter of the
    2
        Action, and all matters relating to the Settlement, as well as personal jurisdiction
    3
        over all of the parties and each of the Settlement Class Members.
    4
    5         2.     Incorporation     of   Settlement     Documents      –   This   Judgment
    6
        incorporates and makes a part hereof the Stipulation and the exhibits thereto, filed
    7
        with the Court on January 15, 2021.
    8
    9         3.     Class Certification for Settlement Purposes – The Court hereby
   10
        certifies, for the purposes of the Settlement only, the Action as a class action
   11
   12 pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure on behalf
   13 of the Settlement Class consisting of all persons and entities who purchased the
   14
        common stock of Armstrong Flooring from March 6, 2018, through March 3, 2020
   15
   16 (the “Class Period”) and who were damaged thereby (the “Settlement Class”).
   17 Excluded from the Settlement Class are: (i) Defendants; (ii) members of the
   18
        Immediate Family of each Individual Defendant; (iii) any person who was an
   19
   20 Officer or director of Armstrong Flooring; (iv) any firm or entity in which any
   21 Defendant has or had a controlling interest; (v) any person who participated in the
   22
        wrongdoing alleged; (vi) Defendants’ liability insurance carriers; (vii) any affiliates,
   23
   24 parents, or subsidiaries of Armstrong Flooring; (viii) all Armstrong Flooring plans
   25 that are covered by ERISA; and (ix) the legal representatives, agents, affiliates,
   26
      heirs, beneficiaries, successors-in-interest, or assigns of any excluded person or
   27
   28 entity, in their respective capacity as such. Also excluded from the Settlement Class

                                                  3
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 125 of 133 Page ID
                                  #:1508



    1 are the persons and entities listed on Exhibit 1 hereto who or which are excluded
    2
        from the Settlement Class pursuant to request.
    3
              4.    Settlement Class Findings – For purposes of the Settlement only, the
    4
    5 Court finds that each element required for certification of the Settlement Class
    6
        pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met: (a) the
    7
        members of the Settlement Class are so numerous that their joinder in the Action
    8
    9 would be impracticable; (b) there are questions of law and fact common to the
   10
        Settlement Class which predominate over any individual questions; (c) the claims of
   11
   12 Lead Plaintiff in the Action are typical of the claims of the Settlement Class; (d)
   13 Lead Plaintiff and Lead Counsel have and will fairly and adequately represent and
   14
        protect the interests of the Settlement Class; and (e) a class action is superior to
   15
   16 other available methods for the fair and efficient adjudication of the claims of the
   17 Settlement Class in the Action.
   18
              5.    Adequacy of Representation – Pursuant to Rule 23 of the Federal
   19
   20 Rules of Civil Procedure, and for the purposes of the Settlement only, the Court
   21 hereby appoints Lead Plaintiff as Class Representative for the Settlement Class, and
   22
        appoints Lead Counsel Bernstein Liebhard LLP as Class Counsel for the Settlement
   23
   24 Class. Lead Plaintiff and Lead Counsel have fairly and adequately represented the
   25 Settlement Class both in terms of litigating the Action and for purposes of entering
   26
      into and implementing the Settlement and have satisfied the requirements of Federal
   27
   28 Rules of Civil Procedure 23(a)(4) and 23(g), respectively.

                                                4
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 126 of 133 Page ID
                                  #:1509



    1         6.     Notice – The Court finds that the dissemination of the Postcard Notice,
    2
        Internet Notice and the publication of the Summary Notice: (a) were implemented in
    3
        accordance with the Preliminary Approval Order; (b) constituted the best notice
    4
    5 practicable under the circumstances; (c) constituted notice that was reasonably
    6
        calculated, under the circumstances, to apprise Settlement Class Members of (i) the
    7
        pendency of the Action; (ii) the effect of the proposed Settlement (including the
    8
    9 Releases to be provided thereunder); (iii) Lead Counsel’s motion for attorneys’ fees
   10
        and Litigation Expenses; (iv) their right to object to any aspect of the Settlement, the
   11
   12 Plan of Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation
   13 Expenses; (v) their right to exclude themselves from the Settlement Class; and (vi)
   14
        their right to appear at the Settlement Hearing; (d) constituted due, adequate, and
   15
   16 sufficient notice to all persons and entities entitled to receive notice of the proposed
   17 Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of
   18
        Civil Procedure, the United States Constitution (including the Due Process Clause),
   19
   20 the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as
   21 amended, and all other applicable law and rules. No Settlement Class Member is
   22
        relieved from the terms of the Settlement, including the Releases provided for
   23
   24 therein, based upon the contention or proof that such Settlement Class Member
   25 failed to receive actual or adequate notice. A full opportunity has been offered to
   26
      the Settlement Class Members to object to the proposed Settlement and to
   27
   28 participate in the hearing thereon. The Court further finds that the notice provisions

                                                  5
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 127 of 133 Page ID
                                  #:1510



    1 of the Class Action Fairness Act, 28 U.S.C. § 1715 et seq., were fully discharged
    2
        and that the statutory waiting period has elapsed. Thus, the Court hereby determines
    3
        that all Settlement Class Members are bound by this Judgment, except those persons
    4
    5 and entities listed on Exhibit 1 to this Judgment.
    6
              7.    Final Settlement Approval and Dismissal of Claims – Pursuant to,
    7
        and in accordance with Rule 23(e)(2) of the Federal Rules of Civil Procedure, this
    8
    9 Court hereby fully and finally approves the Settlement set forth in the Stipulation in
   10
        all respects (including, without limitation, the amount of the Settlement, the
   11
   12 Releases provided for therein, and the dismissal with prejudice of the claims
   13 asserted against Defendants in the Action), and finds that the Settlement is, in all
   14
        respects, fair, reasonable, and adequate to the Settlement Class. Specifically, the
   15
   16 Court finds that (a) Lead Plaintiff and Lead Counsel have adequately represented the
   17 Settlement Class; (b) the Settlement was negotiated by the Parties at arm’s length;
   18
        (c) the relief provided for the Settlement Class under the Settlement is adequate
   19
   20 taking into account the costs, risks, and delay of trial and appeal, the proposed
   21 means of distributing the Settlement Fund to the Settlement Class; and the proposed
   22
        attorneys’ fee award; and (d) the Settlement treats members of the Settlement Class
   23
   24 equitably relative to each other. The Parties are directed to implement, perform, and
   25 consummate the Settlement in accordance with the terms and provisions contained
   26
      in the Stipulation.
   27
   28

                                                6
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 128 of 133 Page ID
                                  #:1511



    1         8.     The Action and all of the claims asserted against Defendants in the
    2
        Action by Lead Plaintiff and the other Settlement Class Members are hereby
    3
        dismissed with prejudice. The Parties shall bear their own costs and expenses,
    4
    5 except as otherwise expressly provided in the Stipulation.
    6
              9.     Binding Effect – The terms of the Stipulation and of this Judgment
    7
        shall be forever binding on Defendants, Lead Plaintiff, and all other Settlement
    8
    9 Class Members (regardless of whether or not any individual Settlement Class
   10
        Member submits a Claim Form or seeks or obtains a distribution from the Net
   11
   12 Settlement Fund), as well as their respective successors and assigns. [The persons
   13 and entities listed on Exhibit 1 hereto are excluded from the Settlement Class
   14
        pursuant to request and are not bound by the terms of the Stipulation or this
   15
   16 Judgment].
   17         10.    Releases – The Releases set forth in paragraphs 5 and 6 of the
   18
        Stipulation, together with the definitions contained in paragraph 1 of the Stipulation
   19
   20 relating thereto, are expressly incorporated herein in all respects. The Releases are
   21 effective as of the Effective Date. Accordingly this Court orders that:
   22
                     a.    Without further action by anyone, and subject to paragraph 11
   23
   24 below, upon the Effective date of the Settlement, Lead Plaintiff and each of the
   25 other Settlement Class Members, on behalf of themselves, and their respective heirs,
   26
      executors, administrators, predecessors, successors, and assigns, in their capacities
   27
   28 as such, shall be deemed to have and by operation of law and of this Judgment shall

                                                 7
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 129 of 133 Page ID
                                  #:1512



    1 have, fully, finally, and forever compromised, settled, released, resolved,
    2
        relinquished, waived, and discharged each and every Released Plaintiffs’ Claim
    3
        against Defendants and all of the Defendants’ Releasees, and shall forever be barred
    4
    5 and enjoined from bringing, asserting, or prosecuting any or all of the Released
    6
        Plaintiffs’ Claims against any of the Defendants’ Releasees.
    7
                     b.    Without further action by anyone, and subject to paragraph 11
    8
    9 below, upon the Effective Date of the Settlement, Armstrong Flooring, on behalf of
   10
        itself, and its respective heirs, executors, administrators, predecessors, successors,
   11
   12 and assigns, in their capacities as such, shall be deemed to have, and by operation of
   13 law and of this Judgment shall have, fully, finally, and forever compromised,
   14
        settled, released, resolved, relinquished, waived, and discharged each and every
   15
   16 Released Defendants’ Claim against Lead Plaintiff and all of the Plaintiffs’
   17 Releasees, and shall forever be barred and enjoined from bringing, asserting or
   18
        prosecuting any or all of the Released Defendants’ Claims against any of the
   19
   20 Plaintiffs’ Releasees. [This Release shall not apply to any person or entity listed on
   21 Exhibit 1 hereto.]
   22
              11.    Notwithstanding paragraphs 10(a) – (b) above, nothing in this
   23
   24 Judgment shall bar any action by any of the parties or any Releasee to enforce or
   25 effectuate the terms of the Stipulation or this Judgment.
   26
             12. Rule 11 Findings – The Court finds and concludes that the parties and
   27
   28 their respective counsel have complied in all respects with the requirements of Rule

                                                 8
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 130 of 133 Page ID
                                  #:1513



    1 11 of the Federal Rules of Civil Procedure in connection with the institution,
    2
        prosecution, defense, and settlement of the Action.
    3
              13.   No Admissions – Neither this Judgment, the Stipulation (whether or
    4
    5 not consummated), including the exhibits thereto and the Plan of Allocation
    6
        contained therein (or any other plan of allocation that may be approved by the
    7
        Court), the negotiations leading to the execution of the Stipulation, nor any
    8
    9 proceedings taken pursuant to or in connection with the Stipulation and/or approval
   10
        of the Settlement (including any arguments proffered in connection therewith):
   11
   12               a.     Shall be offered against any of the Defendants’ Releasees as

   13 evidence of, or construed as, or deemed to be evidence of any presumption,
   14
        concession, or admission by any of the Defendants’ Releasees with respect to the
   15
   16 truth of any fact alleged by Lead Plaintiff or the validity of any claim that was or
   17 could have been asserted or the deficiency of any defense that has been or could
   18
        have been asserted in this Action or in any other litigation, or of any liability,
   19
   20 negligence, fault, or other wrongdoing of any kind of any of the Defendants’
   21 Releasees or in any way referred to for any other reason as against any of the
   22
        Defendants’ Releasees, in any arbitration proceeding or other civil, criminal, or
   23
   24 administrative action or proceeding, other than such proceedings as may be
   25 necessary to effectuate the provisions of the Stipulation;
   26
                   b.     Shall be offered against any of the Plaintiffs’ Releasees, as
   27
   28 evidence of, or construed as, or deemed to be evidence of any presumption,

                                                 9
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 131 of 133 Page ID
                                  #:1514



    1 concession or admission by any of the Plaintiffs’ Releasees that any of their claims
    2
        are without merit, that any of the Defendants’ Releasees had meritorious defenses,
    3
        or that damages recoverable under the Complaint would not have exceeded the
    4
    5 Settlement Amount or with respect to any liability, negligence, fault, or wrongdoing
    6
        of any kind, or in any way referred to for any other reason as against any of the
    7
        Plaintiffs’ Releasees, in any arbitration proceeding or other civil, criminal, or
    8
    9 administrative action or proceeding, other than such proceedings as may be
   10
        necessary to effectuate the provisions of the Stipulation; or
   11
   12                c.    Shall be construed against any of the Releasees as an admission,

   13 concession, or presumption that the consideration to be given under the Settlement
   14
        represents the amount which could be or would have been recovered after trial;
   15
   16 provided, however, that the Parties and the Releasees and their respective counsel
   17 may refer to and rely on this Judgment and the Stipulation to effectuate the
   18
        protections from liability granted hereunder and thereunder or otherwise to enforce
   19
   20 the terms of the Settlement, including but not limited to by filing the Stipulation
   21 and/or this Judgment in any other action that may be brought against them in order
   22
        to support a defense or counterclaim based on principles of res judicata, collateral
   23
   24 estoppel, release, good faith settlement, judgment bar or reduction, or any other
   25 theory of claim preclusion or issue preclusion or similar defense or counterclaim.
   26
            14. Retention of Jurisdiction – Without affecting the finality of this
   27
   28 Judgment in any way, this Court retains continuing and exclusive jurisdiction over:

                                                 10
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 132 of 133 Page ID
                                  #:1515



    1 (a) the Parties for purposes of the administration, interpretation, implementation,
    2
        and enforcement of the Settlement; (b) the disposition of the Settlement Fund; (c)
    3
        any motion for an award of attorneys’ fees and/or Litigation Expenses by Lead
    4
    5 Counsel in the Action that will be paid from the Settlement Fund; (d) any motion to
    6
        approve the Plan of Allocation; (e) any motion to approve the Class Distribution
    7
        Order; and (f) the Settlement Class Members for all matters relating to the Action.
    8
    9         15.    Separate orders shall be entered regarding approval of a Plan of
   10
        Allocation and the motion of Lead Counsel for attorneys’ fees and Litigation
   11
   12 Expenses. Such orders, or any appeal from any order relating thereto or reversal or
   13 modification thereof, shall in no way affect or delay the finality of this Judgment
   14
        and shall not affect or delay the Effective Date of the Settlement.
   15
   16         16.    Modification of the Agreement of Settlement – Without further

   17 approval from the Court, Lead Plaintiff and Armstrong Flooring are hereby
   18
        authorized to agree to and adopt such amendments or modifications of the
   19
   20 Stipulation or any exhibits attached thereto to effectuate the Settlement that: (a) are
   21 not materially inconsistent with this Judgment; and (b) do not materially limit the
   22
        rights of Settlement Class Members in connection with the Settlement. Without
   23
   24 further order of the Court, Lead Plaintiff and Armstrong Flooring may agree to
   25 reasonable extensions of time to carry out any provisions of the Settlement.
   26
            17. Termination of Settlement – If the Settlement is terminated as
   27
   28 provided in the Stipulation or the Effective Date of the Settlement otherwise fails to

                                                 11
Case 2:19-cv-09840-CAS-MRW Document 95-1 Filed 01/15/21 Page 133 of 133 Page ID
                                  #:1516



    1 occur, this Judgment shall be vacated, rendered null and void, and be of no further
    2
        force and effect, except as otherwise provided by the Stipulation, and this Judgment
    3
        shall be without prejudice to the rights of Lead Plaintiff, the other Settlement Class
    4
    5 Members, and Defendants, and the parties shall revert to their respective positions in
    6
        the Action immediately prior to the execution of the Stipulation.
    7
              18.    Entry of Final Judgment – There is no just reason to delay the entry
    8
    9 of this Judgment as a final judgment in this Action. Accordingly, the Clerk of the
   10
        Court is expressly directed to immediately enter this final judgment in this Action.
   11
   12
   13 SO ORDERED this ________ day of ________________, 2021.
   14
                                              _____________________________
   15                                         The Honorable Christina A. Snyder
   16                                         United States District Judge

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 12
